 



Exhibit 10.28
EXECUTION COPY
PARTICIPATION PURCHASE AND SECURITY AGREEMENT
by and among
MUSTANG FUNDING I, LLC
as Transferor,
THE CONDUIT PURCHASERS PARTY HERETO,
as Conduit Purchasers,
CERTAIN FINANCIAL INSTITUTIONS PARTIES HERETO,
as Alternate Purchasers,
BANK OF AMERICA, N.A.,
as Administrative Agent,
BANK OF AMERICA, N.A., and
JPMORGAN CHASE BANK, N.A.
as Managing Agents,
CHASE BANK USA, NATIONAL ASSOCIATION
as Eligible Lender Trustee,
and
SALLIE MAE, INC.,
as Administrator
April 30, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS
       
Section 1.01
  Certain Defined Terms     2  
Section 1.02
  Other Terms     42  
Section 1.03
  Computation of Time Periods     42  
Section 1.04
  Calculation of Yield Rate and Certain Fees     42  
 
            ARTICLE II THE FACILITY
       
Section 2.01
  Issuance and Purchase of Participation Interests; Making of Purchases     42  
Section 2.02
  The Initial Purchase and Subsequent Purchases     44  
Section 2.03
  Reduction or Termination of the Maximum Aggregate Purchase Amount     46  
Section 2.04
  The Accounts     46  
Section 2.05
  Transfers from Collection Account     51  
Section 2.06
  Capitalized Interest Account and Reserve Account     55  
Section 2.07
  Transfers from the Capitalized Interest Account and Reserve Account     56  
Section 2.08
  Management of Collection Account, Borrower Benefit Account, Clearing Account,
Student Loan ABS Proceeds Account, the Floor Income Rebate Account, Disbursement
Account, Capitalized Interest Account, Reserve Account, Capital Payment Account
and Release Proceeds Account     57  
Section 2.09
  [Reserved]     60  
Section 2.10
  Characterization; Collateral Assignment of Transaction Documents; Grant of a
Security Interest     60  
Section 2.11
  [Evidence of Purchases     62  
Section 2.12
  Payments by the Transferor     63  
Section 2.13
  Payment of Stamp Taxes, Etc.     63  
Section 2.14
  Sharing of Payments, Etc.     63  
Section 2.15
  Yield Protection     64  
Section 2.16
  [Reserved]     65  
Section 2.17
  Servicer Advances     65  
Section 2.18
  Release of Participation Interests and Pledged Collateral     65  
Section 2.19
  Effect of Release     67  
Section 2.20
  Taxes     67  
Section 2.21
  [Reserved]     70  
Section 2.22
  Notice of Amendments to Program Support Agreements     71  

i



--------------------------------------------------------------------------------



 



             
Section 2.23
  Change in Commercial Paper Dealers     71  
Section 2.24
  Deliveries by Administrative Agent     71  
Section 2.25
  Priority     71  
 
            ARTICLE III SECURITIES LAW CONSIDERATIONS
       
Section 3.01
  Investor Status     71  
Section 3.02
  No Public Offering     72  
Section 3.03
  No General Solicitation     72  
Section 3.04
  Investment Intent     72  
Section 3.05
  Notice on Transferability     72  
 
            ARTICLE IV CONDITIONS TO PARTICIPATION PURCHASES
       
Section 4.01
  Conditions Precedent to Participation Purchases     72  
Section 4.02
  Conditions Precedent to All Purchases     72  
Section 4.03
  Condition Subsequent to Purchases (other than the Initial Purchase)     74  
Section 4.04
  Conditions Precedent to Addition of New Seller     75  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES
       
Section 5.01
  General Representations and Warranties of the Transferor     76  
Section 5.02
  Representations and Warranties of the Transferor Regarding the Administrative
Agent’s Security Interest     79  
Section 5.03
  Particular Representations and Warranties of the Transferor     80  
Section 5.04
  Repurchase of Participated Loans and Participated Student Loan ABS;
Reimbursement     81  
Section 5.05
  Administrator Actions Attributable to Transferor     82  
 
            ARTICLE VI COVENANTS OF THE TRANSFEROR
       
Section 6.01
  Preservation of Separate Existence     83  
Section 6.02
  Notice of Termination Event, Potential Termination Event or Servicer Default  
  83  
Section 6.03
  Notice of Material Adverse Change     83  
Section 6.04
  Compliance with Laws; Preservation of Corporate Existence     83  
Section 6.05
  Enforcement of Obligations     83  
Section 6.06
  Maintenance of Books and Records     85  
Section 6.07
  Fulfillment of Obligations     85  
Section 6.08
  Notice of Material Litigation     85  
Section 6.09
  Notice of Relocation     85  

ii



--------------------------------------------------------------------------------



 



             
Section 6.10
  Rescission or Modification of Transferor Student Loans, Transferor Student
Loan ABS and Transaction Documents     85  
Section 6.11
  Liens     86  
Section 6.12
  Sales of Assets; Consolidation/Merger     88  
Section 6.13
  Change in Business     88  
Section 6.14
  Capital Stock     88  
Section 6.15
  General Reporting Requirements     88  
Section 6.16
  Inspections     90  
Section 6.17
  ERISA     90  
Section 6.18
  Servicers     90  
Section 6.19
  Acquisition, Participation, Collection and Assignment of Student Loans and
Student Loan ABS     90  
Section 6.20
  Administration and Collection of Transferor Student Loans     91  
Section 6.21
  Obligations of the Transferor With Respect to Pledged Collateral     91  
Section 6.22
  Asset Coverage Requirement     91  
Section 6.23
  Amendment of Organizational Documents     91  
Section 6.24
  Amendment of Underwriting Guidelines or Servicing Policies     91  
Section 6.25
  No Payments on Membership Interests     92  
Section 6.26
  Reduced Rate Programs     92  
 
            ARTICLE VII TERMINATION EVENTS; TERMINATION DATE
       
Section 7.01
  Termination Events     92  
Section 7.02
  Termination Date     94  
Section 7.03
  Sales of Transferor Student Loan ABS     95  
Section 7.04
  Setoff     96  
Section 7.05
  Failure to Maintain Participation Interest or Security Interest     96  
 
            ARTICLE VIII INDEMNIFICATION
       
 
            ARTICLE IX ADMINISTRATIVE AGENT AND MANAGING AGENTS
       
Section 9.01
  Authorization and Action of Administrative Agent     97  
Section 9.02
  Authorization and Action of Managing Agents     98  
Section 9.03
  Agency Termination     98  
Section 9.04
  Administrative Agent’s and Managing Agent’s Reliance, Etc     98  
Section 9.05
  Administrative Agent, Managing Agents and Affiliates     99  
Section 9.06
  Decision to Make Purchases     99  

iii



--------------------------------------------------------------------------------



 



             
Section 9.07
  Successor Administrative Agent     100  
Section 9.08
  Successor Managing Agents     100  
Section 9.09
  Reimbursement     101  
Section 9.10
  Notice of Termination Event, Potential Termination Event or Servicer Default  
  101  
 
            ARTICLE X MISCELLANEOUS
       
Section 10.01
  Amendments, Etc.     102  
Section 10.02
  Notices, Etc.     102  
Section 10.03
  No Waiver; Remedies     103  
Section 10.04
  Successors and Assigns; Binding Effect     103  
Section 10.05
  Survival     107  
Section 10.06
  Governing Law     107  
Section 10.07
  Submission to Jurisdiction; Waiver of Jury Trial; Appointment of Service Agent
    107  
Section 10.08
  Costs and Expenses     108  
Section 10.09
  Recourse Against Certain Parties     109  
Section 10.10
  Execution in Counterparts; Severability; Integration     110  
Section 10.11
  Confidentiality     110  
Section 10.12
  Section Titles     111  
Section 10.13
  Entire Agreement     111  
Section 10.14
  No Petition     111  
Section 10.15
  Excess Funds     112  
Section 10.16
  Agreed Tax Treatment     112  

iv



--------------------------------------------------------------------------------



 



             
EXHIBIT A-1
  FORM OF PURCHASE AGREEMENT (SLM EDUCATION CREDIT FINANCE CORPORATION)        
EXHIBIT A-2
  FORM OF PURCHASE AGREEMENT (VG FUNDING I, LLC)        
EXHIBIT B
  [RESERVED]        
EXHIBIT C
  FORM OF MONTHLY REPORT        
EXHIBIT D
  FORM OF VALUATION AGENT AGREEMENT        
EXHIBIT E
  FORM OF PURCHASE REQUEST        
EXHIBIT F
  FORM OF MONTHLY ADMINISTRATIVE AGENT’S REPORT        
EXHIBIT G
  FORM OF NOTICE OF RELEASE        
EXHIBIT H
  FORM OF PRO FORMA REPORT (SECTION 2.18(a)(ii))        
EXHIBIT I
  FORM OF RELEASE RECONCILIATION STATEMENT        
EXHIBIT J
  FORM OF 2.20(d) CERTIFICATE        
EXHIBIT K
  [RESERVED]        
EXHIBIT L
  CONDITIONS TO PARTICIPATION PURCHASE        
EXHIBIT M
  FORM OF PRO FORMA CALCULATION AND CERTIFICATION (SECTION 4.02(b))        
EXHIBIT N
  FORM OF PURCHASE RECONCILIATION STATEMENT        
EXHIBIT O
  NOTICE ADDRESSES        
EXHIBIT P
  COMMITMENTS        
EXHIBIT Q-1
  FORM OF HOLDING SPE PURCHASE AGREEMENT        
EXHIBIT Q-2
  FORM OF HOLDING SPE SALE AGREEMENT        
EXHIBIT R
  LIST OF APPROVED GUARANTORS        

v



--------------------------------------------------------------------------------



 



PARTICIPATION PURCHASE AND SECURITY AGREEMENT
THIS PARTICIPATION PURCHASE AND SECURITY AGREEMENT (this “Agreement”) is made as
of April 30, 2007, among MUSTANG FUNDING I, LLC, a limited liability company
organized under the laws of the State of Delaware, as the transferor hereunder
(the “Transferor”), SALLIE MAE, INC., a Delaware corporation, as administrator
(the “Administrator”), CHASE BANK USA, NATIONAL ASSOCIATION, a national banking
association, as the eligible lender trustee hereunder (the “Eligible Lender
Trustee”), KITTY HAWK FUNDING CORPORATION, a Delaware corporation, RANGER
FUNDING COMPANY LLC, a Delaware limited liability company, and YC SUSI TRUST, a
Delaware statutory trust, as Conduit Purchasers hereunder (the “Bank of America
Conduit Purchasers”), BANK OF AMERICA, N.A., a national banking association, as
an Alternate Purchaser hereunder (the “Bank of America Alternate Purchaser”),
BANK OF AMERICA, N.A., a national banking association, as the agent of the Bank
of America Conduit Purchasers and the Bank of America Alternate Purchaser
hereunder and the herein defined Bank of America Program Support Providers (the
“Bank of America Managing Agent”), CHARIOT FUNDING LLC, a Delaware limited
liability company, FALCON ASSET SECURITIZATION COMPANY LLC, a Delaware limited
liability company, JUPITER SECURITIZATION COMPANY LLC, a Delaware limited
liability company, and PARK AVENUE RECEIVABLES COMPANY, LLC, a Delaware limited
liability company (the “JPMorgan Conduit Purchasers”), JPMORGAN CHASE BANK,
N.A., a national banking association, as an Alternate Purchaser hereunder (the
“JPMorgan Alternate Purchaser”) and JPMORGAN CHASE BANK, N.A., a national
banking association, as the agent of the JPMorgan Conduit Purchasers and the
JPMorgan Alternate Purchaser and the herein defined JPMorgan Program Support
Providers (the “JPMorgan Managing Agent”), and BANK OF AMERICA, N.A., a national
banking association, as the administrative agent for the herein defined Conduit
Purchasers, Alternate Purchasers and Managing Agents (in such capacity, the
“Administrative Agent”).
PRELIMINARY STATEMENTS
     WHEREAS, the Bank of America Conduit Purchasers and the JPMorgan Conduit
Purchasers (collectively, the “Conduit Purchasers”) are special purpose entities
engaged in the business of obtaining funding (directly or indirectly) in the
commercial paper market and using the proceeds from such funding to acquire
interests in financial assets from various sellers from time to time; and
     WHEREAS, the Transferor expects to purchase from time to time certain
Eligible Loans and Eligible Student Loan ABS (as hereinafter defined) in
accordance with the Purchase Agreements (as hereinafter defined) (such purchases
constituting the “Transactions”); and
     WHEREAS, the Eligible Lender Trustee will maintain legal title of the
Eligible Loans on behalf of the Transferor; and
     WHEREAS, the Transferor desires to fund the Transactions through the sale
of Participation Interests to the Conduit Purchasers and the Bank of America
Alternate Purchaser

 



--------------------------------------------------------------------------------



 



and the JPMorgan Alternate Purchaser (collectively, the “Alternate Purchasers”)
on the terms and conditions set forth herein; and
     WHEREAS, the Conduit Purchasers may, from time to time, assign all or a
part of such Participation Interests or assign interests therein or commitments
to purchase such Participation Interests to certain Program Support Providers
(as hereinafter defined) pursuant to the terms of the Program Support Agreements
(as hereinafter defined); and
     WHEREAS, each of the Bank of America Managing Agent and the JPMorgan
Managing Agent (collectively, the “Managing Agents”) is willing to act as the
agent on behalf of each of its related Conduit Purchasers, Alternate Purchasers
and the Program Support Providers pursuant to this Agreement and the
corresponding Program Support Agreements.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Certain Defined Terms. Certain capitalized terms used
throughout this Agreement are defined above or in this Section.
     As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).
     “Additional Student Loan” means any Student Loan that becomes a
Participated Loan after the Closing Date.
     “Adjusted Pool Balance” means, as of any date:
     (I) the sum of (i) the Applicable Percentage for each Transferor Student
Loan multiplied by the outstanding Principal Balance of such Transferor Student
Loan and (ii) the Applicable Percentage for each Transferor Student Loan ABS
multiplied by the Market Value (determined as of the most recent Valuation Date)
of such Transferor Student Loan ABS minus
     (II) Excess Concentration Amounts, in each case multiplied by the
Applicable Percentage that would have been applicable to such Transferor Student
Loans and Transferor Student Loan ABS if they were Eligible Loans and Eligible
Student Loan ABS (to the extent not previously multiplied by the Applicable
Percentage) calculated so as to include Transferor Student Loans or Transferor
Student Loan ABS in the Excess Concentration Amounts in the same proportions as
such Transferor Student Loans and Transferor Student Loan ABS are owned by the
Transferor plus
     (III) for purposes other than when calculating the Adjusted Pool Balance in
connection with an Excess Capital Purchase or calculating the Capital
Distribution Amount, the product of 90 percent times the sum of (i) the
aggregate outstanding Principal Balance of Proprietary Loans

2



--------------------------------------------------------------------------------



 



that are also FFELP Loans which exceeds 20% of the aggregate outstanding
Principal Balance of Transferor Student Loans that are Eligible Loans and
(ii) the aggregate outstanding Principal Balance of Transferor Student Loans
that are FFELP Loans which bear interest or have Special Allowance Payments
related thereto calculated at a rate determined by reference to United States
Treasury bills which exceeds 30% of the outstanding Principal Balance of
Transferor Student Loans that are Eligible Loans.
     “Administrative Agent” means Bank of America, N.A., a national banking
association, and its successors and assigns, in its capacity as agent of the
Conduit Purchasers, the Managing Agents and the Alternate Purchasers hereunder
and also in its capacity as “Paying Agent” pursuant to Section 2.05(b).
     “Administrative Agent Fees” means the fees, reasonable expenses and charges
of the Administrative Agent, including reasonable legal fees and expenses, as
set forth in the fee letter between the Transferor and the Administrative Agent
dated as of the Closing Date.
     “Administration Agreement” means the Administration Agreement, dated as of
April 30, 2007, among the Transferor, the Eligible Lender Trustee, the Servicer,
the Administrator and the Administrative Agent, as amended and supplemented
pursuant to the terms thereof.
     “Administrator Fee” means, for each Settlement Period, a fee payable to the
Administrator monthly in arrears equal to $10,000.
     “Administrator” means Sallie Mae, Inc., a Delaware corporation and a
subsidiary of SLM Corporation, and its successors and assigns, in its capacity
as administrator of the Transferor in accordance with the Administration
Agreement.
     “Administrator Default” has the meaning assigned in Section 5.1 of the
Administration Agreement.
     “Adverse Claim” means a lien, security interest, charge, encumbrance or
other right or claim or restriction in favor of any Person (including any UCC
financing statement or similar instrument filed against the assets of that
Person) other than, with respect to the Participated Loans, Participated Student
Loan ABS and the other Pledged Collateral, any lien, security interest, charge,
encumbrance or other right or claim or restriction in favor of the
Administrative Agent for the benefit of the Purchasers and the other Secured
Creditors.
     “Affected Party” means the Administrative Agent, each Conduit Purchaser,
each Managing Agent, each Alternate Purchaser, each Program Support Provider and
any assignee or participant of any Conduit Purchaser, any Managing Agent, any
Alternate Purchaser or any Program Support Provider.
     “Affiliate” when used with respect to a Person means any other Person
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, membership interests, by contract or otherwise.

3



--------------------------------------------------------------------------------



 



     “Aggregate Capital” means, as of any date of determination, the aggregate
Capital of all Participation Interests Outstanding at the date of determination
after giving effect to all funds on deposit in the Capital Payment Account and
Release Proceeds Account and to all distributions and Purchases made on such
date of determination plus any accrued but unpaid Purchaser Costs on the
Participation Interests.
     “Agreement” means this Participation Purchase and Security Agreement,
together with all exhibits and appendices attached hereto as the same may be
amended, restated, supplemented or otherwise modified from time to time
hereafter.
     “Alternate Purchaser” means each of the Bank of America Alternate Purchaser
and the JPMorgan Alternate Purchaser.
     “Applicable Percentage” means (a) with respect to the acquisition of
Eligible Loans or Eligible Student Loan ABS under a Purchase Agreement and with
respect to the acquisition of Participation Interests in Eligible Loans or
Eligible Student Loan ABS under this Agreement on any Purchase Date, the
percentage set forth in the Side Letter executed by the Transferor, the
Administrator, the Administrative Agent and the Managing Agents as of the
Closing Date, as the same may be amended, restated, supplemented or otherwise
modified from time to time and (b) with respect to determination of the value of
Transferor Student Loans or Transferor Student Loan ABS within the Participated
Loans, Participated ABS and Pledged Collateral, the percentage set forth in the
Side Letter executed by the Transferor, the Administrator, the Administrative
Agent and the Managing Agents as of the Closing Date, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
     “Asset Coverage Ratio” means, on the last day of each month, and as of any
other date of determination, the ratio (expressed as a percentage) of (a) the
sum of (i) the Adjusted Pool Balance as of such date plus (ii) any accrued and
unpaid interest thereon and any accrued and unpaid Special Allowance Payments
and Interest Subsidy Payments on the Transferor Student Loans as of such date
plus (iii) funds (including Eligible Investments but less investment earnings
thereon) on deposit in the Collection Account, Borrower Benefit Account,
Disbursement Account, Reserve Account and Capitalized Interest Account, if any,
as of such date, to (b) the Reported Liabilities as of such date and rounding to
the nearest second decimal place.
     “Assignment Amount” means, with respect to an Alternate Purchaser at the
time of any assignment pursuant to Section 10.04, an amount equal to the lesser
of (a) such Alternate Purchaser’s Capital of the Participation Interests
requested by the related Conduit Purchaser to be assigned at such time plus the
applicable Interest Component and (b) such Alternate Purchaser’s unused
Assignment Commitment (minus the unrecovered Capital of such Alternate
Purchaser’s investments pursuant to the Program Support Agreement to which it is
a party).
     “Assignment Commitment” means, with respect to an Alternate Purchaser, such
Alternate Purchaser’s Commitment multiplied by 1.02.
     “Authorized Officer” means (i) with respect to the Transferor, any officer
of the Eligible Lender Trustee or the Transferor who is authorized to act for
the Eligible Lender Trustee or the

4



--------------------------------------------------------------------------------



 



Transferor in matters relating to the Transferor pursuant to the Transaction
Documents and who is identified on the list of Authorized Officers delivered by
the Eligible Lender Trustee or the Transferor to the Administrative Agent on the
Closing Date (as such list may be modified or supplemented by the Eligible
Lender Trustee or the Transferor from time to time thereafter and delivered to
the Administrative Agent), (ii) with respect to the Administrator, any officer
of the Administrator who is authorized to act for the Administrator in matters
relating to itself or to the Transferor and to be acted upon by the
Administrator pursuant to the Transaction Documents and who is identified on the
list of Authorized Officers delivered by the Administrator to the Administrative
Agent on the Closing Date (as such list may be modified or supplemented by the
Administrator from time to time thereafter and delivered to the Administrative
Agent), (iii) with respect to the Servicer, any officer of the Servicer who is
authorized to act for the Servicer in matters relating to or to be acted upon by
the Servicer pursuant to the Transaction Documents and who is identified on the
list of Authorized Officers delivered by the Servicer to the Administrative
Agent on the Closing Date (as such list may be modified or supplemented by the
Servicer from time to time thereafter and delivered to the Administrative Agent)
and (iv) with respect to SLM Corporation, any officer of SLM Corporation who is
authorized to act for SLM Corporation in matters relating to or to be acted upon
by SLM Corporation pursuant to the Transaction Documents and who is identified
on the list of Authorized Officers delivered by SLM Corporation to the
Administrative Agent on the Closing Date (as such list may be modified or
supplemented by SLM Corporation from time to time thereafter and delivered to
the Administrative Agent).
     “Available Funds” means, with respect to a Settlement Date, the sum of the
following amounts received into the Collection Account with respect to the
related Settlement Period:
     (a) all collections of principal and interest on the Transferor Student
Loans, including any Guarantee Payments received on the Transferor Student Loans
but net of (i) any collections in respect of principal on the Transferor Student
Loans applied by the Transferor to repurchase guaranteed loans from the
Guarantors under the Guarantee Agreements, (ii) amounts required by the Higher
Education Act to be paid or rebated to the Department or to be repaid to
borrowers (whether or not in the form of a principal reduction of the applicable
Transferor Student Loan) on the Transferor Student Loans for that Settlement
Period including Consolidation Loan rebate fees and (iii) amounts deposited into
the Floor Income Rebate Account during the related Settlement Period;
     (b) any Interest Subsidy Payments and Special Allowance Payments with
respect to the Transferor Student Loans received during that Settlement Period
for the Transferor Student Loans;
     (c) all Liquidation Proceeds from any Transferor Student Loans which became
Liquidated Student Loans during that Settlement Period in accordance with the
Servicer’s customary servicing procedures, net of expenses incurred by the
Servicer related to their liquidation and any amounts required by law to be
remitted to the borrowers on Liquidated Student Loans, and all Recoveries on
Liquidated Student Loans which were written off in prior Settlement Periods or
during that Settlement Period;

5



--------------------------------------------------------------------------------



 



     (d) the aggregate Purchase Amounts received during that Settlement Period
for those Transferor Student Loans repurchased by the applicable Seller or
purchased by the Servicer or for Transferor Student Loans sold to another
eligible lender pursuant to Section 3.11E of the Servicing Agreement;
     (e) the aggregate amounts, if any, received from the applicable Seller or
the Servicer, as the case may be, as reimbursement of non-guaranteed interest
amounts, or lost Interest Subsidy Payments and Special Allowance Payments, on
the Transferor Student Loans pursuant to the Purchase Agreements or Section 3.5
of the Servicing Agreement, respectively;
     (f) amounts received by the Transferor pursuant to Sections 3.1 and 3.12 of
the Servicing Agreement during that Settlement Period as to yield or principal
adjustments other than deposits into the Borrower Benefit Account;
     (g) all collections on and proceeds of the Transferor Student Loan ABS;
     (h) investment earnings for that Settlement Date earned on investments in
the Collection Account, Borrower Benefit Account, Disbursement Account, Floor
Income Rebate Account, Capitalized Interest Account, Reserve Account, the
Capital Payment Account and the Release Proceeds Account during such Settlement
Period;
     (i) all amounts received by the Transferor from the Hedging Counterparty;
     (j) if applicable, amounts transferred from the Capitalized Interest
Account in excess of the Capitalized Interest Account Specified Balance,
calculated as of the end of the Settlement Period related to that Settlement
Date;
     (k) if applicable, amounts transferred from the Reserve Account in excess
of the Specified Reserve Account Balance, calculated as of the end of the
Settlement Period related to that Settlement Date;
     (l) all other Collections or other amounts deposited into the Collection
Account for application pursuant to Section 2.05 on the applicable Settlement
Date;
     (m) amounts on deposit in the Floor Income Rebate Account that no longer
need to be held in connection with floor income payment obligations; and
     (n) amounts transferred into the Collection Account from the Borrower
Benefit Account.
     provided that if (i) on any Settlement Date, there would not be sufficient
funds, after application of Available Funds, as defined above, and application
of amounts available from the Capitalized Interest Account and the Reserve
Account, in that order, to pay certain of the items specified in clauses (b)(ii)
through (v) of Section 2.05, then Available Funds for that Settlement Date will
include, in addition to the Available Funds as defined above, amounts on deposit
in the Collection Account, or amounts held by the Administrative Agent for
deposit into the Collection Account which would have constituted Available Funds
for the Settlement Date immediately

6



--------------------------------------------------------------------------------



 



succeeding that Settlement Date, up to the amount necessary to pay such items,
and the Available Funds for the immediately succeeding Settlement Date will be
adjusted accordingly.
     “Bank of America Alternate Purchaser” means Bank of America, N.A., a
national banking association, each Person who accepts an assignment of Bank of
America, N.A.’s rights and obligations hereunder pursuant to Section 10.04, and
the successors and assigns of any of them. The Bank of America Alternate
Purchasers may include one or more Persons following an assignment pursuant to
Section 10.04, and if more than one Person, each Person who is a Bank of America
Alternate Purchaser will have the rights and obligations with respect to
Participation Interests in the respective percentages specified in the
agreement(s) governing such assignment(s).
     “Bank of America Conduit Purchasers” means Kitty Hawk Funding Corporation,
a Delaware corporation, Ranger Funding Company LLC, a Delaware limited liability
company, and YC SUSI Trust, a Delaware statutory trust, and their successors and
assigns.
     “Bank of America Facility Group” means the Bank of America Conduit
Purchasers, the Bank of America Managing Agent, the Bank of America Alternate
Purchasers and each Bank of America Program Support Provider.
     “Bank of America Managing Agent” means Bank of America, N.A., a national
banking association, and its successors and assigns.
     “Bank of America Program Support Provider” means any Program Support
Provider which is a party to a Program Support Agreement with (or benefiting)
the Bank of America Managing Agent, the Bank of America Conduit Purchaser and/or
the Bank of America Alternate Purchaser.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time, and any successor statute.
     “Base Rate” means, for any day, a rate per annum determined by the
Administrative Agent equal to the higher of (a) the Prime Rate for such day and
(b) the sum of 0.50% plus the Federal Funds Rate for such day.
     “Base Rate Purchase” means a Purchase funded with reference to the Base
Rate.
     “basis point” or “bp” means one one-hundredth of a percent (0.01%).
     “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA in respect of which the Transferor or any ERISA Affiliate of the
Transferor is, or at any time during the immediately preceding six years was, an
“employer” as defined in Section 3(5) of ERISA.
     “Borrower Benefit Account” means the special account created pursuant to
Section 2.04 (h).
     “Business Day” means a day of the year other than a Saturday or a Sunday on
which (a) banks are not authorized or required to close in Charlotte, North
Carolina and New York, New

7



--------------------------------------------------------------------------------



 



York and (b) trust companies are not authorized or required to close in
Wilmington, Delaware; provided, however, if the term “Business Day” is used in
connection with the LIBOR Rate, it means any day of the year on which dealings
in dollar deposits are carried on in the London interbank market.
     “Capital” of any Participation Interest held by any Purchaser means, at any
time, (A) the aggregate purchase price originally paid to the Transferor for
such Participation Interest by such Purchaser (or, if such Participation
Interest has been assigned, by the original Purchaser), minus (B) the sum of the
aggregate amount of Collections remitted on the Transferor Student Loans or
Transferor Student Loan ABS and in each case applied to reduce the amount of
such Participation Interest in accordance with the terms and conditions of this
Agreement; provided that such Capital shall be restored in the amount of any
Collections or other payments so received and applied if at any time the
distribution of such Collections or payments are rescinded, returned or refunded
for any reason.
     “Capital Distribution Amount” means the positive difference, if any,
between (a) the Aggregate Capital as of the last day of the related Settlement
Period and (b) the Adjusted Pool Balance as of the last day of the related
Settlement Period.
     “Capital Payment Account” means the account of the Administrative Agent
established to hold principal payments pursuant to Section 2.05.
     “Capitalized Interest Account” means the special account created pursuant
to Section 2.06(a).
     “Capitalized Interest Account Funding Event” means, as of any date:
     (a) any of (i) the long-term senior unsecured debt of SLM Corporation is
not rated greater than or equal to BBB+ by S&P and Baa1 by Moody’s or (ii)
(A) an Event of Bankruptcy shall have occurred with respect to the Liquidity
Lender, (B) the Liquidity Advance Agreement shall have been terminated following
any Liquidity Advance Agreement Default or (C) for any reason, the Liquidity
Advance Agreement shall not be in full force and effect, and
     (b) at any time while an event set forth in clause (a) above has occurred
and is continuing, (i) the outstanding Principal Balance of Transferor Student
Loans with respect to which Obligors are not currently required to pay interest,
as of such date, is greater than 25% of the outstanding Principal Balance of
Transferor Student Loans that are Eligible Loans and (ii)(A) the Aggregate
Capital is greater than 97% of the Maximum Aggregate Purchase Amount or (B) the
Aggregate Capital is less than or equal to 97% of the Maximum Aggregate Purchase
Amount and after giving effect to any Excess Capital Purchase proposed to be
made on such date and assuming all amounts due and payable under Section
2.05(b)(i) through 2.05(b)(iv) have been paid on such date, the Asset Coverage
Ratio would be less than 100%.
     “Capitalized Interest Account Specified Balance” means, (a) as of the
Closing Date, $0 and (b) as of any date of determination, the product of (i) the
outstanding Principal Balance of Transferor Student Loans that are Eligible
Loans with respect to which the Obligor is not

8



--------------------------------------------------------------------------------



 



required to pay interest as of the end of the preceding Settlement Period (or,
if the outstanding Principal Balance of Transferor Student Loans that are
Eligible Loans with respect to which the Obligor is not currently required to
pay interest, as of the end of the preceding Settlement Period, is less than or
equal to 75% of the outstanding Principal Balance of all Transferor Student
Loans that are Eligible Loans, then the Capitalized Interest Account Specified
Balance shall be calculated by reference to the outstanding Principal Balance of
such Transferor Student Loans which exceeds 25% of the outstanding Principal
Balance of all Transferor Student Loans that are Eligible Loans) and (ii) a rate
determined by the Administrative Agent to be the composite rate covering
Purchaser Costs (other than amounts with respect to Yield Protection) and the
Primary Servicing Fees described in clause (v) of Section 2.05(b) and (iii) 90
divided by 360.
     “Carryover Servicing Fee” has the meaning specified in Attachment A to the
Servicing Agreement.
     “Clearing Account” means the clearing account described in Section 2.04.
     “Closing Date” means April 30, 2007.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute and the regulations promulgated and rulings issued thereunder.
     “Collection Account” means the special account created pursuant to
Section 2.04, including any subaccounts thereof.
     “Collections” means (a) all revenue and recoveries of principal and
interest and other proceeds, payments and reimbursements of principal and
interest received with respect to any Transferor Student Loan and any other
collection of cash with respect to such Transferor Student Loan; (b) all
payments, distributions or other proceeds with respect to any Transferor Student
Loan ABS, whether constituting interest, principal, premium or otherwise; and
(c) all other cash collections and other cash proceeds of the Participated
Loans, Participated Student Loan ABS and other Pledged Collateral (including
without limitation in each of clauses (a), (b) and (c) above each of the items
enumerated in the definition of Available Funds with respect to any Settlement
Period).
     “Commitment” means (i) with respect to a Purchaser, the obligation, if any,
of such Purchaser to fund Purchases pursuant to this Agreement in the amount
stated to be such Purchaser’s “Commitment” on Exhibit P attached hereto and
(ii) with respect to a Facility Group, the aggregate Commitments of the
Purchasers within such Facility Group.
     “Conduit Assignee” means any special purpose entity that finances its
activities directly or indirectly through asset backed commercial paper and is
administered by a Managing Agent or any Affiliate of a Managing Agent and
designated by such Managing Agent from time to time to accept an assignment from
such Managing Agent’s related Conduit Purchaser of outstanding Participation
Interests; provided, however, that with respect to any Conduit Purchaser with a
Commitment hereunder, such Conduit Assignee must be an assignee with respect to
such Commitment.

9



--------------------------------------------------------------------------------



 



     “Conduit Purchaser” means each of the Bank of America Conduit Purchasers
and the JPMorgan Conduit Purchasers and any successors or assigns (subject to
Section 10.04) that are special purpose entities that become parties to this
Agreement and which obtain funds to purchase financial assets (directly or
indirectly) from the issuance of promissory notes.
     “Consolidation Loan” means a loan made to a borrower which loan
consolidates such borrower’s PLUS/SLS Loans, direct loans made by the Department
of Education, Stafford Loans in accordance with the Higher Education Act or
loans made under the Federal Health Education Assistance Loan Program authorized
under Sections 701 through 720 of the Public Health Services Act.
     “CP” means the commercial paper notes issued from time to time in the
United States commercial paper market (or in such other commercial paper markets
identified in writing in advance to the Transferor and the Administrator by a
Managing Agent or the Administrative Agent) by means of which a Conduit
Purchaser (directly or indirectly) obtains financing.
     “CP Purchase” means a Purchase made through the issuance of CP.
     “CP Rate” means, for any period for any Conduit Purchaser, for the portion
of the Aggregate Capital funded by such Conduit Purchaser directly or indirectly
with CP, either (i) for match-funded Purchases, the rate equivalent to the rate
(or if more than one rate, the weighted average of the rates) at which CP having
a term equal to such period may be sold by any applicable placement agent or
commercial paper dealer (which shall include Dealer Fees, incremental carrying
costs incurred with respect to CP maturing on dates other than those on which
corresponding funds are received by the Conduit Purchaser, other borrowings by
the Conduit Purchaser (other than under any Program Support Agreement to fund
any Purchases hereunder), costs of swapping foreign currencies into dollars to
the extent the CP is issued in a market outside the U.S. and any other costs
associated with the issuance of CP), or (ii) for pool-funded Purchases, the rate
equivalent to the weighted average cost (as determined by the applicable
Managing Agent and which shall include commissions of placement agents and
dealers, incremental carrying costs incurred with respect to CP maturing on
dates other than those on which corresponding funds are received by the Conduit
Purchaser, other borrowings by the Conduit Purchaser to fund any Purchases
hereunder or its related commercial paper issuer if the Conduit Purchaser does
not itself issue commercial paper (other than under any Program Support
Agreement), costs of swapping foreign currencies into dollars to the extent the
CP is issued in a market outside the U.S. and any other costs associated with
the issuance of CP) of or related to the issuance of CP that are allocated, in
whole or in part, by the Conduit Purchaser or the applicable Managing Agent to
fund or maintain such portion of the Aggregate Capital (and which may be also
allocated in part to the funding of other assets of the Conduit Purchaser);
provided, however, that if the rate (or rates) is a discount rate, then the rate
(or if more than one rate, the weighted average of the rates) shall be the rate
resulting from converting such discount rate (or rates) to an interest-bearing
equivalent rate per annum. On or before the fifth Business Day after the last
day of any Settlement Period, if Yield for any portion of any Purchase for any
related Yield Period is determined by reference to the CP Rate, the applicable
related Managing Agent shall notify the Administrator of the applicable CP Rate
for such Yield Period for the applicable Conduit Purchaser.

10



--------------------------------------------------------------------------------



 



     “Cutoff Date” means the Initial Cutoff Date or any Subsequent Cutoff Date,
as applicable.
     “Dealer Fees” means a commercial paper dealer fee, payable to each Conduit
Purchaser, of not greater than 5 basis points per annum on the amount of CP
Purchases made by such Conduit Purchaser.
     “Debt” of any Person means (a) indebtedness of such Person for borrowed
money; (b) obligations of such Person evidenced by bonds, debentures, notes,
letters of credit, interest rate and currency swaps or other similar
instruments; (c) obligations of such Person to pay the deferred purchase price
of property or services; (d) obligations of such Person as lessee under leases
which shall have been or should be, in accordance with GAAP, recorded as capital
leases; (e) obligations secured by an Adverse Claim upon property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such obligations; and (f) obligations of such Person under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of other Persons of the
kinds referred to in clauses (a) through (e) above.
     “Defaulted Student Loan” means any Student Loan (a) as to which any
payment, or portion thereof, with respect to a FFELP Loan, is more than the
number of days past due from the original due date thereof that would permit the
Eligible Lender Trustee to submit a default claim to the applicable Guarantor
under the terms of the Higher Education Act (which number of days, as of the
Closing Date, is 270) and with respect to a Private Credit Loan is more than
180 days past due from the original due date thereof, (b) the Obligor of which
is the subject of an Event of Bankruptcy (without giving effect to any cure or
60 day continuance period) or is deceased or disabled, or (c) as to which a
continuing condition that, with notice or the lapse of time or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of such Student Loan (other than payment defaults continuing for a
period of not more than the number of days past due from the original due date
thereof that would permit the Eligible Lender Trustee to submit a default claim
to the applicable Guarantor under the terms of the Higher Education Act).
     “Defaulted Student Loan ABS” means any Student Loan ABS which is rated
equal to or less than “C” by S&P and “C1” by Moody’s.
     “Defaulting Purchaser” has the meaning assigned in Section 2.01(d).
     “Delinquent Student Loan” means any Private Credit Loan as to which any
payment, or portion thereof, is 60 days past due from the original due date
thereof.
     “Department of Education” or “Department” means the United States
Department of Education, or any other officer, board, body, commission or agency
succeeding to the functions thereof under the Higher Education Act.
     “Disbursement Account” means an account of the Administrative Agent, for
the benefit of the Transferor, established at the Administrative Agent or any
Qualified Institution.

11



--------------------------------------------------------------------------------



 



     “Eligible Borrower” means a borrower who is eligible under the Higher
Education Act to be the obligor of a loan for financing a program of education
at an Eligible Institution, including a borrower who is eligible under the
Higher Education Act to be an obligor of a loan made pursuant to Section 428A,
428B and 428C of the Higher Education Act.
     “Eligible FFELP Loan” means a Student Loan which (1) meets the following
criteria:
     (i) is owned by the Transferor and is fully disbursed;
     (ii) is a Stafford Loan, a SLS Loan, a PLUS Loan or a Consolidation Loan
and the borrower thereof is an Eligible Borrower;
     (iii) is a U.S. Dollar denominated obligation payable in the United States;
     (iv) at least 97% of the principal of and interest on which is guaranteed
by the applicable Guarantor and eligible for reinsurance under the Higher
Education Act;
     (v) provides that periodic payments must be made in order to fully amortize
the amount financed over its term to maturity (exclusive of any deferral or
forbearance periods);
     (vi) if the Student Loan is serviced by a Subservicer, it pays into a
Permitted Lockbox;
     (vii) bears interest at a stated rate of not less than the maximum rate
permitted under the Higher Education Act for such Student Loan (before giving
effect to any borrower benefit programs);
     (viii) is eligible for the payment of quarterly Special Allowance Payments
at a rate established under the formula set forth in the Higher Education Act
for such Student Loan;
     (ix) if not yet in repayment status, is eligible for the payment of
Interest Subsidy Payments by the U.S. Department of Education or, if not so
eligible, is a Student Loan for which interest either is billed quarterly to the
borrower or deferred until commencement of the repayment period, in which case
such accrued interest is subject to capitalization to the full extent permitted
by the applicable Guarantor;
     (x) is not a Defaulted Student Loan;
     (xi) is supported by the following documentation:
     1. loan application, and any supplement thereto;

12



--------------------------------------------------------------------------------



 



     2. original Student Loan Note and any addendum thereto (or a certified copy
thereof if more than one Student Loan is represented by a single Student Loan
Note and all Student Loans represented thereby are not being sold);
     3. evidence of Guarantee;
     4. any other document and/or record which the Transferor or its servicer or
other agent may be required to retain pursuant to the Higher Education Act;
     5. if applicable, payment history (or similar document) including (i) an
indication of the Principal Balance and the date through which interest has been
paid, each as of the related date of determination and (ii) an accounting of the
allocation of all payments by the borrower or on borrower’s behalf to principal
and interest on the Loan;
     6. if applicable, documentation which supports periods of current or past
deferment or past forbearance;
     7. if applicable, a collection history, if the Student Loan was ever in a
delinquent status, including detailed summaries of contacts and including the
addresses or telephone numbers used in contacting or attempting to contact
borrower and any endorser and, if required by the Guarantor, copies of all
letters and other correspondence relating to due diligence processing;
     8. if applicable, evidence of all requests for skip-tracing assistance and
current address of borrower, if located;
     9. if applicable, evidence of requests for pre-claims assistance, and
evidence that the borrower’s school(s) have been notified; and
     10. if applicable, a record of any event resulting in a change to or
confirmation of any data in the Student Loan file;
     (xii) was originated and has been serviced in compliance with all
requirements of applicable law, including the Higher Education Act and all
origination fees authorized to be collected pursuant to Section 438 of the
Higher Education Act have been paid to the Secretary;
     (xiii) is evidenced by a promissory note (whether e-signed or otherwise),
containing terms in accordance with those required by the FFELP Program, the
applicable Guarantee Agreements and other applicable requirements and which does
not require the obligor to consent to the transfer, sale or assignment of the
rights and duties of the applicable Seller and does not contain any provision
that

13



--------------------------------------------------------------------------------



 



restricts the ability of the Administrative Agent, on behalf of the Secured
Creditors, to exercise its rights under the Transaction Documents;
     (xiv) the Transferor has good and marketable title to such Student Loan
free and clear of any encumbrance, lien or security interest or any other prior
commitment other than granted in favor of the Administrative Agent, on behalf of
the Secured Creditors, and in relation to which a participation can be granted
therein and the other interests and transfers contemplated herein with respect
to such Student Loan will be given full effect;
     (xv) has not been modified, extended or renegotiated in any way not
provided for in the Transaction Documents, as permitted under the Higher
Education Act or applicable Servicing Policies;
     (xvi) constitutes a legal, valid and binding obligation to pay on the part
of the related Obligor enforceable in accordance with its terms and is not noted
on the appropriate Servicer’s books and records as being subject to a current
bankruptcy proceeding;
     (xvii) constitutes an instrument, account or a general intangible as
defined in the Uniform Commercial Code as in effect in the jurisdiction that
governs the perfection of the interests of Transferor therein and the perfection
of the Purchasers’ and Secured Creditors’ interest therein;
     (xviii) the sale or assignment of which to the Transferor or the Eligible
Lender Trustee on its behalf pursuant to the Purchase Agreements, and the sale
of a participation interest therein to the Purchasers and granting of a security
interest therein to the Administrative Agent pursuant to this Agreement does not
contravene or conflict with any law or regulation, or require the consent or
approval of, or notice to, any Person; and
     (xix) if the Seller with respect to such Student Loan is a Holding SPE,
such Student Loan was acquired by such Holding SPE pursuant to a Holding SPE
Sale Agreement;
and (2) with respect to each Additional Student Loan, meets the criteria set
forth in (1) above, and meets the following criteria, in each case as of the
date specified as the “Sale Date” in the related Additional Bill of Sale:
     (xx) the purchase price for such Additional Student Loan does not exceed
the sum of (A) the Applicable Percentage applicable to such Additional Student
Loan times the Principal Balance of such Additional Student Loan and (B) any
related increase in the value of the Membership Interests or the amount drawn
under the Revolving Credit Agreement to fund such purchase and (y) the aggregate
purchase price (including any related increase in the value of the Membership
Interests or any amount drawn under the Revolving Credit Agreement) is
reasonably equal to the fair market value thereof; and

14



--------------------------------------------------------------------------------



 



     (xxi) the purchase of such Additional Student Loan is not reasonably likely
to result in the imposition of a Termination Event or increase any Excess
Concentration Amounts.
     “Eligible Institution” means (a) an institution of higher education, (b) a
vocational school or (c) any other institution which, in all of the above cases,
has been approved by the Department of Education and the applicable Guarantor.
     “Eligible Investments” means book-entry securities, negotiable instruments
or securities represented by instruments in bearer or registered form which
evidence:
     (a) direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America, the Government National Mortgage
Association, the Federal Home Loan Mortgage Corporation, the Federal National
Mortgage Association or any agency or instrumentality of the United States of
America the obligations of which are backed by the full faith and credit of the
United States of America; provided that obligations of, or guaranteed by, the
Government National Mortgage Association, the Federal Home Loan Mortgage
Corporation, or the Federal National Mortgage Association shall be Eligible
Investments only if, at the time of investment, they have a rating from each of
the Rating Agencies in the highest investment category granted thereby;
     (b) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any State (or any domestic branch of a foreign bank)
and subject to supervision and examination by Federal or state banking or
depository institution authorities (including depository receipts issued by any
such institution or trust company as custodian with respect to any obligation
referred to in clause (a) above or portion of such obligation for the benefit of
the holders of such depository receipts); provided that at the time of the
investment or contractual commitment to invest therein (which shall be deemed to
be made again each time funds are reinvested following each Settlement Date),
the commercial paper or other short-term senior unsecured debt obligations
(other than such obligations the rating of which is based on the credit of a
Person other than such depository institution or trust company) thereof shall
have a credit rating from each of the Rating Agencies in the highest investment
category granted thereby;
     (c) commercial paper having, at the time of the investment, a rating from
each of the Rating Agencies then rating that commercial paper in the highest
investment category granted thereby;
     (d) investments in money market funds having a rating from each of the
Rating Agencies in the highest investment category granted thereby (including
funds for which the Administrative Agent, the Administrator or the Eligible
Lender Trustee or any of their respective Affiliates is investment manager or
advisor);
     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above; and

15



--------------------------------------------------------------------------------



 



     (f) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b) above.
     For purposes of the definition of “Eligible Investments” the phrase
“highest investment category” means (i) in the case of Fitch, “AAA” for
long-term investments (or the equivalent) and “F-1+” for short-term investments
(or the equivalent), (ii) in the case of Moody’s, “Aaa” for long-term
investments and “P-1” for short-term investments, and (iii) in the case of S&P,
“AAA” for long-term investments and “A-1+” for short-term investments. A
proposed investment not rated by Fitch but rated in the highest investment
category by Moody’s and S&P shall be considered to be rated by each of the
Rating Agencies in the highest investment category granted thereby.
     “Eligible Lender” means any “eligible lender,” as defined in the Higher
Education Act, which has received an eligible lender designation from the
Department of Education or from a Guarantor with respect to Student Loans.
     “Eligible Lender Trustee” means Chase Bank USA, National Association, a
national banking association, not in its individual capacity but solely as
Eligible Lender Trustee under the Trust Agreement and its successor or
successors and any other corporation which may at any time be substituted in its
place pursuant to this Agreement.
     “Eligible Lender Trustee Fees” means the fees, reasonable expenses and
charges of the Eligible Lender Trustee, including reasonable legal fees and
expenses, as agreed to in writing by the Eligible Lender Trustee and the
Administrator and consented to by the Administrative Agent.
     “Eligible Lender Trustee Guarantee Agreement” means any guarantee or
agreement issued by any Guarantor to the Eligible Lender Trustee, and any
amendment thereto entered into in accordance with the provisions thereof and
hereof.
     “Eligible Loan” means an Eligible FFELP Loan and/or an Eligible Private
Credit Loan.
     “Eligible Private Credit Loan” means a Student Loan which (1) meets the
following criteria:
     (i) an unsecured loan originated under one of the private credit education
loan programs for which an Applicable Percentage greater than zero has been
established among the Transferor, the Managing Agents and the Administrative
Agent;
     (ii) is owned by Transferor and is fully disbursed;
     (iii) a U.S. Dollar denominated obligation payable in the United States;

16



--------------------------------------------------------------------------------



 



     (iv) provides that periodic payments must be made in order to fully
amortize the amount financed over its term to maturity (exclusive of any
deferral or forbearance periods);
     (v) if the Student Loan is serviced by a Subservicer, it pays into a
Permitted Lockbox;
     (vi) bears interest at a stated rate of not more than the maximum rate
permitted under applicable law;
     (vii) is supported by the following documentation:
     (1) loan application, and any supplement thereto,
     (2) original promissory note and any addendum thereto or the electronic
records therefore,
     (3) any other document and/or record which Transferor or its servicer or
agent may be required to retain pursuant to the program under which the Loan was
originated,
     (4) if applicable, payment history (or similar documentation) including
(i) an indication of the Principal Balance and the date through which interest
has been paid, each as of the Cutoff Date and (ii) an accounting of the
allocation of all payments by borrower or on borrower’s behalf to principal and
interest on the Student Loan,
     (5) if applicable, documentation which supports periods of current or past
deferment or past forbearance,
     (6) if applicable, a collection history, if the Student Loan was ever in a
delinquent status, including detailed summaries of contacts and including the
addresses or telephone numbers used in contacting or attempting to contact
borrower and any endorser,
     (7) if applicable, evidence of all requests for skip-tracing assistance and
current address of borrower, if located,
     (8) if applicable, evidence of requests for pre-claims assistance, if any,
and evidence that the borrower’s school(s) has/have been notified, and
     (9) if applicable, a record of any event resulting in a change to or
confirmation of any data in the Student Loan file;
     (viii) was originated and has been serviced in compliance with all
requirements of applicable law;

17



--------------------------------------------------------------------------------



 



     (ix) is evidenced by a promissory note (whether e-signed or otherwise),
containing terms in accordance with those required by the applicable loan
program and other applicable requirements and which does not require the Obligor
to consent to the transfer, sale or assignment of the rights and duties of the
applicable Seller and does not contain any provision that restricts the ability
of the Administrative Agent, on behalf of the Secured Creditors, to exercise its
rights under the Transaction Documents;
     (x) is not a Defaulted Student Loan or, solely with respect to the
conditions precedent for Purchases set forth in Section 4.02, a Delinquent
Student Loan;
     (xi) the Transferor has good and marketable title to such Student Loan free
and clear of any encumbrance, lien or security interest or any other prior
commitment other than as granted in favor of the Administrative Agent and the
Secured Creditors and in relation to which a participation can be granted
therein and the other interests and transfers contemplated herein with respect
to such Student Loan will be given full effect;
     (xii) has not been modified, extended or renegotiated in any way not
provided for in the Transaction Documents or under the applicable Underwriting
Guidelines or Servicing Policies;
     (xiii) constitutes a legal, valid and binding obligation to pay on the part
of the related Obligor enforceable in accordance with its terms and is not noted
on the appropriate Servicer’s books and records as being subject to a current
bankruptcy proceeding;
     (xiv) constitutes an instrument, account or a general intangible as defined
in the Uniform Commercial Code as in effect in the jurisdiction that governs the
perfection of the interests of Transferor therein and the perfection of the
Purchasers’ and Secured Creditors’ interest therein;
     (xv) the sale or assignment of which to the Transferor or the Eligible
Lender Trustee on its behalf pursuant to the Purchase Agreements, and the sale
of a Participation Interest therein to the Purchasers and granting of a security
interest therein to the Administrative Agent pursuant to this Agreement does not
contravene or conflict with any law or regulation, or require the consent or
approval of, or notice to, any Person;
     (xvi) that complies in all material respects with the guidelines of the
Student Loan Program under which it has been made and with all applicable
Underwriting Guidelines and Servicing Policies;
     (xvii) does not bear interest at a fixed rate per annum unless the Hedging
Counterparty has in effect a fixed rate to LIBOR hedge covering such rate under
the Hedging Agreement; and

18



--------------------------------------------------------------------------------



 



     (xviii) if the Seller with respect to such Student Loan is a Holding SPE,
such Student Loan was acquired by such Holding SPE pursuant to a Holding SPE
Sale Agreement;
and (2) with respect to each Additional Student Loan, meets the criteria set
forth in (1) above, and meets the following criteria, in each case as of the
date specified as the “sale date” in the related Additional Bill of Sale:
     (i) the purchase price for such Additional Student Loan does not exceed the
sum of (A) the Applicable Percentage applicable to such Additional Student Loan
times the Principal Balance of such Additional Student Loan and (B) any related
increase in the value of the Membership Interests or the amount drawn under the
Revolving Credit Agreement to fund such purchase and (y) the aggregate purchase
price (including any related increase in the value of the Membership Interests
or any amount drawn under the Revolving Credit Agreement) is reasonably equal to
the fair market value thereof; and
     (ii) the purchase of such Additional Student Loan is not reasonably likely
to result in the imposition of a Termination Event or increase any Excess
Concentration Amounts.
     “Eligible Student Loan ABS” means (a) any publicly issued Student Loan ABS
rated “A” or better by S&P and “A2” or better by Moody’s and, if rated by Fitch,
rated the equivalent by Fitch or (b) any other Student Loan ABS issued by a
trust sponsored by an affiliate of SLM Corporation consented to by the Managing
Agents with respect to which the Rating Agency Condition is satisfied which
meets the following criteria:
     (i) is a U.S. Dollar denominated obligation payable in the United States;
     (ii) was created in compliance with all requirements of applicable law;
     (iii) is evidenced by a security which does not require consent or
registration for its transfer, sale or assignment and does not contain any
provision that restricts the ability of the Administrative Agent, on behalf of
the Secured Creditors, to exercise its rights under the Transaction Documents;
     (iv) is not a Defaulted Student Loan ABS;
     (v) the Transferor has good and marketable title to the security free and
clear of any encumbrance, lien or security interest or any other prior
commitment other than as granted in favor of the Administrative Agent and the
Secured Creditors, and in relation to which a participation can be granted
therein and the other interests and transfers contemplated herein with respect
to such Student Loan ABS will be given full effect;

19



--------------------------------------------------------------------------------



 



     (vi) constitutes a legal, valid and binding obligation to pay on the part
of the related issuer, enforceable in accordance with its terms, and with
respect to which the related issuer is not subject to a current bankruptcy
proceeding;
     (vii) the purchase of such Student Loan ABS is not reasonably likely to
result in the imposition of a Termination Event or increase any Excess
Concentration Amounts;
     (viii) if the Seller with respect to such Student Loan ABS is a Holding
SPE, such Student Loan ABS was acquired by such Holding SPE pursuant to a
Holding SPE Sale Agreement; and
     (ix) with respect to each Additional Student Loan ABS, as of the date
specified as the “sale date” in the related Additional Bill of Sale, the
purchase price for such Additional Student Loan ABS does not exceed the sum of
(A) the Applicable Percentage applicable to such Additional Student Loan ABS
times the Principal Balance of such Additional Student Loan ABS and (B) any
related increase in the value of the Membership Interests or the amount drawn
under the Revolving Credit Agreement to fund such purchase and (y) the aggregate
purchase price (including any related increase in the value of the Membership
Interests or any amount drawn under the Revolving Credit Agreement) is
reasonably equal to the fair market value thereof.
     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Transferor; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Transferor or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Transferor, any corporation
described in clause (a) above or any trade or business described in clause
(b) above.
     “Eurodollar Reserve Percentage” means, for any day during any period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Purchaser, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
LIBOR Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.
     “Event of Bankruptcy” means, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or appointing a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any

20



--------------------------------------------------------------------------------



 



substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, which decree or order remains unstayed and in effect for
a period of 60 consecutive days; or (b) the commencement by such Person of a
voluntary case under any applicable Federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.
     “Excess Capital Purchase” means a Purchase made from the Transferor based
on the value of existing Participated Loans, Participated Student Loan ABS, and
other Pledged Collateral.
     “Excess Concentration Amount”, as of any date, has the meaning assigned in
the Side Letter executed by the Transferor, the Administrator, the
Administrative Agent and the Managing Agents as of the Closing Date, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
     “Excluded Taxes” has the meaning assigned in Section 2.20(a).
     “Expiry Date” means the specified expiry date of each Purchase, which,
unless otherwise extended by mutual agreement between the Managing Agents and
the Transferor, shall be the last Business Day of its respective Tranche Period
or, if the Yield Rate for such Purchase is determined based on the Base Rate,
shall be the first Settlement Date after such Purchase is made.
     “Facility Group” means each of (a) the Bank of America Facility Group and
(b) the JPMorgan Facility Group.
     “Fair Market Auction” means (i) a commercially reasonable sale of
Transferor Student Loans or Transferor Student Loan ABS pursuant to an
arms-length auction process with respect to which (a) bids have been solicited
from two or more potential bidders including at least two bidders that are not
Affiliates of SLM Corporation, (b) at least one bid is received from a bidder
that is not an Affiliate of SLM Corporation and (c) if an Affiliate of SLM
Corporation submits the winning bid, such bid is in an amount reasonably equal
to the fair market value of the Transferor Student Loans or Transferor Student
Loan ABS being sold or (ii) with respect to Transferor Student Loan ABS, a sale
of any such Transferor Student Loan ABS to an unaffiliated third party at a
price equal to or greater than the Market Value of such Transferor Student Loan
ABS.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the

21



--------------------------------------------------------------------------------



 



Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by it.
     “Federal Reimbursement Contracts” means any agreement between any Guarantor
and the Department of Education providing for the payment by the Department of
Education of amounts authorized to be paid pursuant to the Higher Education Act,
including but not necessarily limited to reimbursement of amounts paid or
payable upon defaulted student loans Guaranteed by such Guarantor to holders of
qualifying student loans Guaranteed by any Guarantor.
     “FFELP Loan” means a Consolidation Loan, a PLUS Loan, a SLS Loan or a
Stafford Loan.
     “FFELP Program” means the Federal Family Education Loan Program authorized
under the Higher Education Act, including Federal Stafford Loans authorized
under Sections 427 and 428 thereof, Federal Supplemental Loans for Students
authorized under Section 428A thereof, Federal PLUS Loans authorized under
Section 428B thereof, Federal Consolidation Loans authorized under Section 428C
thereof and Unsubsidized Stafford Loans authorized under Section 428H thereof.
     “FICO Score” means a statistical credit score with respect to Obligors at
or near the date the related Student Loan was originated generated by models
developed by Fair Isaac and Company based on an Obligor’s historical credit
data, including, among other things, payment history, delinquencies on accounts,
levels of outstanding indebtedness, length of credit history, types of credit
and bankruptcy experience.
     “Fitch” means Fitch, Inc., also known as Fitch Ratings (or its predecessor
or successors in interest).
     “Floor Income Rebate Account” means the floor income rebate account
described in Section 2.04(g).
     “GAAP” means generally accepted accounting principles as in effect from
time to time in the United States of America.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions or pertaining to
government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
     “Grant” or “Granted” means to pledge, create and grant a security interest
in and with regard to property. A Grant of Transferor Student Loans, Transferor
Student Loan ABS other assets or of any other agreement includes all rights,
powers and options (but none of the obligations) of the granting party
thereunder.

22



--------------------------------------------------------------------------------



 



     “Guarantee” or “Guaranteed” means, with respect to a FFELP Loan, the
insurance or guarantee by the applicable Guarantor, in accordance with the terms
and conditions of the Guarantee Agreement, of some or all of the principal of
and accrued interest on such FFELP Loan and the coverage of the FFELP Loan by
the Federal Reimbursement Contracts providing, among other things, for
reimbursement to the Guarantor for losses incurred by it on defaulted FFELP
Loans insured or guaranteed by the Guarantor.
     “Guarantee Agreements” means the Federal Reimbursement Contracts, the
Eligible Lender Trustee Guarantee Agreements and any other guarantee or
agreement issued by a Guarantor to the Eligible Lender Trustee, which pertain to
Student Loans, providing for the payment by the Guarantor of amounts authorized
to be paid pursuant to the Higher Education Act to holders of qualifying Student
Loans guaranteed in accordance with the Higher Education Act by such Guarantor.
     “Guarantor” means any entity listed on Exhibit R (as amended from time to
time) to this Agreement authorized to guarantee Student Loans under the Higher
Education Act and with which the Eligible Lender Trustee maintains in effect a
Guarantee Agreement.
     “Hedge Contract” has the meaning assigned in the Hedging Agreement.
     “Hedging Agreement” means the Hedging Agreement, dated as of April 30,
2007, among the Transferor, the Administrator and the Hedging Counterparty,
including the related term sheets, providing for certain payments to or by the
Transferor, in the amounts and under the conditions set forth therein, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
     “Hedging Agreement Default” means a “Termination Event” as defined in
Article VI of the Hedging Agreement.
     “Hedging Counterparty” means SLM Corporation and its successors and
permitted assignees, or such other hedging counterparty to the Transferor that
has been approved by the each of the Managing Agents in writing.
     “Hedging Counterparty Fees” means the fees of the Hedging Counterparty as
set forth in the Hedging Agreement.
     “Hedging Interest” means interest payable to the Hedging Counterparty by
the Transferor pursuant to the Hedging Agreement.
     “Higher Education Act” means the Higher Education Act of 1965, as amended
or supplemented from time to time, and all regulations and guidelines
promulgated thereunder.
     “Holding SPE” means an indirect wholly-owned subsidiary of SLM Corporation
(other than Mustang Funding I, LLC) that (a) is a bankruptcy-remote special
purpose corporation, limited liability company or statutory trust formed and
operated solely for the purpose of purchasing and selling Student Loans and
Student Loan ABS, (b) is organized pursuant to organizational documents similar
to those of SLM Funding LLC, (c) is operated at all times consistently with such
organizational documents and the separateness covenants and governance

23



--------------------------------------------------------------------------------



 



restrictions set forth in Section 6.01 (as if such covenants and restrictions
referred to such Holding SPE rather than the Transferor) and (d) has no
intercompany debt other than normal trade payables and a revolving credit
agreement with SLM Corporation.
     “Holding SPE Purchase Agreement” means a Purchase Agreement entered into
between a Holding SPE, as the seller, and Mustang Funding I, LLC, as the
purchaser, in the form attached hereto as Exhibit Q-1.
     “Holding SPE Sale Agreement” means a Sale Agreement entered into between a
Holding SPE, as the purchaser, and Mustang Funding I, LLC, as the seller, in the
form attached hereto as Exhibit Q-2.
     “Indemnified Amounts” has the meaning assigned to that term in
Article VIII, and shall also include amounts due to the Valuation Agent pursuant
to Article V of the Valuation Agent Agreement.
     “Indemnity Agreement” means the Indemnity Agreement entered into by SLM
Corporation, the Transferor and the Administrative Agent dated as of April 30,
2007.
     “Independent Manager” means an individual who, for the three-year period
prior to his or her appointment as Independent Manager has not been, and is not
at the time of such appointment or during the continuation of his or her service
as Independent Manager, any of the following: (i) an employee, director,
stockholder, member, partner, attorney or counsel, or officer of the SLM Corp.,
any Seller or any of their Affiliates (other than as an Independent Manager of
the Transferor); (ii) is not a customer or supplier or creditor or other person
who derives any of its purchases or revenues from its activities with SLM Corp.,
any Seller, or any of their Affiliates; or (iii) any member of the immediate
family of or Person controlling or under common control with any person excluded
from serving as Independent Manager in (i) or (ii). As used in this definition,
the term “control” means the possession, directly or indirectly, of the power of
the manager to cause the direction of management, policies, or activities of a
Person, whether through ownership of voting securities, by contract or
otherwise. A natural person who satisfies the foregoing definition other than in
part (ii) above shall not be disqualified from serving as Independent Manager of
the Transferor if such individual is an independent director provided by a
nationally recognized company that provides professional independent directors
and it also provides other corporate services in the ordinary course of its
business. A natural person who otherwise satisfies the foregoing definition
except for being the independent director of a “special purpose entity”
affiliated with SLM Corp. that does not own a direct or indirect equity interest
in SLM Corp., any Affiliate or any co-borrower shall not be disqualified from
serving as an Independent Manager of the Transferor if such individual is at the
time of the initial appointment, or at any time while serving as an Independent
Manager of the Transferor, an independent manager or director of a “special
purpose entity” affiliated with the Transferor (other than any entity that owns
a direct or indirect interest in the Transferor or in any co-borrower) if such
individual is an independent manager or director provided by a
nationally-recognized company that provides professional independent directors
or managers. For purposes of this paragraph, a “special purpose entity” is an
entity, whose organizational documents contain restrictions on its activities
and impose requirements intended to preserve that entity’s separateness that are
substantially similar to those of the Transferor or SLM Funding LLC, as

24



--------------------------------------------------------------------------------



 



applicable, and provide, inter alia, that it: (a) is organized for the limited
purpose of owning and operating one or more trusts or of being the general
partner or member of a special purpose entity organized for the limited purpose
of owning and operating one or more trusts; (b) has restrictions on its ability
to incur indebtedness, dissolve, liquidate, consolidate, merge and/or sell
assets; (c) may not file voluntarily a bankruptcy petition either on its own
behalf or, if it is a general partner or a member of a special purpose entity
organized for the limited purpose of owning or operating one or more trusts, on
behalf of such entity, without the consent of an independent manager or director
and (d) shall conduct itself and, if it is a general partner or member of a
special purpose entity organized for the limited purpose of owning and operating
one or more trusts, cause such entity to conduct itself, in accordance with the
certain “separateness covenants”, including, but not limited to, the maintenance
of its books, records, bank accounts and assets separate from those of any other
person or entity.
     “Initial Cutoff Date” has the meaning assigned in the Purchase Agreement.
     “Interest Component” means, at any time of determination with respect to a
Conduit Purchaser and any particular period of determination, the aggregate
Yield accrued and to accrue through the next Settlement Date for that portion of
such Conduit Purchaser’s outstanding Participation Interests accruing interest
calculated by reference to the CP Rate at such time (determined by the
applicable Managing Agent in its discretion, which may be based upon the CP Rate
most recently determined by the applicable Managing Agent, multiplied by 1.5).
     “Interest Reserve Subaccount” means a subaccount established within the
Collection Account pursuant to Section 2.04.
     “Interest Subsidy Payments” means the interest subsidy payments on certain
Student Loans authorized to be made by the Department of Education pursuant to
the Higher Education Act or similar payments authorized by federal law or
regulations.
     “Investment Deficit” has the meaning assigned in Section 2.01(d).
     “ISP/SAP Liquidity Loan” means a Liquidity Loan made under clause (B) of
Section 2.1(a) of the Liquidity Advance Agreement.
     “JPMorgan Alternate Purchaser” means JPMorgan Chase Bank, N.A., a national
banking association, each Person who accepts an assignment of JPMorgan Chase
Bank, N.A.’s rights and obligations hereunder pursuant to Section 10.04, and the
successors and assigns of any of them. The JPMorgan Alternate Purchaser may
include one or more Persons following an assignment pursuant to Section 10.04,
and if more than one Person, each Person who is an JPMorgan Alternate Purchaser
will have the rights and obligations with respect to Participation Interests in
the respective percentages specified in the agreement(s) governing such
assignment(s).
     “JPMorgan Conduit Purchasers” means Chariot Funding LLC, Falcon Asset
Securitization Company LLC, Jupiter Securitization Company LLC and Park Avenue
Receivables Company, LLC, each a Delaware limited liability company, and their
successors and assigns.

25



--------------------------------------------------------------------------------



 



     “JPMorgan Facility Group” means the JPMorgan Conduit Purchasers, the
JPMorgan Managing Agent, the JPMorgan Alternate Purchasers and each JPMorgan
Program Support Provider.
     “JPMorgan Managing Agent” means JPMorgan Chase Bank, N.A., a national
banking association, and its successors and assigns.
     “JPMorgan Program Support Provider” means any Program Support Provider
which is a party to a Program Support Agreement with (or benefiting) the
JPMorgan Managing Agent, the JPMorgan Conduit Purchasers and/or the JPMorgan
Alternate Purchaser.
     “Liabilities” means the sum of (a) the Aggregate Capital, (b) all accrued
and unpaid Purchaser Costs applicable thereto to the extent not included in the
Aggregate Capital, (c) any accrued and unpaid fees, including Servicing Fees,
Hedging Counterparty Fees, Liquidity Lender Fees, Eligible Lender Trustee Fees
and any other fees or payment obligations payable by the Transferor pursuant to
the Transaction Documents, (d) any outstanding Servicer Advances and (e) any
payment obligations of the Transferor under the Hedging Agreement.
     “LIBOR Purchase” means a Purchase funded with reference to the LIBOR Rate.
     “LIBOR Base Rate” means, for any period:
     (a) the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by the Administrative Agent to be the offered rate that
appears on the page of the Reuters Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being LIBOR01)
for deposits in United States dollars (for delivery on the first day of such
period) with a term equivalent to such period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
period, or
     (b) in the event the rate referenced in the preceding subsection (a) does
not appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in United States dollars (for delivery on
the first day of such period) with a term equivalent to such period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such period, or
     (c) in the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the rate of interest at which Dollar deposits (for delivery on the first day
of such period) in same day funds in the approximate amount of the applicable
investment to be funded by reference to the LIBOR Rate and with a term
equivalent to such period would be offered by its London Branch to major banks
in the offshore dollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such period.

26



--------------------------------------------------------------------------------



 



     “LIBOR Rate” means for any period, a rate per annum determined by the
Administrative Agent pursuant to the following formula:

             
 
  LIBOR Rate   =   LIBOR Base Rate
 
           
 
          1.00 — Eurodollar Reserve Percentage

     “Liquidated Student Loan” means any defaulted Transferor Student Loan
liquidated by the Servicer (which shall not include any Transferor Student Loan
on which Guarantee Payments are received) or which the Servicer has, after using
all reasonable efforts to realize upon such Transferor Student Loan, determined
to charge off.
     “Liquidation Period” means the period commencing on the Termination Date
and ending (a) on the date all of the Capital with respect to the Participation
Interests shall have been reduced to zero and all Purchaser Costs and other
Obligations under the Transaction Documents are paid in full or (b) with regard
to a Termination Date caused solely by the occurrence of a Program Support
Provider Termination Event with respect to some but not all of the Conduit
Purchasers, on the date all of the Capital with respect to the Participation
Interests of such Conduit Purchaser have been reduced to zero and all Purchaser
Costs and other Obligations under the Transaction Documents are paid in full;
provided, however, that any Liquidation Period described in clause (b) above
will cease upon the occurrence of a Potential Termination Event or Termination
Event.
     “Liquidation Proceeds” means, with respect to any Liquidated Student Loan
which became a Liquidated Student Loan during the current Settlement Period in
accordance with the Servicer’s customary servicing procedures, the moneys
collected in respect of the liquidation thereof from whatever source, other than
Recoveries, net of the sum of any amounts expended by the Servicer in connection
with such liquidation and any amounts required by law to be remitted to the
Obligor on such Liquidated Student Loan.
     “Liquidity Advance Agreement” means the Liquidity Advance Agreement, dated
as of April 30, 2007, among the Transferor, the Administrator and the Liquidity
Lender, as the same may be amended, restated, supplemented or otherwise modified
from time to time.
     “Liquidity Advance Agreement Default” means a Liquidity Lender Termination
Event as defined in the Liquidity Advance Agreement.
     “Liquidity Lender” means SLM Corporation and its successors and permitted
assignees.
     “Liquidity Lender Fees” means the fees of the Liquidity Lender as set forth
in the Liquidity Advance Agreement.
     “Liquidity Loan” means a loan made to the Transferor by the Liquidity
Lender pursuant to the Liquidity Advance Agreement.
     “Lockbox Bank” means a bank that maintains a lockbox to which a Subservicer
deposits Collections.

27



--------------------------------------------------------------------------------



 



     “Lockbox Bank Fees” means fees, reasonable expenses and charges of a
Lockbox Bank as may be agreed to in writing by the Administrator and the Lockbox
Bank.
     “Managing Agent” means each of the Bank of America Managing Agent and the
JPMorgan Managing Agent and any successors or assigns.
     “Market Value” means the market value of a Transferor Student Loan ABS as
determined on any Valuation Date pursuant to the Valuation Agent Agreement.
     “Master Servicer” means Sallie Mae, Inc., a Delaware corporation, and its
successors and permitted assigns.
     “Material Adverse Effect” means a material adverse effect on:
     (a) with respect to the Transferor, the status, existence, perfection,
priority or enforceability of any Participation Interest or the Administrative
Agent’s interest in the Pledged Collateral or the ability of the Transferor to
perform its obligations under this Agreement or any other Transaction Document
or
     (b) with respect to any other Person, the ability of the applicable Person
to perform its obligations under this Agreement or any other Transaction
Document.
     For the avoidance of doubt, a withdrawal of or downgrade to the credit
ratings of any Person, in and of itself, shall not be deemed to have a Material
Adverse Effect on such Person.
     “Material Subservicer” means a Subservicer which, as of any date of
determination, is servicing Transferor Student Loans having an aggregate
outstanding Principal Balance in excess of 15% of the total aggregate
outstanding Principal Balance of all Transferor Student Loans, as of such date.
     “Maximum Aggregate Purchase Amount” means, at any time, $15,000,000,000, as
such amount may be adjusted from time to time pursuant to Section 2.03.
     “Maximum Purchase Amount” means, (i) for an Eligible Loan, an amount equal
to the Applicable Percentage multiplied by the aggregate outstanding Principal
Balance of such Eligible Loan; provided, however, that if the Private Credit
Loan Default Ratio exceeds 2.25% as of the date of the most recent Monthly
Report, then the Maximum Purchase Amount with respect to Private Credit Loans
shall be the greater of (y) the amount, if any, agreed to by the Transferor and
the Managing Agents (so long as the Rating Agency Condition has been satisfied)
and (z) zero; (ii) for an Eligible Student Loan ABS rated by Moody’s and S&P, an
amount equal to the product of (a) the Market Value, as of the most recent
Valuation Date, and (b) the Applicable Percentage (determined as of the date of
the Purchase); (iii) for an Eligible Student Loan ABS not rated by Moody’s and
S&P, the amount agreed to by the Transferor and the Managing Agents; and
(iv) for a Purchase Price Purchase, the sum of the Maximum Purchase Amounts
determined pursuant to clauses (i) through (iii) above for each Eligible Loan
and Eligible Student Loan ABS related to such Purchase.

28



--------------------------------------------------------------------------------



 



     “Membership Interests” means the membership interests in the Transferor, as
more fully described in the Transferor’s organizational documents.
     “Merger Agreement” means the Agreement and Plan of Merger dated as of
April 15, 2007 among SLM Corporation, Mustang Holding Company Inc. and Mustang
Merger Sub, Inc., as the same may be amended or modified from time to time.
     “Minimum Asset Coverage Requirement” means an Asset Coverage Ratio of
greater than or equal to 100%.
     “Minimum Margin” means, for any Private Credit Loan that does not bear
interest at a fixed rate, a margin above the prime rate by which the interest
rate on such Private Credit Loan adjusts, and for any Private Credit Loan that
bears interest at a fixed rate, a margin above the prime rate that is payable
pursuant to a Hedge Contract covering such rate, in each case as determined by
the following grid based upon the applicable Private Credit Loan program, the
FICO Score of the related Obligor and whether such Private Credit Loan is
cosigned:
Signature, Law, MBA, MED & Private Consolidation Loans

                      Minimum Margin (bps) to Prime Rate FICO Bands  
Non-cosigned   Cosigned
< 640
    600.0       600.0  
640 — 659
    500.0       425.0  
660 — 679
    275.0       225.0  
680 — 699
    150.0       100.0  
700 — 739
    50.0       0.0  
> 740
    0.0       -50.0  

Tuition Answer

                      Minimum Margin (bps) to Prime Rate FICO Bands  
Non-cosigned   Cosigned
< 640
    650.0       600.0  
640 — 659
    550.0       500.0  
660 — 679
    325.0       275.0  
680 — 699
    200.0       150.0  
700 — 739
    100.0       75.0  
> 740
    50.0       50.0  

     With respect to the Minimum Margins as set forth in the charts above, if a
Student Loan has more than one Obligor, the highest FICO Score with respect to
all Obligors shall be used for such determination. If no Obligor has a FICO
Score, the Student Loan shall be allocated to the 660-679 FICO Band.
     “Monthly Administrative Agent’s Report” means the report to be delivered by
the Administrative Agent pursuant to Section 2.05(a).
     “Monthly Rebate Fee” means the monthly rebate fee payable to the Department
of Education on the Transferor Student Loans which are Consolidation Loans.
     “Monthly Report” means a report, in substantially the form of Exhibit C
hereto, prepared by the Administrator and furnished to the Administrative Agent
and the Eligible Lender Trustee.
     “Moody’s” means Moody’s Investors Service, Inc. (or its predecessor or
successors in interest).

29



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means a ”multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding five years contributed to by the Transferor or any
ERISA Affiliate on behalf of its employees.
     “New York UCC” has the meaning assigned in Section 2.08 (b).
     “Non-Defaulting Purchaser” has the meaning assigned in Section 2.01(d).
     “Non-Excluded Taxes” has the meaning assigned in Section 2.20(a).
     “Non-U.S. Purchaser” has the meaning assigned in Section 2.20(d).
     “Non-Use Fee” means, with respect to each Facility Group, a non-use fee,
payable monthly to the Managing Agents, for the account of their respective
Facility Groups, as set forth in the fee letter among the Transferor and each of
the Managing Agents dated as of the Closing Date, as such fee letter may be
amended, restated, supplemented or otherwise modified from time to time.
     “Notice of Release” has the meaning assigned in Section 2.18.
     “Obligations” means the Capital and all other Liabilities and all present
and future liabilities and obligations (howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, or due or to become due) of
the Transferor to the Administrative Agent and the Secured Creditors, arising
under or in connection with this Agreement or any other Transaction Document or
the transactions contemplated hereby or thereby and shall include, without
limitation, all liability for Capital of Outstanding Participation Interests and
Purchaser Costs on the Participation Interests, closing fees, unused line fees,
audit fees, expense reimbursements, indemnifications, and other amounts due or
to become due under the Transaction Documents, including, without limitation,
interest, fees and other obligations that accrue after the commencement of an
insolvency proceeding (in each case whether or not allowed as a claim in such
insolvency proceeding).
     “Obligor” means the borrower or co-borrower or any other Person obligated
to make payments with respect to a Student Loan or Student Loan ABS.
     “Official Body” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.
     “Opinion of Counsel” means an opinion in writing of outside legal counsel,
who may be counsel or special counsel to the Transferor, any Affiliate of the
Transferor, the Eligible Lender Trustee, the Administrator, the Administrative
Agent, any Managing Agent or any Purchaser.
     “Other Applicable Taxes” has the meaning assigned in Section 2.13.

30



--------------------------------------------------------------------------------



 



     “Other Taxes” has the meaning assigned in Section 2.20(b).
     “Outstanding” means, when used with respect to Participation Interests in
existence at such time, as of the date of determination, all Participation
Interests in existence at such time under this Agreement.
     “Participated Loans” means any Student Loans acquired by the Transferor
with proceeds of Purchases under this Agreement that were purchased by the
Transferor (or the Eligible Lender Trustee on behalf of the Transferor) from a
Seller (or an eligible lender trustee on behalf of the Seller) pursuant to a
Purchase Agreement.
     “Participated Student Loan ABS” means any Student Loan ABS acquired by the
Transferor with proceeds of Purchases under this Agreement that were purchased
by the Transferor (or the Eligible Lender Trustee on behalf of the Transferor)
from a Seller (or an eligible lender trustee on behalf of the Seller) pursuant
to a Purchase Agreement.
     “Participation Interest” means, (a) in respect of all Purchasers in the
aggregate, at all times during the period from the date of the initial Purchase
hereunder until the date the Aggregate Capital shall be reduced to zero, all
Commitments shall be terminated and all Obligations shall be indefeasibly paid
in full, a 100% undivided participation interest in (i) all Transferor Student
Loans and all Transferor Student Loan ABS then existing, (ii) all instruments,
documents and agreements evidencing or supporting the payment obligations of any
Obligor or Guarantor under or in connection therewith, together with any and all
rights and remedies in respect thereof whether arising under contract, at law or
in equity, and (iii) all Collections thereon and other proceeds of any of the
foregoing; (b) in respect of any Purchaser, its pro rata share of such undivided
participation interest as determined on the basis that its Capital represents of
the aggregate Capital of all Purchasers then outstanding; and (c) with respect
to any Transferor Student Loan or Transferor Student Loan ABS, a 100% unlimited
participation interest in such Transfer Student Loan or Transferor Student Loan
ABS.
     “Participation Purchase” means the purchase of Participation Interests in
Transferor Student Loans and Transferor Student Loan ABS under this Agreement.
     “Permitted Lockbox” means a lockbox arrangement with a Lockbox Bank
approved by the Administrative Agent with respect to which Collections from
Obligors whose Student Loans are serviced by a Subservicer are sent to lockboxes
and forwarded by the applicable Lockbox Bank to the Collection Account (or if
one has been established by the Transferor, the Clearing Account) within two
Business Days.
     “Permitted Release” means a release of Pledged Collateral in connection
with (a) a Take Out Securitization; (b) a Fair Market Auction; (c) a Permitted
SPE Transfer; (d) a Permitted Seller Buy-Back; or (e) any other transfer of
Pledged Collateral with respect to which the Administrative Agent has received a
Required Legal Opinion.
     “Permitted Seller Buy-Back” means an arms-length transfer of Pledged
Collateral by the Transferor to the applicable Seller (other than a Holding SPE)
so long as the aggregate original principal amount of permitted Seller Buy-Backs
for any Seller does not exceed ten percent of (a)

31



--------------------------------------------------------------------------------



 



the aggregate principal amount of all Student Loans sold by such Seller to the
Transferor and (b) the aggregate principal amount of all Student Loan ABS sold
by such Seller to the Transferor.
     “Permitted SPE Transfer” means an arms-length transfer of Pledged
Collateral by the Transferor to a Holding SPE pursuant to a Holding SPE Sale
Agreement.
     “Person” means an individual, partnership, corporation (including a
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture, government (or any agency or
political subdivision thereof) or other entity.
     “Pledged Collateral” has the meaning specified in Section 2.10.
     “PLUS Loan” means a student loan originated under the authority set forth
in Section 428A or B (or a predecessor section thereto) of the Higher Education
Act and shall include student loans designated as "PLUS Loans” as defined under
the Higher Education Act (including, without limitation, such student loans to a
graduate or professional student or a parent of a dependent student).
     “Pool Balance” means, as of any date of determination, the Student Loan
Pool Balance plus the aggregate Market Value of the Transferor Student Loan ABS.
     “Potential Termination Event” means an event which but for the lapse of
time or the giving of notice, or both, would constitute a Termination Event.
     “Primary Servicing Fee” for any Settlement Date has the meaning specified
in Attachment A to the Servicing Agreement, and shall include any such fees from
prior Settlement Dates that remain unpaid.
     “Prime Rate” means, for any day, a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate for such day, plus 1.50% and (b) the rate
of interest in effect for such day as publicly announced from time to time by
the Administrative Agent as its "prime rate". The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Principal Balance” means, with respect to any Student Loan or Student Loan
ABS and any specified date, the outstanding principal amount of such Student
Loan or Student Loan ABS, plus unpaid interest thereon to be capitalized.
     “Private Credit Loan” means an education loan made to a student or parent
of a dependent student that is not a FFELP Loan.
     “Private Credit Loan Default Ratio” means, as of any date of determination,
the ratio, measured on an annualized basis, equal to the average of each of the
previous twelve months of “Gross Private Credit Student Loan Charge-Offs”
divided by the “Average Managed Private

32



--------------------------------------------------------------------------------



 



Credit Student Loans Outstanding,” for SLM Corporation on a managed basis, each
as reported by the Administrator and calculated in a consistent manner with the
methodologies used by SLM Corporation for calculating “Gross Private Credit
Student Loan Charge-Offs” and “Average Managed Private Credit Student Loans
Outstanding” for purposes of its Form 10-K or Form 10-Q.
     “Program Support Agreement”, with respect to any Conduit Purchaser, means
and includes any agreement entered into by any Program Support Provider
providing for the issuance of one or more letters of credit for the account of
such Conduit Purchaser (or any related commercial paper issuer that finances the
Conduit Purchaser), the issuance of one or more surety bonds for which such
Conduit Purchaser or such related issuer is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by the
Conduit Purchaser or such related issuer to any Program Support Provider of any
interest in a Purchase (or portions thereof or participations therein) and/or
the making of loans and/or other extensions of liquidity or credit to the
Conduit Purchaser or such related issuer in connection with its commercial paper
program, together with any letter of credit, surety bond or other instrument
issued thereunder.
     “Program Support Provider” means and includes any Person now or hereafter
extending liquidity or credit or having a commitment to extend liquidity or
credit to or for the account of, or to make purchases from, a Conduit Purchaser
(or any related commercial paper issuer that finances the Conduit Purchaser) in
support of commercial paper issued, directly or indirectly, by such Conduit
Purchaser in order to fund Purchases made by such Conduit Purchaser hereunder or
issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with the Conduit Purchaser’s or such
related issuer’s commercial paper program, but only to the extent that such
letter of credit, surety bond, or other instrument supported either CP issued to
make Purchases hereunder or was dedicated to that Program Support Provider’s
support of the Conduit Purchaser as a whole rather than one particular issuer
(other than the Transferor) within such Conduit Purchaser’s commercial paper
program.
     “Proprietary Institution” means a for-profit vocational school.
     “Proprietary Loan” means a loan made to or for the benefit of a student
attending a Proprietary Institution provided however that if a Student Loan that
was initially a Proprietary Loan is consolidated, that Student Loan shall no
longer be a Proprietary Loan.
     “Pro Rata Share” means (a) with respect to the initial Participation
Purchase and any particular Facility Group, a fraction (expressed as a
percentage) the numerator of which is the Commitment of the Facility Group and
the denominator of which is the Maximum Aggregate Purchase Amount; (b) with
respect to any Purchase by a Facility Group collectively or any Alternate
Purchaser individually, as the context requires, at any time, its Pro Rata Share
set forth on Exhibit P hereto as such Exhibit P may be amended, restated or
otherwise revised from time to time; and (c) with respect to any repayment of
Purchases with respect to any Purchaser, a fraction (expressed as a percentage)
the numerator of which is the Capital of such Purchaser, and the denominator of
which is the Aggregate Capital.
     “Purchase” has the meaning specified in Section 2.01.

33



--------------------------------------------------------------------------------



 



     “Purchase Account” has the meaning specified in Section 2.11.
     “Purchase Date” means, with respect to any Purchase, the date on which such
Purchase is made.
     “Purchase Price Purchase” means a Purchase made to fund the purchase by the
Transferor of Eligible Loans or Eligible Student Loan ABS.
     “Purchase Reconciliation Statement” has the meaning assigned in
Section 4.03.
     “Purchaser Costs” means an amount equal to the sum (without duplication) of
the following: the accrued Yield applicable to the Participation Interests for
the preceding Yield Period; the Non-Use Fee; the Used Fee; Hedging Interest; any
past due Yield payable on the Participation Interests; interest on any related
loans or other disbursements payable by the Purchasers as a result of
unreimbursed draws on or under a Program Support Agreement supporting the
Participation Interests; and, with respect to the Participation Interests,
increased costs of the Affected Parties resulting from Yield Protection, if any.
     “Purchasers” means, collectively, the Conduit Purchasers and the Alternate
Purchasers.
     “Qualified Institution” means the Administrative Agent or, with the written
consent of the Administrative Agent and the Transferor (or the Administrator on
behalf of the Transferor), any bank or trust company which has (a) a long-term
unsecured debt rating of at least “A2” by Moody’s and at least “A” by S&P and
(b) a short-term rating of at least “P-1” by Moody’s and at least “A-1” by S&P.
     “Rating Agency” means Moody’s, S&P and Fitch. If any such organization or
successor thereto is no longer in existence, “Rating Agency” with respect to
such organization shall be a nationally recognized statistical rating
organization or other comparable Person which, as applicable, provides ratings
for the Student Loan ABS or which is designated by the Administrative Agent as
rating the commercial paper issued by or on behalf of any Conduit Purchaser.
     “Rating Agency Condition” means, with respect to a particular amendment to,
change in or condition in the Transaction Documents, that each Rating Agency
rating the CP of any Conduit Purchaser shall have provided a statement in
writing that such amendment or change will not result in a withdrawal or
reduction of the ratings of such CP.
     “Records” means all documents, books, records, Student Loan Notes, Student
Loan ABS Certificates and other information (including without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) maintained with respect to Transferor Student
Loans, Transferor Student Loan ABS or otherwise in respect of the Pledged
Collateral.
     “Recoveries” means moneys collected from whatever source with respect to
any Liquidated Student Loan which was written off in prior Settlement Periods or
during the current Settlement Period, net of the sum of any amounts expended by
the Servicer for the account of any Obligor and any amounts required by law to
be remitted to any Obligor.

34



--------------------------------------------------------------------------------



 



     “Register” means that register maintained by the Administrative Agent,
pursuant to Section 10.04(i), on which it will record the Purchasers’ rights
hereunder, and each assignment and acceptance and participation.
     “Regulatory Change” means, relative to any Affected Party:
     (a) after the date of this Agreement, any change in or the adoption or
implementation of, any new (or any new interpretation or administration of any
existing):
     (i) United States federal or state law or foreign law applicable to such
Affected Party;
     (ii) regulation, interpretation, directive, requirement or request (whether
or not having the force of law) applicable to such Affected Party of (A) any
court or Governmental Authority charged with the interpretation or
administration of any law referred to in clause (a)(i) above or (B) any fiscal,
monetary or other authority having jurisdiction over such Affected Party; or
     (iii) generally accepted accounting principles or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above; or
     (b) any change after the date of this Agreement in the application to such
Affected Party (or any implementation by such Affected Party) of any existing
law, regulation, interpretation, directive, requirement or request referred to
in clause (a)(i), (a)(ii) or (a)(iii) above.
     “Release Proceeds Account” means the account of the Administrative Agent
established to hold proceeds of Released Interests and repurchase amounts
pursuant to Section 2.04(d).
     “Release Reconciliation Statement” has the meaning assigned in
Section 2.18.
     “Released Interests” means any Participation Interests and Pledged
Collateral released pursuant to Section 2.19.
     “Reported Liabilities” means, as of any date, the Liabilities of the
Transferor reported to the Transferor (or to the Administrator on behalf of the
Transferor) or with respect to which the Transferor (or the Administrator on
behalf of the Transferor) has actual knowledge.
     “Reporting Date” means the twentieth (20th) day of each calendar month,
beginning May 20, 2007 or, if such day is not a Business Day, the following
Business Day.
     “Requested Purchase Amount” means the amount of the Purchase that is
requested by the Transferor, not to exceed the Maximum Purchase Amount.
     “Required Legal Opinion” means an opinion of McKee Nelson LLP or such other
outside counsel to the Transferor reasonably acceptable to the Administrative
Agent, with

35



--------------------------------------------------------------------------------



 



respect to the true sale of Transferor Student Loans or Transferor Student Loan
ABS and the non-consolidation of Mustang Funding I, LLC with SLM Corporation or
its Affiliates that (a) describes the facts of the proposed transaction and
(b) contains conclusions reasonably determined by the Administrative Agent to be
in form and substance similar to the conclusions contained in the legal opinions
previously delivered and accepted by the Administrative Agent in connection with
the Transaction Documents.
     “Required Managing Agents” means, subject to Section 2.01(d), at any time
Managing Agents representing Facility Groups then holding greater than 50% of
the outstanding aggregate amount of Purchases; provided that if there are no
outstanding Purchases then “Required Managing Agents” means at such time
Managing Agents representing Facility Groups then holding greater than 50% of
the Commitments.
     “Reserve Account” means the special account created pursuant to
Section 2.06(b).
     “Reserve Account Specified Balance” means, for each Settlement Period,
one-quarter of one percent (0.25%) of the Student Loan Pool Balance as of the
last day of that Settlement Period and, for each Purchase Date, one-quarter of
one percent (0.25%) of the Principal Balance of the Additional Student Loans
being purchased by the Transferor with the Purchase to be made on such Purchase
Date; provided, however, that at any time the Transferor holds any Transferor
Student Loans the Reserve Account Specified Balance shall be not less than
$500,000.
     “Restructuring Date” means the occurrence of the “Effective Time” as
defined in the Merger Agreement.
     “Revolving Credit Agreement” means the Revolving Credit Agreement dated as
of April 30, 2007 between SLM Corporation and the Transferor as the same may be
amended, restated, supplemented or otherwise modified from time to time .
     “Revolving Period” means the period commencing on the Closing Date and
terminating on the Termination Date.
     “Rollover Capital Purchase” means a Purchase, the proceeds of which are
used to maintain the outstanding Capital of and, to the extent permitted by
Section 2.01(b), accrued and unpaid Purchaser Costs on one or more existing
Purchases at the end of their Tranche Periods.
     “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc. (or its predecessor or successors in interest).
     “Schedule of Participated Loans and Participated Student Loan ABS” means a
listing of certain Participated Loans and Participated Student Loan ABS of the
Transferor delivered to and held by the Administrative Agent pursuant to
Section 4.02(b) (which Schedule of Participated Loans and Participated Student
Loan ABS may be in the form of microfiche, cd rom, electronic or magnetic data
file or other medium acceptable to the Administrative Agent).
     “Schedule of Transferor Student Loans and Transferor Student Loan ABS”
means a listing of all Transferor Student Loans and Transferor Student Loan ABS
of the Transferor delivered to and held by the Administrative Agent (which
Schedule of Transferor Student Loans

36



--------------------------------------------------------------------------------



 



and Transferor Student Loan ABS may be in the form of microfiche, cd rom,
electronic or magnetic data file or other medium acceptable to the
Administrative Agent), as from time to time amended, supplemented, or modified,
which Schedule of Transferor Student Loans and Transferor Student Loan ABS shall
be the master list of all Transferor Student Loans and Transferor Student Loan
ABS then compromising a part of the Pledged Collateral pursuant to this
Agreement.
     “Scheduled Call Date” means the earliest to occur of (a) February 15, 2008,
(b) the Restructuring Date, or (c) the date which is 90 calendar days after the
termination of the Merger Agreement or, if the Merger Agreement is terminated in
connection with a third party having made a “Superior Proposal” (as defined in
the Merger Agreement), the date which is 15 days after the termination of the
Merger Agreement.
     “Secured Creditors” means the Administrative Agent, the Valuation Agent and
the Affected Parties.
     “Securities Act” has the meaning assigned to it in Section 7.03.
     “Sellers” means SLM Education Credit Finance Corporation, VG Funding, LLC
and any other wholly-owned direct or indirect subsidiary of SLM Corporation,
including a Holding SPE that becomes party to a Holding SPE Purchase Agreement,
with respect to which the Transferor has satisfied the requirements of
Section 4.04.
     “Servicer” means the Master Servicer or a Subservicer.
     “Servicer Advances” means any Purchaser Costs advanced by the Master
Servicer pursuant to Section 2.17.
     “Servicer Default” means a “Servicer Default” as described in Section 5.1
of the Servicing Agreement.
     “Servicing Agreement” means, individually or collectively, (a) the
Servicing Agreement, dated as of April 30, 2007, among the Transferor, the
Master Servicer, the Eligible Lender Trustee, the Administrator and the
Administrative Agent and (b) any other servicing agreement between the
Transferor, the Master Servicer and any Subservicer under which the respective
Subservicer agrees to administer and collect the Transferor Student Loans, in
each case as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.
     “Servicing Fees” means the Primary Servicing Fee, the Carryover Servicing
Fee and any other fees payable by the Transferor to the Master Servicer and the
Subservicers with respect of servicing Transferor Student Loans pursuant to the
provisions of any Servicing Agreement.
     “Servicing Policies” means the policies and procedures of the Master
Servicer or any Subservicer, as applicable, with respect to the servicing of
Transferor Student Loans.
     “Settlement Date” means the twenty-fifth (25th) day of each calendar month,
beginning May 25, 2007 or, if such day is not a Business Day, the following
Business Day.

37



--------------------------------------------------------------------------------



 



     “Settlement Period” means (i) initially the period commencing on the
Closing Date and ending on May 31, 2007, and (ii) thereafter, (a) each monthly
period ending on (and inclusive of) the last day of the calendar month and
(b) during the Liquidation Period, such period as determined by the
Administrative Agent in its sole discretion (which may be a period as short as
one Business Day).
     “SLS Loan” means a student loan originated under the authority set forth in
Section 428A (or a predecessor section thereto) of the Higher Education Act and
shall include student loans designated as “SLS Loans,” as defined, under the
Higher Education Act.
     “Solvent” means, at any time with respect to any Person, a condition under
which:
     (a) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
     (b) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent);
     (c) such Person is, and shall continue to be, able to pay all of its
liabilities as such liabilities mature; and
     (d) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.
     “Special Allowance Payments” means special allowance payments on Student
Loans authorized to be made by the Department of Education pursuant to the
Higher Education Act, or similar allowances authorized from time to time by
federal law or regulation.
     “Stafford Loan” means a loan designated as such that is made under the
Robert T. Stafford Student Loan Program in accordance with the Higher Education
Act.
     “Student Loan” means a FFELP Loan or a Private Credit Loan.
     “Student Loan ABS” means a student loan asset-backed security issued by a
trust sponsored by an affiliate of SLM Corporation.
     “Student Loan ABS Certificates” means a certificate, note or other item or
instrument representing Student Loan ABS, if any.
     “Student Loan ABS Proceeds Account” means the special account created
pursuant to Section 2.04(e).

38



--------------------------------------------------------------------------------



 



     “Student Loan Notes” means the promissory note or notes of an Obligor and
any amendment thereto evidencing each Obligor’s obligation with regard to a
Student Loan or the electronic records evidencing the same.
     “Student Loan Pool Balance” means, as of any date, the aggregate
outstanding Principal Balance (as reported by the Administrator on the last
Monthly Report delivered to the Administrative Agent) of the Transferor Student
Loans.
     “Student Loan Purchase Agreement” or “Purchase Agreement” means, as
applicable, (i) the Purchase Agreement Master Securitization Terms Number 1000,
dated as of April 30, 2007 among SLM Education Credit Finance Corporation, as a
Seller, Mustang Funding I, LLC, as Purchaser, and Chase Bank USA, National
Association, as Eligible Lender Trustee, a form of which is attached as Exhibit
A-1 hereto, together with all Purchase Agreements, Blanket Endorsements, and
Bills of Sale executed pursuant thereto, (ii) the Purchase Agreement Master
Securitization Terms Number 1000, dated as of April 30, 2007 among VG Funding,
LLC, as a Seller, Mustang Funding I, LLC, as Purchaser, and Chase Bank USA,
National Association, as Eligible Lender Trustee, a form of which is attached as
Exhibit A-2 hereto, together with all Purchase Agreements, Blanket Endorsements,
and Bills of Sale executed pursuant thereto, and (iii) any Holding SPE Purchase
Agreement.
     “Subsequent Cutoff Date” means, with respect to any Participated Loan, the
“Purchase Date” for such Participated Loan as such term is defined in the
applicable Purchase Agreement and for any Participated Student Loan ABS, the
date that is three (3) Business Days prior to the “Purchase Date” for such
Participated Student Loan ABS as such term is defined in the applicable Purchase
Agreement.
     “Subservicer” means any subservicer appointed by the Master Servicer
pursuant to the Servicing Agreement of the Master Servicer; provided, that in
the event that the Master Servicer does not remain responsible for all
obligations thereunder, the prior consent of the Administrative Agent and each
Managing Agent shall be required for such appointment; and provided, further,
that the Administrator shall give the Rating Agencies and the Administrative
Agent prior written notice of the appointment of any Subservicer.
     “Take Out Securitization” means a sale or transfer of any portion of the
Transferor Student Loans by the Transferor (directly or indirectly) to a trust
sponsored by an Affiliate of the Transferor or other unaffiliated special
purpose entity as part of a publicly or privately traded, rated or unrated
student loan securitization, pass-through, pay through, secured note or similar
transaction.
     “Termination Date” means the earliest to occur of (a) the Scheduled Call
Date; (b) any date designated by the Transferor as the date for terminating the
entire Maximum Aggregate Purchase Amount pursuant to Section 2.03; and (c) the
date of the declaration or automatic occurrence of the Termination Date pursuant
to Article VII.
     “Termination Event” has the meaning assigned to that term in Article VII.
     “Tranche Hedge Contract” has the meaning assigned in the Hedging Agreement.

39



--------------------------------------------------------------------------------



 



     “Tranche Period” with respect to CP issued by a Conduit Purchaser (or its
related commercial paper issuer if the Conduit Investor does not itself issue
commercial paper) means a tranche period that ends on a Business Day which shall
not exceed 180 days and with respect to LIBOR Purchases, a tranche period of
either one day, one week, one month, two months, three months or six months;
provided, however, that in no event shall any Tranche Period end after the
Scheduled Call Date.
     “Transaction Documents” means, collectively, this Agreement, the Valuation
Agent Agreement, the Trust Agreement, the Administration Agreement, all
Servicing Agreements, each Purchase Agreement, all Guarantee Agreements, the
Liquidity Advance Agreement, the Hedging Agreement, each Hedge Contract, the
Indemnity Agreement and all other instruments, fee letters, documents and
agreements executed in connection with any of the foregoing.
     “Transferor” means Mustang Funding I, LLC, a Delaware limited liability
company.
     “Transferor Call Right” has the meaning assigned in Section 7.02.
     “Transferor Student Loan” means any Student Loan held by the Transferor.
     “Transferor Student Loan ABS” means any Student Loan ABS held by the
Transferor.
     “Treasury Regulations” means any regulations promulgated by the Internal
Revenue Service interpreting the provisions of the Code.
     “Trust Agreement” means the Eligible Lender Trustee Agreement, dated as of
April 30, 2007, between the Transferor and the Eligible Lender Trustee, as
amended, restated, supplemented or otherwise modified from time to time pursuant
to the terms thereof.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.
     “Underwriting Guidelines” means the policies and procedures of SLM
Corporation and its Affiliates with respect to the origination of loans under
their private credit education loan programs for which an Applicable Percentage
greater than zero has been established.
     “Unguaranteed Defaulted Amount” means, as of any date, (a) with respect to
any FFELP Loan that is a Defaulted Student Loan, the Principal Balance of such
Defaulted Student Loan that is not guaranteed pursuant to the related Guarantee
Agreement or that is not eligible for reinsurance by the Department of Education
or for which a claim was rejected; (b) with respect to any Private Credit Loan
that is a Defaulted Student Loan, the outstanding Principal Balance of such
Private Credit Loan; and (c) with respect to any Student Loan ABS that is a
Defaulted Student Loan ABS, the outstanding Principal Balance of such Student
Loan ABS.
     “United States” means the United States of America.
     “Used Fee” means, with respect to each Facility Group, a used fee, payable
monthly to the Managing Agents, for the account of their respective Facility
Groups, as set forth in the fee

40



--------------------------------------------------------------------------------



 



letter among the Transferor and each of the Managing Agents dated as of the
Closing Date, as such fee letter may be amended, restated, supplemented or
otherwise modified from time to time.
     “Valuation Agent” means Banc of America Securities LLC, or any other entity
appointed as Valuation Agent by the Administrative Agent and the Required
Managing Agents and approved by the Administrator.
     “Valuation Agent Agreement” means the Valuation Agent Agreement, dated as
of the Closing Date, among the Transferor, the Administrator, the Administrative
Agent and the Valuation Agent and any other valuation agent agreement in the
form attached as Exhibit D hereto among the Transferor, the Administrative Agent
and the Valuation Agent, as any such agreement may be amended, restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof.
     “Valuation Agent Fees” means the fees and charges, if any, of the Valuation
Agent, including reasonable legal fees and expenses, payable to the Valuation
Agent pursuant to the Valuation Agent Agreement.
     “Valuation Date” means the fifteenth (15th) day of each calendar month
beginning June 15, 2007 or, if such day is not a Business Day, the following
Business Day.
     “Valuation Report” means a report furnished by the Valuation Agent to the
Administrator, the Administrative Agent, Managing Agents and the Transferor
pursuant to Section 2.05, the form of which is attached as Exhibit A to the
Valuation Agent Agreement.
     “Valuation Report Date” means the eighteenth (18th) day of each calendar
month beginning June 18, 2007 or, if such day is not a Business Day, the
following Business Day.
     “Weighted Average Margin” means, as of any date for any pool of Transferor
Student Loans that are Private Credit Loans, (I) the sum across such pool of,
for each Private Credit Loan in such pool, the product of (a) for any Private
Credit Loan that does not bear interest at a fixed rate, the actual margin above
the prime rate by which the interest rate on such Private Credit Loan adjusts,
and for any Private Credit Loan that bears interest at a fixed rate, the actual
margin above the prime rate (taking into account the difference between the
prime rate and LIBOR) that is payable pursuant to a Hedge Contract covering such
rate under the Hedging Agreement as of such date multiplied by (b) the Principal
Balance of such Private Credit Loan as of such date, divided by (II) the
aggregate Principal Balance of all of the Private Credit Loans in such pool.
     “Weighted Average Margin Threshold” means, as of any date for any pool of
Transferor Student Loans that are Private Credit Loans, (I) the sum across such
pool of, for each Private Credit Loan in such pool, the product of (a) the
Minimum Margin for such Private Credit Loan as of such date multiplied by
(b) the Principal Balance of such Private Credit Loan as of such date, divided
by (II) the aggregate Principal Balance of all of the Private Credit Loans in
such pool.
     “Yield” means, for each Facility Group’s Participation Interests and any
Yield Period, the applicable Yield Rate multiplied by the average outstanding
Capital of such Facility Group’s Participation Interests during such Yield
Period; provided that for purposes of determining Yield,

41



--------------------------------------------------------------------------------



 



the average outstanding Capital of all CP supporting match-funded CP Purchases
and LIBOR Purchases that have been repaid by depositing funds in the Capital
Payment Account or Release Proceeds Account shall be included in the average
outstanding Capital of the Participation Interests for purposes of calculating
Yield.
     “Yield Period” means for a pool-funded CP Purchase or a Base Rate Purchase,
each Settlement Period and for a match-funded CP Purchase or a LIBOR Purchase,
each Settlement Period occurring within the related Tranche Period for such
Purchase.
     “Yield Protection” means any Purchaser’s reasonable increased costs for
taxes, reserves, breakage costs, changes in regulatory capital requirements and
certain reasonable expenses imposed on such Purchaser.
     “Yield Rate” means, with respect to any Yield Period, (a) if a Conduit
Purchaser funds (directly or indirectly) its portion of the Aggregate Capital
with CP, the CP Rate, (b) if an Alternate Purchaser or a Conduit Purchaser (if
funding its investment other than with CP) funds its portion of the Aggregate
Capital (except as set forth in clause (c) or (d) of this definition), the
applicable LIBOR Rate determined as set forth in Section 2.02 plus the LIBOR
spread described in the Side Letter executed by the Transferor, the
Administrator, the Administrative Agent and the Managing Agents as of the
Closing Date, as the same may be amended, restated, supplemented or otherwise
modified from time to time, (c) on any day after a Termination Event or a
Potential Termination Event has occurred and shall be continuing, the Base Rate
plus 2.00% and (d) or at any time when LIBOR Rate is unavailable or cannot be
determined, the Base Rate plus 1.00%.
     Section 1.02 Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York and not specifically defined herein, are
used herein as defined in such Article 9. Any reference to an agreement herein
shall be deemed to include a reference to such agreement as amended,
supplemented or otherwise modified from time to time.
     Section 1.03 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”
     Section 1.04 Calculation of Yield Rate and Certain Fees. The Yield Rate on
the Participation Interests and all fees payable to the Purchasers, pursuant to
this Agreement are calculated based on the actual number of days divided by 360.
ARTICLE II
THE FACILITY
     Section 2.01 Issuance and Purchase of Participation Interests; Making of
Purchases.

42



--------------------------------------------------------------------------------



 



     (a) On the date of the initial Purchase hereunder, the Transferor shall
sell, assign and transfer the Participation Interests in respect of all
Purchasers. At all times thereafter, until the Aggregate Capital shall be
reduced to zero, all Commitments shall be terminated and all Purchaser Costs and
other liabilities hereunder shall be paid by the Transferor, the Participation
Interests in respect of all Purchasers shall be and remain in effect without
diminution or reduction except as otherwise set forth herein.
     (b) On the terms and conditions hereinafter set forth, the Purchasers shall
from time to time make purchases (each, a “Purchase”) of Participation
Interests, with the undivided percentage interest of any Purchaser at any time
being determined on the basis that the Capital of such Purchaser bears to the
Aggregate Capital of all Purchasers at such time. Each Purchase shall be made by
the Facility Groups, ratably in accordance with their respective Pro Rata
Shares, it being understood that (i) the purchase by any Conduit Purchaser in a
Facility Group shall be in the sole discretion of such Conduit Purchaser, and
(ii) in the event any Conduit Purchaser shall elect not to make any Purchase,
the Alternate Purchasers in such Conduit Purchaser’s Facility Group shall make
such Purchase. The Aggregate Capital outstanding at any one time shall not
exceed the Maximum Aggregate Purchase Amount in effect at the time of such
Purchase; and no Facility Group shall be required to make Purchases in a Capital
amount of less than $1,000,000 and integral multiples of $100,000 in excess
thereof (other than Excess Capital Purchases made to fund the items set forth in
clauses (ii) through (v) of Section 2.05(b) or Yield due and payable with
respect to match-funded CP Purchases and LIBOR Purchases pursuant to
Section 2.05(i)), and that no Purchaser shall be required to make Purchases in
an amount in excess of such Purchaser’s Commitment. Within the limits set forth
in this Section and the other terms and conditions of this Agreement, during the
Revolving Period, the Transferor, acting through the Administrator, may request
Purchases, repay Purchases and request new Purchases under this Section. In
addition, the Aggregate Capital of any Purchase, which is not a Rollover Capital
Purchase or an Excess Capital Purchase, shall not exceed the aggregate Maximum
Purchase Amounts of the Eligible Loans and Eligible Student Loan ABS acquired by
the Transferor with the proceeds of such Purchase. The Aggregate Capital of any
Rollover Capital Purchase shall not exceed the Aggregate Capital of and, to the
extent permitted by this Agreement, accrued and unpaid Purchaser Costs on, the
Purchases being maintained with such Rollover Capital Purchase. Prior to the
Scheduled Call Date with respect to a Facility Group and subject to the Maximum
Aggregate Purchase Amount, the Transferor shall have the right to request that
the Aggregate Capital of a Rollover Capital Purchase made by a Purchaser within
such Facility Group shall include the accrued and unpaid Purchaser Costs on the
Purchases being maintained with the Rollover Capital Purchase. The Aggregate
Capital of any Excess Capital Purchase shall not exceed the positive difference,
if any, between (i) the Adjusted Pool Balance on such date and (ii) the Reported
Liabilities as set forth on such date. All Purchases made hereunder shall be
denominated in and be payable in United States dollars. The outstanding Capital
of each Purchase shall be due and payable on its respective Expiry Date. Yield
(including Dealer Fees) on each pool-funded CP Purchase and on each Base Rate
Purchase shall be due and payable on each Settlement Date. Yield (including
Dealer Fees) on each match-funded CP Purchase and on each LIBOR Purchase shall
be due and payable on its respective Expiry Date. All other Obligations
hereunder, if not previously paid pursuant to Section

43



--------------------------------------------------------------------------------



 



2.05(b), shall be due and payable on the Termination Date or such earlier date
as provided in Article VII .
     (c) Each Purchaser’s obligations under this Section are several and the
failure of any Alternate Purchaser to make available its portion of any
requested Purchase shall not relieve any other Purchaser of its obligations
hereunder or, except as provided in paragraph (d) below, obligate any other
Purchaser to honor the obligations of any defaulting Purchasers. Notwithstanding
anything contained in this Agreement to the contrary, (i) no Alternate Purchaser
shall be obligated to fund any portion of any Purchase in excess of its Pro Rata
Share thereof and (ii) no Alternate Purchaser shall be obligated to fund any
portion of any Purchase in an aggregate Capital amount in excess of its
Commitment. The Commitment of each Alternate Purchaser as of the Closing Date is
set forth on Exhibit P.
     (d) If, by 2:00 p.m. Charlotte, North Carolina time, whether or not the
Administrative Agent has advanced the amount of the applicable Purchase, one or
more Alternate Purchasers (each, a “Defaulting Purchaser”, and each Alternate
Purchaser which is not a Defaulting Purchaser being referred to as a
“Non-Defaulting Purchaser”) fails to make its Pro Rata Share of any Purchase
required to be made by such Purchaser available to the Administrative Agent
pursuant to this Agreement (the aggregate amount not so made available to the
Administrative Agent being herein called the “Investment Deficit”), then the
Administrative Agent shall, by no later than 2:30 p.m. Charlotte, North Carolina
time on the applicable Purchase date instruct each Non-Defaulting Purchaser to
pay, by no later than 3:00 p.m. Charlotte, North Carolina time, in immediately
available funds, to the account designated by the Administrative Agent, an
amount equal to the lesser of (i) such Non-Defaulting Purchaser’s proportionate
share (based upon the relative Commitments of the Non-Defaulting Purchasers) of
the Investment Deficit and (ii) its unused Commitment. A Defaulting Purchaser
shall forthwith, upon demand, pay to the Administrative Agent for the ratable
benefit of the Non-Defaulting Purchasers all amounts paid by each Non-Defaulting
Purchaser on behalf of such Defaulting Purchaser.
      Section 2.02 The Initial Purchase and Subsequent Purchases.
     (a) Any Purchase made by the Purchasers during the Revolving Period will be
made on any Business Day at the request of the Transferor, acting through the
Administrator, subject to and in accordance with the terms and conditions of
Section 2.01 and this Section.
     (b) Subject to the satisfaction of the conditions precedent set forth in
this Agreement, the Transferor, acting through the Administrator, may request a
Rollover Capital Purchase hereunder by giving written notice to the
Administrative Agent, which the Administrative Agent will forward to the
Managing Agents, in the form of Exhibit E not later than 4:00 p.m., Charlotte,
North Carolina time, two (2) Business Days prior to such Purchase. Subject to
the satisfaction of the conditions precedent set forth in this Agreement, the
Transferor, acting through the Administrator, may request any other Purchase
hereunder by giving written notice to the Administrative Agent, which the

44



--------------------------------------------------------------------------------



 



Administrative Agent will forward to the Managing Agents, in the form of
Exhibit E not later than 4:00 p.m., Charlotte, North Carolina time, two
(2) Business Days prior to the proposed Purchase Date. Each such notice shall
specify (i) the Requested Purchase Amount, which when allocated to each Facility
Group in accordance with its Pro Rata Share shall be in an amount equal to or
greater than $1,000,000 with respect to such Facility Group (or, with respect to
an Excess Capital Purchase made to fund the items set forth in clauses (ii)
through (v) of Section 2.05(b) or Yield due and payable with respect to
match-funded CP Purchases and LIBOR Purchases pursuant to Section 2.05(i), which
shall be in an amount equal to such outstanding obligations after the
application of Available Funds in the Collection Account, funds in the Reserve
Account and funds in the Capitalized Interest Account); (ii) the Purchase Date;
(iii) the Applicable Percentage applicable to the Purchase; (iv) the proposed
Tranche Period applicable to the Purchase to the extent such Purchase is to be a
CP Purchase or a LIBOR Purchase (provided, however, that the Transferor shall
not request a Tranche Period of over 90 days for any CP Tranche that will not be
covered by a Tranche Hedge Contract); (v) if such Purchase is a Rollover Capital
Purchase, a reference to the existing Purchase that is being maintained; (vi) if
the Purchase is a CP Purchase, whether such Purchase shall be match-funded or
pool-funded; (vii) if the Purchase is to be funded with amounts in the Capital
Payment Account or the Release Proceeds Account, the existing Tranche Period and
Yield that shall be allocated to such Purchase and (viii) if the Purchase is to
fund Student Loan ABS, the lead underwriters or lead managers for the
transaction in which such Student Loan ABS were issued and the CUSIP number and
issuance amount of the applicable tranche with respect to such Student Loan ABS.
Each Conduit Purchaser which elects to make a match-funded CP Purchase shall use
its best efforts to match the Tranche Period requested by the Transferor. Each
CP Purchase shall be entirely pool-funded or entirely match-funded. Pool-funded
CP Purchases and match-funded CP Purchases may not be outstanding at the same
time. On the Purchase Date and no later than 2:00 p.m., Charlotte, North
Carolina time, the Conduit Purchasers in each Facility Group may, each in its
sole discretion, upon satisfaction of the applicable conditions set forth in
this Agreement, collectively make available to the Transferor in same day funds
an amount up to such Facility Group’s Pro Rata Share of the Requested Purchase
Amount by payment to the Disbursement Account. On the Purchase Date and no later
than 2:00 p.m., Charlotte, North Carolina time, each Managing Agent shall report
to the Administrator the actual Yield Rate and Tranche Periods applicable to
each Purchase. If the Conduit Purchasers within a Facility Group elect not to
fund all or a portion of such Facility Group’s Pro Rata Share of the Requested
Purchase Amount, such Facility Group’s related Alternate Purchasers shall, upon
satisfaction of the applicable conditions set forth in this Agreement, make
available to the Transferor in same day funds, the remaining portion of such
Facility Group’s Pro Rata Share (proportioned ratably among such Alternate
Purchasers in accordance with their relative Pro Rata Shares) of the Requested
Purchase Amount by payment to the Disbursement Account. To the extent any
Conduit Purchaser is unable or declines to fund a Requested Purchase by issuing
commercial paper or if any Conduit Purchaser’s Alternate Purchaser funds any
Requested Purchase, the applicable Conduit Purchaser shall promptly advise the
Administrative Agent and the Administrator, on behalf of the Transferor.

45



--------------------------------------------------------------------------------



 



     (c) Any Capital in respect of the Participation Interests may be
repurchased, and any Purchaser Costs due or accrued on the Participation
Interests may be prepaid in whole or in part, on any Business Day upon two
(2) Business Day’s prior written notice to each Managing Agent indicating the
amount of such repurchase or prepayment and the Business Day on which such
repurchase or prepayment shall be made. The Transferor shall pay the applicable
Managing Agent for the account of the Purchasers, as applicable, on demand, such
amount or amounts as shall compensate the Purchasers for any loss (including
loss of profit), cost or expense incurred by the Purchasers (as reasonably
determined by the Purchasers) as a result of payments with respect to the
Purchases other than on a Settlement Date or Expiry Date, as applicable, such
compensation to be (i) limited to an amount equal to any loss or expense
suffered by the Purchasers during the period from the date of receipt of such
repayment to (but excluding) the applicable Settlement or Expiry Date and
(ii) net of the income, if any, received by the recipient of such reductions
from investing the proceeds of such reductions. The determination by the
applicable Managing Agent of the amount of any such loss or expense shall be set
forth in a written notice to the Administrator, on behalf of the Transferor
including a statement as to such loss or expense (including calculation thereof
in reasonable detail), and shall be conclusive, absent manifest error.
     (d) Each Purchase request shall be irrevocable and binding on the
Transferor, and the Transferor shall indemnify each Purchaser against any loss
or expense incurred by such Purchaser, either directly or indirectly (including,
in the case of a Conduit Purchaser, through the applicable Program Support
Agreement) as a result of any failure by the Transferor to complete such
Purchase, including any loss (including loss of profit) or expense incurred by
such Purchaser or such Purchaser’s Managing Agent, either directly or indirectly
(including, in the case of a Conduit Purchaser, pursuant to the applicable
Program Support Agreement) by reason of the liquidation or reemployment of funds
acquired by such Purchaser (or the applicable Program Support Provider(s))
(including funds obtained by issuing commercial paper or promissory notes or
obtaining deposits or loans from third parties) in order to fund such Purchase.
Any such amounts shall constitute “Yield Protection” hereunder.
     Section 2.03 Reduction or Termination of the Maximum Aggregate Purchase
Amount. The Transferor, acting through the Administrator, may, upon at least
five (5) Business Days’ written notice to the Administrative Agent,
(a) terminate the entire facility or (b) reduce in part the portion of the
Maximum Aggregate Purchase Amount that exceeds the Aggregate Capital. Any
partial reduction in the Maximum Aggregate Purchase Amount shall be in an amount
equal to or greater than $10,000,000 or any integral multiple of $1,000,000. Any
such reduction in the Maximum Aggregate Purchase Amount shall be allocated among
the Facility Groups in accordance with their Pro Rata Shares and shall be
allocated within each Facility Group as determined by the appropriate Managing
Agent. The Transferor shall pay all outstanding Capital and Purchaser Costs on
the Purchases owned by any Purchaser upon the termination of its Commitment
pursuant to this Section 2.03.
     Section 2.04 The Accounts.

46



--------------------------------------------------------------------------------



 



     (a) Clearing Account, Collection Account and Interest Reserve Subaccount.
On or prior to the date hereof, the Transferor shall establish and maintain, or
cause to be established and maintained, the Collection Account. The Transferor
may also establish and maintain a Clearing Account with the Administrative
Agent. On or prior to the date hereof, the Transferor shall establish and
maintain, or cause to be established and maintained, the Interest Reserve
Subaccount as a subaccount of the Collection Account. The Collection Account and
the Clearing Account shall be maintained as a segregated account at the
Administrative Agent, and shall be under the sole dominion and control of the
Administrative Agent, on behalf of the Secured Creditors. The Collection Account
and the Clearing Account shall be in the name of the Administrative Agent, on
behalf of the Secured Creditors and the Transferor. Neither the Transferor nor
the Administrator shall have any withdrawal rights from the Collection Account
or the Clearing Account. Any Collections received by the Transferor, the
Administrator, the Eligible Lender Trustee, the Sellers, the Servicers, or any
agent thereof, as the case may be, are to be transmitted to the Collection
Account (or, if one has been established by the Transferor, the Clearing
Account) within two Business Days of receipt. Each of the Transferor and the
Administrator represents and warrants as to itself that each remittance of
Collections to the Collection Account (or directly to the Administrative Agent
or any other Secured Creditor) hereunder will have been (i) in payment of a debt
incurred in the ordinary course of business or financial affairs and (ii) made
in the ordinary course of business or financial affairs. The Transferor shall
direct each Servicer, Seller, or agent thereof to transmit any Collections it
receives with respect to the Transferor Student Loans directly to the
Administrative Agent for deposit to the Collection Account (or, if one has been
established by the Transferor, the Clearing Account) within two Business Days of
receipt. Funds on deposit in the Collection Account and Clearing Account may be
invested from time to time in Eligible Investments at the direction of the
Administrator in accordance with Section 2.08. Upon the reduction of the
Aggregate Capital to zero, payment in full of all Obligations hereunder and the
termination of this Agreement, the Administrative Agent agrees to send notice to
the Master Servicer that this Agreement has terminated and that Collections no
longer are to be forwarded to the Collection Account (or, if one has been
established by the Transferor, the Clearing Account) pursuant to this Agreement.
All investment earnings on the funds on deposit in the Collection Account and
the Clearing Account during any Settlement Period shall be applied as Available
Funds for the applicable Settlement Period. The Administrative Agent shall apply
funds on deposit in the Collection Account as described in Section 2.05. Each of
the Transferor and the Administrator agree, by executing this Agreement, to hold
any Collections received in trust for the Administrative Agent and to comply
with the remittance procedures set forth in this Section 2.04.
     (b) Disbursement Account. On or prior to the date hereof, the Transferor
shall establish and maintain, or cause to be established and maintained, the
Disbursement Account. The Disbursement Account shall be maintained as a
segregated account and shall be under the sole dominion and control of the
Administrative Agent, on behalf of the Secured Creditors. Except for the right
of the Administrator to withdraw funds as expressly set forth in this Agreement,
neither the Transferor nor the Administrator shall have any withdrawal rights
from the Disbursement Account. Any Purchases made by the Purchasers or made from
funds on deposit in the Capital Payment Account or the Release

47



--------------------------------------------------------------------------------



 



Proceeds Account shall be deposited into the Disbursement Account and released
by the Administrative Agent to the Transferor (or the Administrator on behalf of
the Transferor) to finance the purchase of Eligible Loans or Eligible Student
Loan ABS pursuant to Section 2.05(c). Funds on deposit in the Disbursement
Account may be invested from time to time in Eligible Investments at the
direction of the Administrator in accordance with Section 2.08. All investment
earnings on the funds on deposit in the Disbursement Account during any
Settlement Period shall be deposited into the Collection Account by the
Administrative Agent on or before the second Business Day after the end of that
Settlement Period and applied as Available Funds on the Settlement Date for the
related Settlement Period.
     (c) Capital Payment Account. The Administrative Agent shall establish and
maintain the Capital Payment Account. The Capital Payment Account shall be an
account of the Administrative Agent, for the benefit of the Purchasers,
maintained at a Qualified Institution. Funds on deposit in the Capital Payment
Account may be invested from time to time in Eligible Investments at the
direction of the Administrative Agent in accordance with Section 2.08 hereof.
Prior to the Termination Date, all investment earnings on the funds on deposit
in the Capital Payment Account during any Settlement Period shall be deposited
into the Collection Account by the Administrative Agent on or before the second
Business Day after the end of that Settlement Period and applied as Available
Funds on the Settlement Date for the related Settlement Period. Other than the
right to investment earnings described in the previous sentence, the Transferor
shall not have any right to the Capital Payment Account or funds deposited
therein. Prior to the Liquidation Period, funds in the Capital Payment Account
shall be applied to the following (in the order such events occur for so long as
funds are available in the Capital Payment Account): (i) to reduce Capital on
maturing CP supporting match-funded CP Purchases and to reduce Capital on
maturing LIBOR Purchases; (ii) to the Disbursement Account to increase or
maintain the Capital then outstanding by funding new Purchases; and (iii) if so
requested by the Administrator on behalf of the Transferor, as a repurchase of
Capital on outstanding Purchases. On the Termination Date, funds in the Capital
Payment Account shall be released to the Administrative Agent for the account of
the applicable Purchasers to reduce the then outstanding Capital. Any funds
remaining in the Capital Payment Account after the reduction to zero of the
aggregate Capital and the payment in full of all other Obligations under the
Transaction Documents shall be paid to the holder of the Membership Interests or
to the Liquidity Lender as requested by the Administrator.
     (d) Release Proceeds Account. The Administrative Agent shall establish and
maintain the Release Proceeds Account. The Release Proceeds Account shall be a
segregated account of the Administrative Agent, for the benefit of the
Purchasers, maintained at a Qualified Institution. Funds in the Release Proceeds
Account may be invested from time to time in Eligible Investments at the
direction of the Administrative Agent in accordance with Section 2.08. Prior to
the Termination Date, all investment earnings on the funds on deposit in the
Release Proceeds Account during any Settlement Period shall be deposited into
the Collection Account by the Administrative Agent on or before the second
Business Day after the end of that Settlement Period and applied as Available
Funds on the Settlement Date for the related Settlement Period. Other than the

48



--------------------------------------------------------------------------------



 



right to investment earnings described in the previous sentence, the Transferor
shall not have any right to the Release Proceeds Account or funds deposited
therein. Prior to the Liquidation Period, funds in the Release Proceeds Account
shall be applied to the following (in the order such events occur for so long as
funds are available in the Release Proceeds Account): (i) to reduce the
outstanding Capital of pool-funded Purchases and, on the applicable maturity
date, to reduce Capital on maturing CP supporting match-funded CP Purchases and
to reduce Capital on maturing LIBOR Purchases; (ii) to the Disbursement Account
to increase or maintain the Capital then outstanding by funding new Purchases;
and (iii) if so requested by the Administrator on behalf of the Transferor, as a
repurchase of Capital on outstanding Purchases. On the Termination Date, funds
in the Release Proceeds Account shall be paid to the Administrative Agent for
the account of the applicable Purchasers to reduce the outstanding Capital. Any
funds remaining in the Capital Payment Account after the reduction to zero of
the Aggregate Capital and the payment in full of all other Obligations under the
Transaction Documents shall be paid to the holder of the Membership Interests or
to the Liquidity Lender as requested by the Administrator.
     (e) Student Loan ABS Proceeds Account. On or prior to the date hereof, the
Transferor shall establish and maintain, or cause to be established and
maintained, the Student Loan ABS Proceeds Account. The Student Loan ABS Proceeds
Account shall be maintained as a segregated account at the Administrative Agent,
and shall be under the sole dominion and control of the Administrative Agent, on
behalf of the Secured Creditors. The Student Loan ABS Proceeds Account shall be
in the name of the Administrative Agent, on behalf of the Secured Creditors and
the Transferor. Neither the Transferor nor the Administrator shall have any
withdrawal rights from the Student Loan ABS Proceeds Account. Any Collections on
Transferor Student Loan ABS received by the Transferor, the Administrator, the
Eligible Lender Trustee, the Sellers, the Servicers, or any agent thereof, as
the case may be, are to be transmitted to the Student Loan ABS Proceeds Account
within two Business Days of receipt. The Transferor shall direct each Servicer,
Seller, or agent thereof to transmit any Collections it receives with respect to
the Transferor Student Loan ABS directly to the Administrative Agent for deposit
to the Student Loan ABS Proceeds Account within two Business Days of receipt.
The Transferor shall further direct each paying agent for the Transferor Student
Loan ABS to make all payments under such Transferor Student Loan ABS by wire
transfer directly to the Student Loan ABS Proceeds Account. Funds on deposit in
the Student Loan ABS Proceeds Account may be invested from time to time in
Eligible Investments at the direction of the Administrator in accordance with
Section 2.08. All investment earnings on the funds on deposit in the Student
Loan ABS Proceeds Account during any Settlement Period shall be deposited into
the Collection Account by the Administrative Agent on or before the second
Business Day after the end of that Settlement Period and applied as Available
Funds on the Settlement Date for the related Settlement Period. The
Administrative Agent promptly shall transfer funds on deposit in the Student
Loan ABS Proceeds Account to the Collection Account.
     (f) Clearing Account. If a Clearing Account is established by the
Transferor, all Collections shall be deposited into such Clearing Account within
two (2) Business Days of receipt. The Administrator shall direct the
Administrative Agent to withdraw all

49



--------------------------------------------------------------------------------



 



funds deposited into the Clearing Account which relate to the consolidation of
Eligible FFELP Loans and deposit them into the Release Proceeds Account. All
other funds deposited into the Clearing Account shall be deposited into the
Collection Account within two (2) Business Days of their deposit into the
Clearing Account.
     (g) Floor Income Rebate Account. On or prior to the date hereof, the
Transferor shall establish and maintain, or cause to be established and
maintained, the Floor Income Rebate Account. The Floor Income Rebate Account
shall be maintained as a segregated account and shall be under the sole dominion
and control of the Administrative Agent, on behalf of the Secured Creditors.
Neither the Transferor nor the Administrator shall have any withdrawal rights
from the Floor Income Rebate Account. On or before each Settlement Date, the
Administrator will instruct the Administrative Agent to transfer from the
Collection Account to the Floor Income Rebate Account the estimated monthly
accrual for the related Settlement Period of interest paid by Obligors on
Transferor Student Loans originated on or after April 1, 2006 that exceeds the
Interest Subsidy Payments or Special Allowance Payments applicable to such
Transferor Student Loans for such month. These deposited amounts will be used to
offset the amount of floor income, if any, that is expected to be netted by the
Department against the Interest Subsidy Payments and/or Special Allowance
Payments otherwise due to the Transferor. On each Settlement Date, the
Administrative Agent shall transfer from the Floor Income Rebate Account to the
Collection Account all amounts on deposit in the Floor Income Rebate Account
which relate to obligations owed to the Department during the related Settlement
Period or payments received from the Department during the related Settlement
Period, and apply such funds in accordance with Section 2.05(b). Funds on
deposit in the Floor Income Rebate Account may be invested from time to time in
Eligible Investments at the direction of the Administrator in accordance with
Section 2.08. All investment earnings on the funds on deposit in the Floor
Income Rebate Account during any Settlement Period shall be deposited into the
Collection Account by the Administrative Agent on or before the second Business
Day after the end of that Settlement Period and applied as Available Funds on
the Settlement Date for the related Settlement Period.
     (h) Borrower Benefit Account. On or prior to the date hereof, the
Transferor shall establish and maintain, or cause to be established and
maintained, the Borrower Benefit Account. The Borrower Benefit Account shall be
maintained as a segregated account and shall be under the sole dominion and
control of the Administrative Agent, on behalf of the Secured Creditors. Neither
the Transferor nor the Administrator shall have any withdrawal rights from the
Borrower Benefit Account. On or before each Settlement Date, the Administrator
will instruct the Administrative Agent to transfer from the Borrower Benefit
Account to the Collection Account all amounts on deposit in the Borrower Benefit
Account which relate to the related Settlement Period and apply such funds in
accordance with Section 2.05(b). Funds on deposit in the Borrower Benefit
Account may be invested from time to time in Eligible Investments at the
direction of the Administrator in accordance with Section 2.08. All investment
earnings on the funds on deposit in the Borrower Benefit Account during any
Settlement Period shall be deposited into the Collection Account by the
Administrative Agent on or before the second

50



--------------------------------------------------------------------------------



 



Business Day after the end of that Settlement Period and applied as Available
Funds on the Settlement Date for the related Settlement Period.
     Section 2.05 Transfers from Collection Account.
     (a) On or prior to each Reporting Date, the Transferor shall cause the
Administrator to prepare the Monthly Report and shall provide or cause to be
provided to the Administrator all information necessary or appropriate to
accurately prepare such Monthly Report, all calculations, unless otherwise
specified, to be made as of the end of the current Settlement Period, and cause
the Administrator to forward such Monthly Report to the Administrative Agent and
the Eligible Lender Trustee. The Administrative Agent shall promptly forward the
Monthly Report to the Managing Agents. No later than five Business Days prior to
each Reporting Date, the Administrative Agent shall provide to the Transferor
and the Administrator the Monthly Administrative Agent’s Report in the form
attached as Exhibit F hereto. Pursuant to the Valuation Agent Agreement, on each
Valuation Report Date, the Valuation Agent shall deliver to the Administrative
Agent, the Managing Agents, the Transferor and the Administrator a Valuation
Report setting forth the Market Value of the Transferor Student Loan ABS,
calculated as of the preceding Valuation Date.
     (b) The Administrative Agent, on each Settlement Date (or earlier as
provided in paragraph (f) below), shall make the following deposits and
distributions from Available Funds in the Collection Account in the amount and
in the order of priority as set forth below as directed by the Administrator on
behalf of the Transferor (or if the Administrator fails to provide such
direction, as provided by the Administrative Agent) pursuant to the Monthly
Report, on which the Administrative Agent may conclusively rely, on such
Settlement Date (or as otherwise provided in Article VII), in the following
priority:
     (i) pay to the Liquidity Lender an amount equal to outstanding principal of
all ISP/SAP Liquidity Loans outstanding together with the interest thereon;
provided, however, that such payment to the Liquidity Lender shall be made only
if and then only to the extent Interest Subsidy and/or Special Allowance
Payments equal to such amounts have been deposited into the Collection Account
during that Settlement Period;
     (ii) pay to the Master Servicer an amount equal to its unreimbursed
Servicer Advances due and owing;
     (iii) pay to the Lockbox Banks, the Eligible Lender Trustee, the
Administrative Agent, the Administrator, the Liquidity Lender and the Hedging
Counterparty as appropriate and on a pro rata basis, an amount equal to the
Lockbox Bank Fees, the Eligible Lender Trustee Fees, the Administrative Agent
Fees, the Valuation Agent Fees, the Administrator Fees, the Liquidity Lender
Fees and the Hedging Counterparty Fees which are due and owing as of the close
of business on the last day of the immediately preceding Settlement Period;

51



--------------------------------------------------------------------------------



 



     (iv) pay to the Master Servicer, for the benefit of the Master Servicer and
any Subservicers, an amount equal to the Primary Servicing Fees which are due
and owing as of the close of business on the last day of the immediately
preceding Settlement Period;
     (v) on a pari passu basis, (a) pay to the Administrative Agent, Yield as
follows: first to the Administrative Agent, for the benefit of the Purchasers,
in accordance with their pro rata shares in an amount equal to the amount of
Yield due on pool-funded CP Purchases and Base Rate Purchases and second to the
Administrative Agent for deposit into the Interest Reserve Subaccount (or, if
required by Section 2.05(f), directly to the Administrative Agent for the
benefit of the Purchasers) in an amount equal to the sum of (i) accrued Yield
applicable to the match-funded CP Purchases and LIBOR Purchases for the previous
Yield Period to the extent such Yield is not payable by the Hedging Counterparty
under a Tranche Hedge Contract, net of any Yield for the related Yield Period
that has already been paid and (ii) if any Tranche exceeds 90 days and a Tranche
Hedge Contract exists with respect to such Tranche, the LIBOR rate payable to
the Hedging Counterparty under that Hedge Contract; (b) pay to the
Administrative Agent and each Managing Agent for the account of the Purchasers
within such Managing Agent’s Funding Group as appropriate, an amount equal to
all other Purchaser Costs (other than amounts owed with respect to Yield
Protection and amounts previously paid pursuant to Section 2.05(d)), and (c) pay
to the Liquidity Lender all interest on any Liquidity Loans made under the
Liquidity Advance Agreement (to the extent not previously paid pursuant to
clause (i) above) and pay to the Hedging Counterparty all amounts due as
payments on outstanding Hedging Contracts to the extent not subordinated in
accordance with Section 2.1(a)(iii) of the Hedging Agreement) which are due and
owing as of the close of business on the last day of the immediately preceding
Settlement Period;
     (vi) following the replacement of the Master Servicer, pay to the
replacement Master Servicer to pay reasonable expenses and charges resulting
from the transition in servicing, to the extent such costs have not been paid by
the predecessor Master Servicer;
     (vii) prior to the commencement of the Liquidation Period on a pari passu
basis, subject to the availability of funds, (y) deposit into the Reserve
Account any amount required to cause the amount on deposit in the Reserve
Account to equal the Reserve Account Specified Balance and (z) deposit into the
Capitalized Interest Account any amount required to cause the amount on deposit
in the Capitalized Interest Account to equal the Capitalized Interest Account
Specified Balance;
     (viii) to the Liquidity Lender (to the extent not previously paid pursuant
to clause (i) above) an amount equal to any outstanding principal on the
Liquidity Loans made under the Liquidity Purchase Agreement which are
outstanding as of the close of business on the last day of the immediately
preceding Settlement Period;

52



--------------------------------------------------------------------------------



 



     (ix) pay to the Administrative Agent the Capital Distribution Amount as
follows: first, to the Administrative Agent for the benefit of the Purchasers in
accordance with their pro rata share in an amount equal to the Aggregate Capital
with respect to outstanding pool-funded CP Purchases and Base Rate Purchases and
second, to the Administrative Agent for deposit into the Capital Payment Account
for the account of the applicable Purchasers in an amount equal to the remaining
portion, if any, of the Capital Distribution Amount;
     (x) pay to the Administrative Agent, for the benefit of the Purchasers, on
a pro rata basis if necessary, any Yield Protection due and owing pursuant to
this Agreement as of the close of business on the last day of the immediately
preceding Settlement Period;
     (xi) pay to Eligible Lender Trustee, the Administrative Agent, the
Valuation Agent, the Conduit Purchasers, the Managing Agents, the Alternate
Purchasers, the Program Support Providers and any Affected Party, on a pro rata
basis if necessary, any Indemnified Amounts due and owing pursuant to this
Agreement or any other Transaction Document as of such Settlement Date;
     (xii) to the Administrative Agent for the benefit of the Purchasers, the
Administrative Agent, the Managing Agents and the Program Support Providers, an
amount equal to any other Obligations (other than Capital or Yield of any
Purchase) which are accrued and owing as of the close of business on the last
day of the immediately preceding Settlement Period;
     (xiii) to the Master Servicer, for the benefit of the Master Servicer and
any Subservicers, an amount equal to any other obligations including Carryover
Servicing Fees, if any, which are accrued an unpaid as of the close of business
on the last day of the immediately preceding Settlement Period;
     (xiv) to the Hedging Counterparty, any breakage costs or termination
payments due under the Hedging Agreement and not previously paid;
     (xv) prior to the commencement of the Liquidation Period, solely to the
extent requested by the Administrator, to the Administrative Agent for the
account of the applicable Purchasers as a reduction in the Capital of the
Outstanding Participation Interests, in an amount determined by the
Administrator, as follows: first, to the Administrative Agent for the benefit of
the Purchasers in accordance with their pro rata shares in an amount equal to
the Aggregate Capital with respect to outstanding pool-funded CP Purchases and
Base Rate Purchases and second, to the Administrative Agent for deposit into the
Capital Payment Account for the account of the applicable Purchasers in an
amount equal to the remaining portion, if any, of the Capital to be repurchased;
     (xvi) during the Liquidation Period to the Administrative Agent for the
account of the applicable Purchasers, any remaining funds to reduce the Capital
of the Outstanding Participation Interests as follows: first, to the
Administrative

53



--------------------------------------------------------------------------------



 



Agent for the benefit of the Purchasers in accordance with their pro rata share
in an amount equal to the Aggregate Capital with respect to outstanding
pool-funded CP Purchases and Base Rate Purchases and second, to the
Administrative Agent for deposit into the Capital Payment Account for the
account of the applicable Purchasers in an amount equal to the remaining
portion, if any, of the Capital to be repurchased);
     (xvii) to the Hedging Counterparty, any amounts owed by the Transferor with
respect to payments under any Hedge Contracts which are subordinated in
accordance with Section 2.1(a)(iii) of the Hedging Agreement;
     (xviii) if so requested by the Administrator and so long as no Termination
Event has occurred and is continuing and no Potential Termination Event
described in Section 7.01(g) has occurred and is continuing, to the Paying Agent
for payment of principal and interest on the Revolving Line of Credit; and
     (xix) if so requested by the Administrator and so long as no Termination
Event has occurred and is continuing and no Potential Termination Event
described in Section 7.01(g) has occurred and is continuing, to the Paying Agent
for payment to the holder of the Membership Interests, any Available Funds
remaining after the payment in full of each of the foregoing items.
Notwithstanding anything else in this Agreement, the failure to make a deposit
into the Interest Reserve Subaccount pursuant to Section 2.05(b)(v) due to
insufficiency of Available Funds shall not constitute a failure to make a
payment, transfer or deposit on the due date thereof pursuant to
Section 7.01(a).
     (c) Any funds deposited to the Disbursement Account shall be disbursed
pursuant to a written direction of the Administrator, on behalf of the
Transferor, to the Administrative Agent for the purpose of increasing or
maintaining outstanding Capital hereunder.
     (d) In addition to the foregoing, on the Expiry Date of each Purchase, the
Administrative Agent shall, as directed by the Administrator on behalf of the
Transferor (or if the Administrator fails to provide such direction, as provided
by the Administrative Agent) pursuant to the most recent Monthly Report on which
the Administrative Agent may conclusively rely, but only to the extent of
sufficient funds on deposit in the Collection Account on such date, withdraw
(i) from the Collection Account, all Dealer Fees not previously paid and
(ii) from the Interest Reserve Subaccount (or, if funds are not available, in
order from the Capitalized Interest Account, the Collection Account and the
Reserve Account,) Yield with respect to such Purchase due on such Expiry Date
and pay such amounts to each applicable Conduit Purchaser.
     (e) In the event that the long term unsecured debt of SLM Corporation is
rated less than BBB- by S&P or is rated less than Baa3 by Moody’s, then the
Administrative Agent may, and at the request of the Required Managing Agents
shall, (i) remove all funds on deposit in the Interest Reserve Subaccount and
pay them to the Purchasers to

54



--------------------------------------------------------------------------------



 



reduce outstanding Yield and (ii) require that all Yield be paid to the
Administrative Agent, for the benefit of the Purchasers, rather than being
deposited into the Interest Reserve Subaccount.
     (f) Hedge Contract payments by the Transferor and the Hedging Counterparty
will be made on a net basis on or prior to each Settlement Date, subject to the
existence of sufficient Available Funds. At least one Business Day prior to due
date for the Hedge Contract payments described in the foregoing sentence, the
Administrator will deliver to the Administrative Agent a statement establishing
that there will be sufficient Available Funds on the applicable Settlement Date
to pay each of the items listed in Section 2.05(b)(i) through Section 2.05(b)(v)
above (or, if payments under any Hedge Contracts which are subordinated in
accordance with Section 2.1(a)(iii) of the Hedging Agreement are to be included,
through Section 2.05(b)(xvii)).
     (g) In the event that a termination payment is owed by the Transferor to
the Hedging Counterparty and a transaction with a replacement counterparty who
agrees to assume, at no cost to the Transferor, the Hedging Counterparty’s
position with respect to the Hedging Agreement and each Hedge Contract, on the
same terms and conditions other than the option to make liquidity advances
thereunder (a “Replacement Swap Transaction”) is procured by the Transferor
under which the replacement swap counterparty makes an initial payment to the
Transferor, the Transferor will pay that amount directly to the original Hedging
Counterparty to the extent that a payment is owed by the Transferor to the
Hedging Counterparty. If after making that payment, the original Hedging
Counterparty is still owed a payment, then the remaining amount will be paid as
set forth in clause (xiv) above.
     (h) In the event that a termination payment is paid by the Hedging
Counterparty to the Transferor, that termination payment shall either be paid
directly to the replacement counterparty who is entering into the Replacement
Swap Transaction or deposited into the Interest Reserve Subaccount and utilized
to pay shortfalls in Yield, if any, in future Settlement Periods. If a
Replacement Swap Transaction is entered into by the Transferor and the entire
termination payment paid by the Hedging Counterparty to the Transferor, is not
paid directly to the replacement counterparty, any excess shall be deposited
into the Interest Reserve Subaccount for use as set forth in the immediately
preceding sentence.
     (i) In the event that there are insufficient Available Funds to pay for the
amounts set forth in clauses (i) through (v) of Section 2.05(b) due and payable
on such date or to pay for Yield due and payable on such date with respect to
match-funded CP Purchases and LIBOR Purchases, then the Transferor shall request
an Excess Capital Purchase in the amount necessary to pay such amounts.
     Section 2.06 Capitalized Interest Account and Reserve Account.
     (a) On or prior to the date hereof, the Transferor shall establish and
maintain, or cause to be established and maintained, the Capitalized Interest
Account. The Capitalized Interest Account shall be maintained in a segregated
account at the

55



--------------------------------------------------------------------------------



 



Administrative Agent and shall be under the sole dominion and control of the
Administrative Agent on behalf of the Secured Creditors. The Capitalized
Interest Account shall be in the name of the Administrative Agent, on behalf of
the Secured Creditors and the Transferor. Neither the Transferor nor the
Administrator shall have any withdrawal rights from the Capitalized Interest
Account If at any time a Capitalized Interest Account Funding Event occurs, the
Transferor shall deposit the Capitalized Interest Account Specified Balance into
the Capitalized Interest Account. Thereafter, on each Settlement Date, the
Administrator shall cause to be deposited into the Capitalized Interest Account
from Available Funds pursuant to Section 2.05(b)(vii) such additional amounts as
are necessary to cause the amount on deposit in the Capitalized Interest Account
to be at least equal to the Capitalized Interest Account Specified Balance
calculated as of the last day of the related Settlement Period. Funds on deposit
in the Capitalized Interest Account may be invested from time to time in
Eligible Investments in accordance with Section 2.08. The Administrative Agent
shall apply funds on deposit in the Capitalized Interest Account as described in
Section 2.07(a).
     (b) On or prior to the date hereof, the Administrator shall establish and
maintain, or cause to be established and maintained, the Reserve Account by
depositing into the Reserve Account cash or Eligible Investments equal to the
Reserve Account Specified Balance as of the date of the initial Purchase
hereunder. The Reserve Account shall be maintained in a segregated account at
the Administrative Agent, and shall be under the sole dominion and control of
the Administrative Agent on behalf of the Secured Creditors. The Reserve Account
shall be in the name of the Administrative Agent, on behalf of the Secured
Creditors and the Transferor. Neither the Transferor nor the Administrator shall
have any withdrawal rights from the Reserve Account. The Reserve Account
Specified Balance shall be deposited into the Reserve Account by the
Administrator from proceeds of each Purchase and additional amounts shall be
deposited to the Reserve Account pursuant to Section 2.05(b). Funds on deposit
in the Reserve Account may be invested from time to time in Eligible Investments
in accordance with Section 2.08. The Administrative Agent shall apply funds on
deposit in the Reserve Account as described in Section 2.07(b).
     Section 2.07 Transfers from the Capitalized Interest Account and Reserve
Account.
     (a) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (b)(ii) through (v) of
Section 2.05 in accordance with the provisions of Section 2.05 on any Settlement
Date, the Administrative Agent shall transfer to the Collection Account moneys
held by the Administrative Agent in the Capitalized Interest Account, to the
extent available for distribution on the specified day, to pay the amounts set
forth in clauses (b)(ii) through (v) of Section 2.05 in the priority set forth
in Section 2.05.
     (b) To the extent there are insufficient Available Funds in the Collection
Account to pay the amounts set forth in clauses (b)(ii) through (v) of
Section 2.05 (or, during the Liquidation Period, clauses (b)(ii) through
(b)(xviii)) in accordance with the provisions of Section 2.05 on any Settlement
Date, the Administrative Agent shall transfer to the Collection Account moneys
held by the Administrative Agent in the

56



--------------------------------------------------------------------------------



 



Reserve Account, to the extent available for distribution on the specified day,
to pay the amounts set forth in clauses (b)(ii) through (v) (or, during the
Liquidation Period, clauses (b)(ii) through (b)(xviii)) of Section 2.05 in the
priority set forth in Section 2.05.
     (c) To the extent, as of the end of any Settlement Period, there are on
deposit in the Reserve Account funds in excess of the Reserve Account Specified
Balance calculated as of the end of such Settlement Period (giving effect to any
purchase of additional Participated Loans between the end of such Settlement
Period and the related Settlement Date) or there are on deposit in the
Capitalized Interest Account funds in excess of the Capitalized Interest Account
Specified Balance calculated as of the end of such Settlement Period, then the
Administrative Agent shall withdraw such excess from the relevant account and
deposit it into the Collection Account to be used as Available Funds on the
related Settlement Date.
     Section 2.08 Management of Collection Account, Borrower Benefit Account,
Clearing Account, Student Loan ABS Proceeds Account, the Floor Income Rebate
Account, Disbursement Account, Capitalized Interest Account, Reserve Account,
Capital Payment Account and Release Proceeds Account.
     (a) All funds held in the Collection Account, Borrower Benefit Account,
Clearing Account, Student Loan ABS Proceeds Account, the Floor Income Rebate
Account and Disbursement Account (or any subaccount thereof), including
investment earnings thereon, shall be invested at the direction of the
Administrator in Eligible Investments having a maturity date not later than the
next Business Day, unless consented to by the Administrative Agent. All funds
held in the Capitalized Interest Account and the Reserve Account (or any
subaccount thereof), including investment earnings thereon, shall be invested at
the direction of the Administrator in Eligible Investments having a maturity
date not later than the next date on which any distributions are to be made from
funds on deposit in the Capitalized Interest Account and/or the Reserve Account;
provided, however, that from and after the Termination Date, the Administrative
Agent shall have the sole right to restrict the maturities of any investments
held in the Collection Account, Borrower Benefit Account, Clearing Account,
Student Loan ABS Proceeds Account, the Floor Income Rebate Account, Disbursement
Account, Capitalized Interest Account and/or the Reserve Account and to direct
the withdrawal of any such investments for the purposes of paying the amounts
described in Section 2.05(b), including any outstanding Capital and Purchaser
Costs on the Purchases. All funds held in the Capital Payment Account and the
Release Proceeds Account, including investment earnings thereon, shall be
invested at the direction of the Administrative Agent in Eligible Investments
having a maturity date not later than the next Business Day. All investment
earnings (net of losses) on such Eligible Investments shall be credited to the
Collection Account, the Borrower Benefit Account, the Clearing Account, the
Student Loan ABS Proceeds Account, the Floor Income Rebate Account, the
Disbursement Account, the Capitalized Interest Account, the Reserve Account, the
Capital Payment Account and the Release Proceeds Account, as the case may be. In
the event that the Administrator shall have failed to give investment directions
to the Administrative Agent by 11:00 a.m., Charlotte, North Carolina time, on
any Business Day on which there may be uninvested cash deposited in the
Collection Account, the Borrower Benefit Account, the Clearing

57



--------------------------------------------------------------------------------



 



Account, the Student Loan ABS Proceeds Account, the Floor Income Rebate Account,
the Disbursement Account, the Capitalized Interest Account or the Reserve
Account, the Administrative Agent shall have no obligation to invest such funds
and shall not be liable for any lost potential investment earnings.
     (b) Bank of America, N.A., in its capacity as securities intermediary or
depositary bank (“Bank of America”) with respect to the Collection Account, the
Borrower Benefit Account, the Clearing Account, the Student Loan ABS Proceeds
Account, the Floor Income Rebate Account, the Disbursement Account (if such
account is maintained at the Administrative Agent), the Capitalized Interest
Account and the Reserve Account, hereby agrees with the Transferor and the
Administrative Agent that (i) each of the Collection Account, the Borrower
Benefit Account, the Clearing Account, the Student Loan ABS Proceeds Account,
the Floor Income Rebate Account, the Disbursement Account (if such account is
maintained at the Administrative Agent), the Capitalized Interest Account and
the Reserve Account shall be either securities accounts or deposit accounts
maintained at the Administrative Agent, (ii) all property credited to the
Collection Account, the Borrower Benefit Account, the Clearing Account, the
Student Loan ABS Proceeds Account, the Floor Income Rebate Account, the
Disbursement Account (if such account is maintained at the Administrative
Agent), the Capitalized Interest Account or the Reserve Account shall be treated
as a financial asset while any such account is a securities account, (iii) Bank
of America shall treat the Administrative Agent as entitled to exercise the
rights that comprise each financial asset credited to the Collection Account,
the Borrower Benefit Account, the Clearing Account, the Student Loan ABS
Proceeds Account, the Floor Income Rebate Account, the Disbursement Account (if
such account is maintained at the Administrative Agent), the Capitalized
Interest Account or the Reserve Account, (iv) the Securities Intermediary shall
comply with entitlement orders originated by the Administrative Agent with
respect to any of the foregoing accounts that is a securities account and shall
comply with instructions directing the disposition of funds originated by the
Administrative Agent with respect to any of the foregoing accounts that is a
deposit account, in each case without the further consent of any other person or
entity, (v) except as otherwise provided in subsection (a) of this Section, Bank
of America shall not agree to comply with entitlement orders or instructions
directing the disposition of funds originated by any person or entity other than
the Administrative Agent, (vi) the Collection Account, the Borrower Benefit
Account, the Clearing Account, the Student Loan ABS Proceeds Account, the Floor
Income Rebate Account, the Disbursement Account (if such account is maintained
at the Administrative Agent), the Capitalized Interest Account, the Reserve
Account and all property credited to either such account shall not be subject to
any lien, security interest, right of set-off or encumbrance in favor of Bank of
America in its capacity as securities intermediary or depositary bank or anyone
claiming through Bank of America as securities intermediary or depositary bank
(other than the Administrative Agent), and (vii) the agreement herein between
Bank of America and the Administrative Agent shall be governed by the laws of
the State of New York. Each term used in this Section 2.08(b) and in
Section 2.08(c) and defined in the New York Uniform Commercial Code (the “New
York UCC”) shall have the meaning set forth in the New York UCC. If the
Disbursement Account is not maintained at the Administrative Agent, then the
Transferor shall obtain a control agreement from the Qualified Institution at
which the Disbursement

58



--------------------------------------------------------------------------------



 



Account is held in form and substance acceptable to the Administrative Agent in
order to perfect the security interest of the Administrative Agent in the
Disbursement Account.
     (c) No Eligible Investment held in the Collection Account, the Borrower
Benefit Account, the Clearing Account, the Student Loan ABS Proceeds Account,
the Floor Income Rebate Account, the Disbursement Account, the Reserve Account
or the Capitalized Interest Account in the form of an instrument or certificated
security as defined in the New York UCC in the possession of the Administrative
Agent (i) shall be subject to any other security interest or (ii) shall
constitute proceeds of any property subject to such third party’s security
interest.
     (d) The Transferor agrees to report as its income for financial reporting
and tax purposes (to the extent reportable) all investment earnings on amounts
in the Collection Account, Borrower Benefit Account, Clearing Account, Student
Loan ABS Proceeds Account, the Floor Income Rebate Account, Disbursement
Account, Capitalized Interest Account, Reserve Account, Capital Payment Account
and Release Proceeds Account.
     (e) Any investment of any funds in the Collection Account, Borrower Benefit
Account, Clearing Account, Student Loan ABS Proceeds Account, the Floor Income
Rebate Account, Disbursement Account, Capitalized Interest Account, Reserve
Account, Capital Payment Account and Release Proceeds Account shall be made
under the following terms and conditions:
     (i) any such investment of funds shall be made in Eligible Investments
which Eligible Investment will mature no later than the date which is 30 days
after the purchase date therefor;
     (ii) with respect to investments credited to the Collection Account,
Borrower Benefit Account, Clearing Account, Student Loan ABS Proceeds Account,
the Floor Income Rebate Account, Disbursement Account, Capitalized Interest
Account and Reserve Account, each such investment shall be made in the name of
the Administrative Agent, for the benefit of Transferor and the Secured
Creditors (to the extent of their respective interests therein), or in the name
of a nominee of the Administrative Agent and with respect to investments
credited to the Capital Payment Account and Release Proceeds Account, each such
investment shall be made in the name of the Administrative Agent for the benefit
of the Purchasers (to the extent of their respective interests therein), or in
the name of a nominee of the Administrative Agent;
     (iii) any certificate or other instrument evidencing such investment shall
be delivered directly to the Administrative Agent (and endorsed to the
Administrative Agent or in blank), and the Administrative Agent shall have sole
possession of such instrument, and all income on such investment; and
     (iv) with respect to investments credited to the Collection Account,
Borrower Benefit Account, Clearing Account, Student Loan ABS Proceeds

59



--------------------------------------------------------------------------------



 



Account, the Floor Income Rebate Account, Disbursement Account, Capitalized
Interest Account and Reserve Account, the Administrative Agent for the benefit
of the Secured Creditors shall have a first priority perfected security interest
in such investment, perfected by control to the extent permitted under Article 9
of the UCC and with respect to investments credited to the Capital Payment
Account and the Release Proceeds Account, the Administrative Agent for the
benefit of the Purchasers shall have a first priority ownership interest in such
investment.
     (f) The Administrative Agent shall not in any way be held liable by reason
of any insufficiency in the Collection Account, Borrower Benefit Account,
Clearing Account, Student Loan ABS Proceeds Account, the Floor Income Rebate
Account, Disbursement Account, Capitalized Interest Account, Reserve Account,
Capital Payment Account or Release Proceeds Account resulting from losses on
investments made in accordance with the provisions of this Agreement (but the
institution serving as Administrative Agent shall at all times remain liable for
its own debt obligations, if any, constituting part of such investments).
     Section 2.09 [Reserved] .
     Section 2.10 Characterization; Collateral Assignment of Transaction
Documents; Grant of a Security Interest. Each of the parties hereto intends that
each Purchase shall have the effect of assigning, conveying and otherwise
transferring to the Purchasers a property interest in the nature of a
participation, vesting in each Purchaser a beneficial interest in the assets and
properties subject to, and to the extent of, the Aggregate Capital outstanding,
with the Transferor (or the Eligible Lender Trustee on its behalf) continuing to
hold legal title in such assets and properties. The Purchase of the
Participation Interest is not intended to constitute a secured financing. If for
any reason any court shall determine that the Purchases constitute loans to the
Transferor, and to secure any and all of the Obligations of the Transferor
hereunder and under the other Transaction Documents, including the prompt and
complete payment when due of the Obligations and the performance by the
Transferor of all of the covenants and obligations to be performed by it
pursuant to this Agreement and each other Transaction Document:
     (a) the Transferor (and the Eligible Lender Trustee, in its capacity as
titleholder to the Transferor Student Loans and Transferor Student Loan ABS)
hereby assigns to the Administrative Agent, and Grants to the Administrative
Agent a security interest, in each case, for the benefit of the Secured
Creditors in accordance with their interests, in all of the Transferor’s (and
the Eligible Lender Trustee’s, in its capacity as titleholder to the Transferor
Student Loans and Transferor Student Loan ABS) right and title to and interest
in (but not the obligations of) the Transaction Documents. The Transferor
confirms and agrees that the Administrative Agent shall have, following a
Termination Event and during the continuation thereof, the sole right to enforce
the Transferor’s rights and remedies under the Transaction Documents with
respect to the Pledged Collateral for the benefit of the Secured Creditors, but
without any obligation on the part of the Administrative Agent or any other
Secured Creditor or any of their respective Affiliates, to perform any of the
obligations of the Transferor under the Transaction Documents; and

60



--------------------------------------------------------------------------------



 



     (b) the Transferor (and the Eligible Lender Trustee, in its capacity as
titleholder to the Transferor Student Loans and Transferor Student Loan ABS)
hereby Grants to the Administrative Agent on behalf of the Secured Creditors
(and their respective successors and assigns), a security interest in all of the
Transferor’s and the Eligible Lender Trustee’s, on behalf of the Transferor,
right, title and interest in:
     (i) all Transferor Student Loans and Transferor Student Loan ABS;
     (ii) all Collections from Transferor Student Loans and Transferor Student
Loan ABS, including all Interest Subsidy Payments, Special Allowance Payments,
borrower payments and reimbursements of principal and accrued interest on
default claims received and to be received from any Guarantor;
     (iii) any other Collections, Eligible Investments, funds and accrued
earnings thereon held in the various funds and accounts created under this
Agreement, including the Collection Account, the Borrower Benefit Account, the
Clearing Account, the Student Loan ABS Proceeds Account, the Floor Income Rebate
Account, the Disbursement Account, the Capitalized Interest Account and the
Reserve Account;
     (iv) all rights and remedies (but none of the obligations) under each of
the Transaction Documents;
     (v) all Records relating to such Transferor Student Loans and Transferor
Student Loan ABS and the foregoing items;
     (vi) all accounts, general intangibles, payment intangibles, instruments,
investment property, documents, chattel paper, goods, moneys, letters of credit,
letter of credit rights, certificates of deposit, deposit accounts and all other
property and interests in property of the Transferor or the Eligible Lender
Trustee (solely in its capacity as titleholder to the Transferor Student Loans
and Transferor Student Loan ABS), on behalf of the Transferor, whether tangible
or intangible and whether now owned or existing or hereafter arising or acquired
and wheresoever located; and
     (vii) all proceeds of any of the foregoing (collectively, along with the
right and title to and interest of the Transferor (and the Eligible Lender
Trustee, in its capacity as titleholder to the Transferor Student Loans and
Transferor Student Loan ABS) in the Transaction Documents pursuant to
Section 2.09 and all proceeds thereof, the “Pledged Collateral”).
The Transferor and the Eligible Lender Trustee agree that this Section is
intended to grant in favor of the Administrative Agent, on behalf of the Secured
Creditors, a first priority, continuing lien and security interest in all of the
Transferor’s (and the Eligible Lender Trustee’s, but solely in its capacity as
titleholder to the Transferor Student Loans and certain of the Transferor
Student Loan ABS) personal property. Each of the Transferor and the Eligible
Lender Trustee authorizes the Administrative Agent and its counsel to file
Uniform Commercial Code Financing Statements describing the collateral as all
personal property of the Transferor. In addition, at the

61



--------------------------------------------------------------------------------



 



request of the Administrative Agent, the Transferor shall file or cause to be
filed, and authorizes the Administrative Agent to file, UCC financing statement
assignments assigning to the Administrative Agent any financing statement
showing the Transferor as secured party with respect to the Pledged Collateral.
Each of the Transferor and the Administrator further agrees that it will take
all steps necessary to make the Administrative Agent or its nominee, acting as a
securities intermediary on behalf of the Transferor and the Secured Creditors,
the registered owner of all Transferor Student Loan ABS and to ensure that each
Transferor Student Loan ABS which is in book entry form is maintained in the
Administrative Agent’s name or its nominee on the books and records of the DTC,
or with another securities intermediary acceptable to the Administrative Agent.
Each of the Transferor and the Administrator further agrees that, with respect
to each Transferor Student Loan ABS in certificated form, it will take all steps
necessary to deliver to the Administrative Agent or its nominee possession of
such Transferor Student Loan ABS indorsed to the Administrative Agent or in
blank by an effective indorsement or registered in the name of the
Administrative Agent or its designee. Upon termination of the security interest
of the Administrative Agent (on behalf of the Secured Creditors) in the
Transferor Student Loan ABS, the Administrative Agent agrees that it will take
all steps necessary to make the Transferor the registered owner of all
Transferor Student Loan ABS and to ensure that each Transferor Student Loan ABS
which is in book entry form is maintained in the Transferor’s name on the books
and records of the Depository Trust Company, or with another securities
intermediary acceptable to the Transferor, except that in the case of all
Transferor Student Loan ABS in certificated form, the Administrative Agent will
take all steps necessary to deliver to the Transferor possession of all
Transferor Student Loan ABS in certificated form indorsed to the Transferor or
in blank by an effective indorsement or registered in the name of the Transferor
or its designee.
          Notwithstanding the foregoing, it is understood by each of the parties
hereto that they do not have recourse to the assets of the Eligible Lender
Trustee in its individual capacity in respect of the obligations of the
Transferor hereunder. In addition, Chase Bank USA, National Association and any
successor eligible lender trustee is entering into this Agreement solely in its
capacity as Eligible Lender Trustee, and not in its individual capacity, and in
no case shall Chase Bank USA, National Association (or any person acting as
successor eligible lender trustee) be personally liable for or on account of any
of the statements, representations, warranties, covenants or obligations stated
to be those of the Transferor hereunder, all such liability, if any, being
expressly waived by the parties hereto, any person claiming by, through, or
under such party.
     Section 2.11 Evidence of Purchases. Each Managing Agent shall maintain a
Purchase Account (the “Purchase Account”) on its books in which shall be
recorded (a) all Purchases made by each related Purchaser in its related
Facility Group pursuant to this Agreement, (b) whether such Purchases are
match-funded or pool-funded, (c) the outstanding Capital of Purchases then
funded by or on behalf of its related Facility Group, (d) all payments of
Capital and Purchaser Costs made by the Transferor on all such Purchases, and
(e) all appropriate debits and credits with respect to its related Facility
Group as provided in this Agreement including, without limitation, all fees,
charges, expenses and interest. All entries in each Managing Agent’s Purchase
Account shall be made in accordance with such Purchaser’s customary accounting
practices as in effect from time to time. The entries in the Purchase Account
shall be conclusive

62



--------------------------------------------------------------------------------



 



and binding for all purposes, absent manifest error. Any failure to so record or
any errors in doing so shall not, however, limit or otherwise affect the
obligation of the Transferor to pay any amount owing with respect to the
Purchases or any of the other Obligations.
     Section 2.12 Payments by the Transferor. All payments to be made by the
Transferor shall be made without set-off, recoupment or counterclaim. Except as
otherwise expressly provided herein, all payments by, or on behalf of, the
Transferor for the account of a Conduit Purchaser, an Alternate Purchaser or a
Program Support Provider, as the case may be, shall be made to the
Administrative Agent, for further credit to an account designated by such
Conduit Purchaser, Alternate Purchaser or Program Support Provider, in United
States dollars. Such payments (other than amounts already on deposit in the
Collection Account) shall be made in immediately available funds to the
Administrative Agent no later than 12:00 p.m., Charlotte, North Carolina time,
on the date specified herein and the Administrative Agent shall forward such
amounts to such Conduit Purchaser, Alternate Purchaser or Program Support
Provider no later than 1:00 p.m., Charlotte, North Carolina time, on the date
specified herein. Payments shall be applied in the order of priority specified
in Section 2.05(b). Any payment which is received later than 1:00 p.m.
Charlotte, North Carolina time, (other than payments from amounts already on
deposit in the Collection Account) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue.
     Section 2.13 Payment of Stamp Taxes, Etc. Subject to any limitations set
forth in Section 2.20, the Transferor agrees to pay any present or future stamp,
mortgage, value-added, court or documentary taxes or any other excise or
property taxes, charges or similar levies imposed by any federal, state or local
governmental body, agency or instrumentality (hereinafter referred to as “Other
Applicable Taxes”) relating to this Agreement, any of the other Transaction
Documents or any recordings or filings made pursuant hereto and thereto.
     Section 2.14 Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Purchaser shall obtain on account of the Participation
Interests owned by it any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its Pro Rata Share
(or other share contemplated hereunder), such Purchaser shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Purchasers such participations made by them as shall be necessary to cause
such purchasing Purchaser to share the excess payment pro rata (based on the Pro
Rata Share of each Purchaser) with each of them; provided, however, that if all
or any portion of such excess payment is thereafter recovered from the
purchasing Purchaser, such purchase shall to that extent be rescinded and each
other Purchaser shall repay to the purchasing Purchaser the purchase price paid
therefor, together with an amount equal to such paying Purchaser’s ratable share
(according to the proportion of (i) the amount of such paying Purchaser’s
required repayment to (ii) the total amount so recovered from the purchasing
Purchaser) of any interest or other amount paid or payable by the purchasing
Purchaser in respect of the total amount so recovered. The Transferor agrees
that any Purchaser so purchasing a participation from another Purchaser may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Purchaser purchased a Participation Interest directly from the
Transferor in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of

63



--------------------------------------------------------------------------------



 



participations purchased under this Section and will in each case notify each
Managing Agent following any such purchases or repayments.
     Section 2.15 Yield Protection.
     (a) If any Regulatory Change (including a change to Regulation D under the
Securities Exchange Act of 1933, as amended):
     (i) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Federal Reserve Board), special deposit
or similar requirement against assets of any Affected Party, deposits or
obligations with or for the account of any Affected Party or with or for the
account of any Affiliate (or entity deemed by the Federal Reserve Board to be an
affiliate) of an Affected Party, or credit extended to any Affected Party;
     (ii) shall change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party;
     (iii) shall impose any other condition or expense affecting any portion of
the Obligations owned or funded in whole or in part by any Affected Party, or
its obligations or rights, if any, to pay any portion of the unused Commitment
or to provide funding therefor (other than any condition or expense resulting
from the gross negligence or willful misconduct of such Affected Party); or
     (iv) shall change the rate for, or the manner in which the Federal Deposit
Insurance Corporation (or any successor thereto) assesses deposit insurance
premiums or similar charges;
and the result of any of the foregoing is or would be:
     (A) to increase the cost to or to impose a cost in any material amount on
an Affected Party funding or making or maintaining any portion of the
Obligations, or any purchases, reinvestments or loans or other extensions of
credit under the Program Support Agreement or any Transaction Document or any
commitment of such Affected Party with respect to the foregoing;
     (B) to reduce the amount of any sum received or receivable by an Affected
Party under this Agreement, or under the Program Support Agreement or any
Transaction Document with respect thereto; or
     (C) in the sole determination of such Affected Party, to reduce the rate of
return on the capital of an Affected Party as a consequence of its obligations
hereunder or under the Program Support Agreement or arising in connection
herewith to a level below that which the Affected Party could otherwise have
achieved;
then within 30 days after demand by such Affected Party (which demand shall be
accompanied by a statement setting forth in reasonable detail the basis of such
demand),

64



--------------------------------------------------------------------------------



 



the Transferor shall pay directly to such Affected Party such additional amount
or amounts as will compensate such Affected Party for such additional or
increased cost or such reduction; provided (y) such additional amount or amounts
shall not be payable with respect to any period in excess of 180 days prior to
the date of demand by the Affected Party (or, if less than 180 days have passed
since the Closing Date, with respect to any period prior to the Closing Date)
unless (1) the effect of the Regulatory Change is retroactive by its terms to a
period prior to the date of the Regulatory Change, in which case any additional
amount or amounts shall be payable for the retroactive period but only if the
Affected Party provides its written demand not later than 180 days after the
Regulatory Change; or (2) the Affected Party reasonably and in good faith did
not believe the Regulatory Change resulted in such an additional or increased
cost or such a reduction during such prior period and (z) the Affected Party
shall allocate such additional or increased cost or reduction among all
similarly situated program participants.
     (b) Each Affected Party will promptly notify the Administrator and the
Administrative Agent of any event of which it has actual knowledge which will
entitle such Affected Party to any compensation pursuant to this Section;
provided, however, no failure or delay in giving such notification shall
adversely affect the rights of any Affected Party to such compensation.
     (c) In determining any amount provided for or referred to in this Section,
an Affected Party may use any reasonable averaging or attribution methods that
it (in its sole discretion exercised in good faith) shall deem applicable and
which it applies on a consistent basis. Any Affected Party when making a claim
under this Section shall submit to the Administrator and the Administrative
Agent a statement as to such increased cost or reduced return (including
calculation thereof in reasonable detail), which statement shall, in the absence
of manifest error, be conclusive and binding upon the Transferor and the
Administrative Agent.
     Section 2.16 [Reserved]
     Section 2.17 Servicer Advances. In the event that, on the Settlement Date
relating to any Settlement Period, the amount on deposit in the Collection
Account and the Clearing Account which is allocable to the payment of Purchaser
Costs (other than amounts owed with respect to Yield Protection) due and payable
on such Settlement Date is not sufficient to pay such Purchaser Costs, the
Master Servicer may, if permitted pursuant to its Servicing Agreement, make an
advance in an amount equal to such insufficiency to the extent it believes such
Servicer Advance will be recoverable.
     Section 2.18 Release of Participation Interests and Pledged Collateral.
     (a) Each Purchaser agrees to sell, reconvey, assign and release its
Participation Interests and the Administrative Agent hereby agrees to release
its lien on Participated Loans, Participated Student Loan ABS and all other
Pledged Collateral transferred from the Transferor or the Servicer as a result
of purchases or repurchases of Transferor Student Loans or Transferor Student
Loan ABS pursuant to the Purchase

65



--------------------------------------------------------------------------------



 



Agreements or the Servicing Agreement; provided; however; that with respect to a
repurchase of Student Loans or Student Loan ABS pursuant to the applicable
Purchase Agreement that is not a Permitted Release covered by Section 2.18(b),
the Administrative Agent has received cash into the Release Proceeds Account in
an amount equal to (y) for Student Loans, the product of the Applicable
Percentage (determined as if each Student Loan were an Eligible Loan) multiplied
by the outstanding Principal Balance of such Student Loans and (z) for Student
Loan ABS, the product of the Applicable Percentage (determined as if each
Student Loan ABS were an Eligible Student Loan ABS) multiplied by the Market
Value with respect to such Student Loan ABS (using the most recent Market Value
reported on a date when the Asset Coverage Ratio was greater than or equal to
the Minimum Asset Coverage Ratio); and provided further that with respect to
purchases of Student Loans by the Servicer required or expressly permitted as a
result of the Servicing Agreement that is not a Permitted Release covered by
Section 2.18(b), the Administrative Agent has received cash into the Release
Proceeds Account in an amount equal to that set forth in Section 3.5A of the
Servicing Agreement.
     (b) In addition, each Purchaser hereby further agrees to sell, reconvey,
assign and release its Participation Interest in and the Administrative Agent
hereby further agrees to release its lien on the Participated Loans,
Participated Student Loan ABS and all other Pledged Collateral transferred from
the Transferor to the Seller as a result of a Permitted Release. The release of
the Purchasers’ Participation Interests and the Administrative Agent’s security
interest in any Released Interests pursuant to this Section 2.18(b) shall be
subject to the following conditions precedent (and by transferring the Pledged
Collateral the Transferor shall be deemed to have certified that all such
conditions precedent are satisfied):
     (i) such release shall be a Permitted Release;
     (ii) before and after giving effect to such release,

  (A)   there shall not exist any Termination Event or, to the best of the
Transferor’s or the Administrator’s knowledge, Potential Termination Event; and
    (B)   the Minimum Asset Coverage Requirement is met;

     (iii) three Business Days prior to any such release that is a Take Out
Securitization, a Fair Market Auction or a Permitted Seller Buy-Back the
Transferor, acting through the Administrator, shall have delivered a notice
describing the Transferor Student Loans and Transferor Student Loan ABS
substantially in the form and substance of Exhibit G attached hereto (a “Notice
of Release”) to the Administrative Agent, certifying that the foregoing
conditions described in clause (ii) above shall have been satisfied in
connection therewith, together with a pro forma report in the form attached as
Exhibit H demonstrating compliance of the condition described in clause
(B) above; and

66



--------------------------------------------------------------------------------



 



     (iv) on or prior to such Permitted Release, the Transferor shall have
deposited into the Release Proceeds Account cash in an amount equal to (y) for
Student Loans, the product of the Applicable Percentage (determined as if each
Student Loan were an Eligible Loan) multiplied by the outstanding Principal
Balance of such Student Loans and (z) for Student Loan ABS, the product of the
Applicable Percentage (determined as if each Student Loan ABS were an Eligible
Student Loan ABS) multiplied by the most recently reported Market Value with
respect to such Student Loan ABS.
     (c) Within five (5) Business Days after each release of collateral
hereunder in connection with a Take Out Securitization, the Transferor, acting
through the Administrator, shall deliver to the Administrative Agent a
reconciliation statement (the “Release Reconciliation Statement“) which shall
include an updated calculation, based on actual figures, in the form attached as
Exhibit I, confirming that the Minimum Asset Coverage Requirement was satisfied
before and after giving effect to the related release. If the Release
Reconciliation Statement shows that the value of the released Transferor Student
Loans and Transferor Student Loan ABS was greater than the value provided on the
Notice of Release, then the Transferor shall deposit such difference into the
Release Proceeds Account. If the Release Reconciliation Statement shows that the
value of the released Transferor Student Loans and Transferor Student Loan ABS
was less than the value provided on the Notice of Release, then the
Administrative Agent shall release to the Transferor such difference from the
Release Proceeds Account or, if funds are not available in the Release Proceeds
Account, from the Collection Account.
     Section 2.19 Effect of Release. Upon the satisfaction of the foregoing
conditions in accordance with Section 2.18, all right, title and interest of the
Purchasers and the Administrative Agent in, to and under any Participation
Interests or Pledged Collateral released pursuant to Section 2.18 (“Released
Interests”) shall terminate and revert to the Transferor, its successors and
assigns, and the right, title and interest of the Purchasers and the
Administrative Agent in such Released Interests shall thereupon cease, terminate
and become void; and, upon the written request of the Transferor, acting through
its Administrator, its successors or assigns, and at the cost and expense of
Transferor, the Administrative Agent, acting through the Administrator, shall
deliver and, if necessary, execute such UCC-3 financing statements and releases
prepared by and submitted to the Administrative Agent for authorization or
execution, as applicable, as are necessary or reasonably requested in writing by
Transferor, acting through the Administrator, to terminate and remove of record
any documents constituting public notice of the security interest in such
Released Interests granted hereunder being released and shall return the Student
Loan ABS Certificates, if any, representing Released Interests to the Transferor
or its designee.
     Section 2.20 Taxes.
     (a) All payments made by the Transferor under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding any
U.S. Federal taxes (other than Federal withholding taxes on interest), net
income taxes and franchise taxes or branch profit taxes

67



--------------------------------------------------------------------------------



 



(imposed in lieu of net income taxes) imposed on the Administrative Agent, any
Managing Agent or any Purchaser as a result of a present or former connection
between the Administrative Agent, any Managing Agent or such Purchaser and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent, any Managing Agent or
such Purchaser having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document) (collectively, the “Excluded Taxes”). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) are required to be withheld from any amounts payable to
the Administrative Agent, any Managing Agent or any Purchaser hereunder, the
amounts so payable to the Administrative Agent, any Managing Agent or such
Purchaser shall be increased to the extent necessary to yield to the
Administrative Agent, any Managing Agent or such Purchaser (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Transferor shall not be required to increase any such amounts payable to any
Purchaser with respect to any Non-Excluded Taxes that are United States
withholding taxes imposed on amounts payable to such Purchaser at the time such
Purchaser becomes a party to this Agreement, except to the extent that such
Purchaser’s assignor (if any) was entitled, at the time of the assignment, to
receive additional amounts from the Transferor with respect to such Non-Excluded
Taxes pursuant to this paragraph.
     (b) In addition, the Transferor shall pay to the relevant Governmental
Authority in accordance with applicable law all taxes, levies, imposts,
deductions, charges, assessments or fees of any kind (including but not limited
to any current or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies, but excluding Excluded Taxes) imposed
upon the Administrative Agent, any Managing Agent or such Purchaser that arises
from any payment made hereunder or from the execution, delivery, or registration
of or otherwise similarly with respect to, this Agreement (“Other Taxes”).
     (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Transferor, the Administrative Agent or the applicable Managing Agent shall
promptly notify the Transferor in writing and within thirty (30) days thereafter
the Transferor shall send to the Administrative Agent for its own account or for
the account of the Administrative Agent, any Managing Agent or relevant
Purchaser, as the case may be, a certified copy of an original official receipt
received by the Transferor showing payment thereof. The Transferor agrees to
indemnify the Administrative Agent, any Managing Agent and each Purchaser from
and against the full amount of the Non-Excluded Taxes and Other Taxes arising
out of this Agreement (whether directly or indirectly) imposed upon or paid by
the Administrative Agent, any Managing Agent or such Purchaser and any liability
(including penalties, interest, and expenses arising with respect thereto),
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
asserted by the relevant Governmental Authority; provided that such Purchaser
shall have provided the Transferor with evidence, reasonably satisfactory to the
Transferor, of payment of such Non-Excluded Taxes or Other Taxes, as the case
may be.

68



--------------------------------------------------------------------------------



 



     (d) Each Purchaser (or transferee) that is not a “U.S. Person” as defined
in section 7701(a)(30) of the Code (a “Non-U.S. Purchaser”) shall deliver to the
Transferor and the Administrative Agent and its Managing Agent two copies of
either U.S. Internal Revenue Service form W-8BEN or form W-8ECI, or, in the case
of a Non-U.S. Purchaser claiming exemption from the withholding of U.S. federal
income tax under Section 871(h) or 881(c) of the Code with respect to payments
of “portfolio interest”, both a form W-8BEN and a certificate substantially in
the form of Exhibit J (a “2.20(d) Certificate”) or any subsequent versions
thereof or successors thereto, in all cases properly completed and duly executed
by such Non-U.S. Purchaser, claiming complete exemption from withholding of U.S.
federal income tax on all payments by the Transferor under this Agreement. Such
forms shall be delivered by each Non-U.S. Purchaser at least (5) five Business
Days before the date of the initial payment to be made pursuant to this
Agreement by the Transferor to such Purchaser. In addition, each Non-U.S.
Purchaser shall deliver such forms promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Purchaser. Each Non-U.S.
Purchaser shall promptly notify the Transferor at any time it determines that it
is no longer in a position to provide any previously delivered certificate to
the Transferor (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision in this
paragraph, a Non-U.S. Purchaser shall not be required to deliver any subsequent
form pursuant to this paragraph that such Non-U.S. Purchaser is not legally able
to deliver.
     (e) For any period with respect to which the Purchaser has failed to
provide the Transferor, the Administrative Agent or its Managing Agent with the
appropriate form, certificate or other document described in Section 2.20(d)
(unless such failure is due to a change in treaty, law or regulation, or any
interpretation or administration thereof by any governmental authority,
occurring after the date on which a form, certificate or other document
originally was required to be provided), such Purchaser shall not be entitled to
indemnification of additional amounts under Section 2.20 with respect to Taxes
by reason of such failure; provided, however, that should a Purchaser, which is
otherwise exempt from or subject to a reduced rate of withholding tax, become
subject to Taxes because of its failure to deliver a form required hereunder,
the Transferor shall take such steps as such Purchaser shall reasonably request
to recover such Taxes.
     (f) A Purchaser which is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the
Transferor is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Transferor (with a
copy to the Administrative Agent), at the time or times prescribed by the
applicable law or reasonably requested by the Transferor, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Purchaser is legally entitled to complete, execute and deliver such
documentation and in such Purchaser’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Purchaser.

69



--------------------------------------------------------------------------------



 



     (g) In cases in which an Transferor makes a payment under this Agreement to
a U.S. Person with knowledge that such U.S. Person is acting as an agent for a
foreign person, the Transferor will not treat such payment as being made to a
U.S. Person for purposes of Treas. Reg. § 1.1441-1(b)(2)(ii) (or a successor
provision) without the express written consent of such U.S. Person.
     (h) Each Purchaser hereby agrees that, upon the occurrence of any
circumstances entitling such Purchaser to indemnification or additional amounts
pursuant to this Section 2.20, such Purchaser shall use reasonable efforts to
designate a different lending office if the making of such a change would avoid
the need for, or materially reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Purchaser, be materially disadvantageous to such Purchaser.
     (i) If a Purchaser receives a refund or realizes the benefit of a credit or
reduction in respect of any Other Taxes as to which the Purchaser has been
indemnified by the Transferor, or with respect to which the Transferor has paid
an additional amount hereunder, the Purchaser shall within 30 days after the
date of such receipt or realization pay over the amount of such refund or credit
(to the extent so attributable) to the Transferor, net of all reasonable
out-of-pocket expenses of such Purchaser related to claiming such refund or
credit; provided, however, that (i) the Purchaser, acting in good faith, will be
the sole judge of the amount of any such refund, credit or reduction and of the
date on which such refund, credit or reduction is received, (ii) the Purchaser,
acting in good faith, shall have absolute discretion as to the order and manner
in which it employs or claims tax refunds, credits, reductions and allowances
available to it and (iii) the Transferor agrees to repay the Purchaser, upon
written request from the Purchaser, as the case may be, the amount of such
refund, credit or reduction received by the Transferor, in the event and to the
extent, the Purchaser is required to repay such refund, credit or reduction to
any relevant Governmental Authority.
     (j) Notwithstanding any other provision of this Agreement, in the event
that a Purchaser is party to a merger or consolidation pursuant to which such
Purchaser no longer exists or is not the surviving entity (but excluding any
change in the ownership of such Purchaser), any taxes payable under applicable
law as a result of such change shall be considered excluded from taxes to the
extent such taxes are in excess of the taxes that would have been payable had
such change not occurred.
     (k) Within thirty (30) days of the written request of the Transferor
therefor, the Purchaser shall execute and deliver to such Transferor such
certificates, forms or other documents which can be furnished consistent with
the facts and which are reasonably necessary to assist the Transferor in
applying for refunds of Taxes remitted hereunder.
     (l) The agreements in this Section shall survive the termination of this
Agreement and the payment of all amounts payable hereunder.
     Section 2.21 [Reserved].

70



--------------------------------------------------------------------------------



 



     Section 2.22 Notice of Amendments to Program Support Agreements. Each
Managing Agent shall provide the Transferor and the Administrator with written
notice of any amendment to the Program Support Agreements executed in connection
with this Agreement if such amendment is reasonably expected by such Managing
Agent to materially impact the Transferor.
     Section 2.23 Change in Commercial Paper Dealers. At the request of the
Transferor or the Administrator, each Managing Agent shall provide the
Transferor and the Administrator with information regarding any changes in the
list of CP dealers or placement agents used by the Conduit Purchasers in such
Managing Agent’s Facility Group.
     Section 2.24 Deliveries by Administrative Agent. The Administrative Agent
agrees that it will forward to the Managing Agents each of the following,
promptly after receipt thereof: (a) the Annual Administrator’s Statement
delivered to the Administrative Agent pursuant to Section 3.2(a) of the
Administration Agreement and (b) any notice of a change in the location of a
Servicer delivered to the Administrative Agent pursuant to Section 2.3 of the
Servicing Agreement.
     Section 2.25 Priority. Except as permitted by Section 7.02(b), all
Participation Interests issued under this Agreement shall be in all respects
equally and ratably entitled to the benefits hereof and supported by the
Participated Loans and Participated Student Loan ABS and secured by the Pledged
Collateral without preference, priority or distinction on account of the actual
time or times of Purchase, all in accordance with the terms and provisions of
this Agreement. Payments of Purchaser Costs on the Participation Interests shall
be made pro rata among all Outstanding Participation Interests based on the
amount of Purchaser Costs owed on such Participation Interests, without
preference or priority of any kind. Reductions in Capital on the Participation
Interests shall be made pro rata among all Outstanding Participation Interests,
without preference or priority of any kind.
ARTICLE III
SECURITIES LAW CONSIDERATIONS
     Section 3.01 Investor Status. Each Purchaser represents that it is (a)(i) a
qualified institutional buyer (within the meaning of Rule 144A under the
Securities Act), acquiring the Participation Interests for its own account,
(ii) aware that the sale of the Participation Interests to it may be being made
in reliance on the exemption from registration provided by Rule 144A under the
Securities Act and (iii) acquiring the Participation Interests in a Capital
amount of not less than the minimum denomination of the Participation Interests
for its own account or (b)(i) an Accredited Investor (within the meaning of
Rule 501(a)(1),(2),(3) or (7) of Regulation D under the Securities Act),
acquiring the Participation Interests for its own account, (ii) aware that the
sale of the Participation Interests to it may be being made in reliance on the
exemption from registration provided by Section 4(2) of the Securities Act and
(iii) acquiring the Participation Interests in a Capital amount of not less than
the minimum denomination of the Participation Interests for its own account and
(c) a qualified purchaser as defined in Section 2(a)(51)(A) of the Investment
Company Act of 1940.

71



--------------------------------------------------------------------------------



 



     Section 3.02 No Public Offering. Each Purchaser understands that the
Participation Interests are being offered only in a transaction not involving
any public offering in the United States within the meaning of the Securities
Act, the Participation Interests have not been and will not be registered under
the Securities Act, and, if in the future the Purchaser decides to offer,
resell, pledge or otherwise transfer the Participation Interests, such
Participation Interests may be offered, resold, pledged or otherwise transferred
only in accordance with the terms hereof. Each Purchaser acknowledges that no
representation is made by the Transferor, the Administrator, the Administrative
Agent or any Managing Agent or any other Purchaser as to the availability of any
exemption under the Securities Act or any state securities laws for resale of
the Participation Interests.
     Section 3.03 No General Solicitation. Each Purchaser agrees that it will
not at any time, offer to buy or offer to sell the Participation Interests by
any form of general solicitation or advertising, including, but not limited to,
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio or
seminar or meeting whose attendees have been invited by general solicitation or
advertising.
     Section 3.04 Investment Intent. Each Purchaser agrees that it is not
purchasing the Participation Interests with a view to the resale, distribution
or other disposition thereof in violation of the Securities Act.
     Section 3.05 Notice on Transferability. Each Purchaser will provide notice
to each Person to whom it proposes to transfer any interest in the Participation
Interests of the transfer restrictions and representations set forth herein.
ARTICLE IV
CONDITIONS TO PARTICIPATION PURCHASES
     Section 4.01 Conditions Precedent to Participation Purchases. The Purchases
hereunder are subject to the condition precedent that the Administrative Agent
shall have received on or before the Closing Date the documents and opinions
listed in Exhibit L hereto, in form and substance satisfactory to each Managing
Agent. By accepting the proceeds of the initial Purchase, the Transferor shall
be deemed to have certified that all such conditions precedent are satisfied on
the Closing Date.
     Section 4.02 Conditions Precedent to All Purchases. Each Purchase
(including the initial Purchase) shall be subject to the further conditions
precedent that on the date of such Purchase (and the Transferor, by accepting
the proceeds of such Purchase, shall be deemed to have certified that all such
conditions are satisfied on the date of such Purchase):
     (a) With respect to any Purchase Price Purchase, the Eligible Loans and
Eligible Student Loan ABS are purchased by the Transferor from a Seller pursuant
to a Purchase Agreement;
     (b) With respect to any Purchase Price Purchase, on or prior to the
Purchase Date, the Transferor shall cause to be delivered to the Administrative
Agent copies of the

72



--------------------------------------------------------------------------------



 



relevant Student Loan Purchase Agreement, Bills of Sale, and Blanket
Endorsements, together with a Schedule of Participated Loans and Participated
Student Loan ABS and copies of all schedules, financing statements and other
documents required to be delivered by the applicable Seller as a condition of
purchase thereunder. With respect to any Purchase, on or prior to the Purchase
Date, the Transferor shall cause to be delivered to the Administrative Agent a
request for a Purchase in the form and at the time required in Section 2.02(b)
(which request shall include a pro forma calculation and certification in the
form attached hereto as Exhibit M establishing that the Minimum Asset Coverage
Requirement will be satisfied after giving effect to such Purchase);
     (c) on the Purchase Date, the following statements shall be true, and the
Transferor by accepting the amount of such Purchase shall be deemed to have
certified that:
     (i) the representations and warranties contained in Article V are correct
on and as of such day as though made on and as of such date (or, to the extent
such representations and warranties speak as of a specific date, were true and
correct on and as of such date);
     (ii) no event has occurred and is continuing, or would result from such
Purchase, which constitutes a Termination Event or, to the best of the
Transferor’s or the Administrator’s knowledge, a Potential Termination Event;
     (iii) on and as of such day, the amount of such Purchase will not exceed
the aggregate Maximum Purchase Amounts of all Eligible Loans and Eligible
Student Loan ABS to be acquired with the proceeds of such Purchase and, after
giving effect to such Purchase, the Aggregate Capital will not exceed the
Maximum Aggregate Purchase Amount;
     (iv) there has occurred no event which could reasonably be determined to
have a Material Adverse Effect with respect to the Transferor and, if the
Purchase will be made to finance the purchase of Private Credit Loans, there has
occurred no change in the origination and pricing of the applicable Private
Credit Loan Program which could reasonably be determined to have a Material
Adverse Effect with respect to the Private Credit Loans that are part of such
Private Credit Loan Program, and there has occurred no material adverse change
in federal law that materially impairs the marketability or value of the Student
Loans or Student Loan ABS related to such Purchase including any reauthorization
or amendment of the Higher Education Act the impact of which makes the economic
characteristics of any Eligible FFELP Loan materially different from similar
Student Loans that are eligible for sale to the Transferor and to be
participated under this Agreement prior to such reauthorization or amendment;
     (v) no law or regulation shall prohibit, and no order, judgment or decree
of any Official Body shall prohibit or enjoin, the making of such Purchases in
accordance with the provisions hereof; and

73



--------------------------------------------------------------------------------



 



     (vi) the amount of money equal to any shortfall in the Reserve Account
Specified Balance on such date is deposited in the Reserve Account, and, if the
amount on deposit in the Capitalized Interest Account as of the last day of the
preceding Settlement Period was less than the Capitalized Interest Account
Specified Balance for such day, unless the Liquidity Lender is obligated to fund
Liquidity Purchases as of such date, the amount of money equal to such shortfall
in the Capitalized Interest Account Specified Balance is deposited into the
Capitalized Interest Account, as the case may be, on such date from the proceeds
of such Purchase;
     (d) the Termination Date shall not have occurred;
     (e) with respect to any Purchase Price Purchase, the Servicer, as bailee
for the Administrative Agent for the benefit of the Secured Creditors, shall be
in possession of the original Student Loan Notes (or with respect to FFELP Loans
certified copies thereof, to the extent more than one loan is evidenced by such
Student Loan Note) and the Administrative Agent shall have received the Student
Loan ABS Certificates, if any, in each case, representing the Student Loans and
Student Loan ABS being participated with the proceeds of such Purchase and any
such Student Loan ABS Certificates shall be indorsed to the Administrative Agent
or its nominee or in blank and the Administrative Agent shall have sole
possession of such Student Loan ABS Certificates;
     (f) with respect to any Purchase Price Purchase, all conditions precedent
to the Transferor’s acquisition of the Student Loans and Student Loan ABS to be
participated with the proceeds of such Purchase (other than the payment of the
purchase price therefor) shall have been satisfied;
     (g) no suit, action or other proceeding, investigation or injunction, or
final judgment relating thereto, shall be pending or threatened before any court
or governmental agency, seeking to restrain or prohibit or to obtain damages or
other relief in connection with any of the Transaction Documents or the
consummation of the transactions contemplated hereby;
     (h) no statute, rule, regulation or order shall have been enacted, entered
or deemed applicable by any government or governmental or administrative agency
or court that would make the transactions contemplated by any of the Transaction
Documents illegal or otherwise prevent the consummation thereof; and
     (i) except with respect to any Rollover Capital Purchase, the Asset
Coverage Ratio before and after giving effect to such Purchase shall be greater
than or equal to the Minimum Asset Coverage Requirement.
     Section 4.03 Condition Subsequent to Purchases (other than the Initial
Purchase). Within five (5) Business Days after each Purchase other than the
initial Purchase or a Rollover Capital Purchase, the Transferor shall cause to
be delivered to the Administrative Agent a reconciliation statement (the
“Purchase Reconciliation Statement”) which shall include an updated calculation,
based on actual figures, and certification in the form attached as Exhibit N

74



--------------------------------------------------------------------------------



 



confirming that the Minimum Asset Coverage Requirement was satisfied after
giving effect to the related Purchase. If the Purchase Reconciliation Statement
shows that the actual value of the Transferor Student Loans was less than the
value provided on the pro forma certification or that the Minimum Asset Coverage
Requirement was not satisfied as of the Purchase Date, then the Transferor shall
deposit into the Capital Payment Account an amount for each Transferor Student
Loan equal to the product of (a) the Applicable Percentage for such Transferor
Student Loan multiplied by (b) such difference in value. If the Purchase
Reconciliation Statement shows that the value of the Transferor Student Loans
was greater than the value provided on the pro forma certification, then the
Administrative Agent shall withdraw funds in an amount, for each Transferor
Student Loan, equal to the product of (a) the Applicable Percentage for such
Transferor Student Loan multiplied by (b) such difference in value from the
following accounts in order and to the extent available: first; from the Release
Proceeds Account; second; from the Capital Payment Account and lastly, from the
Collection Account and the Clearing Account. Before funds from the Collection
Account and the Clearing Account may be used for this purpose, the Administrator
must determine that the amounts on deposit in Collection Account and the
Clearing Account as of the date of payment (excluding any Special Allowance
Payments or Interest Subsidy Payments received during the current Settlement
Period) after any withdrawal for this purpose are sufficient to pay items
(ii) through (v) in Section 2.05(b) of this Agreement due and payable on the
next Settlement Date. All amounts not paid pursuant to the preceding sentence
will be paid on the next Settlement Date together with interest thereon at the
CP Rate in accordance with Section 2.05(b)(xvii) of this Agreement.
     Section 4.04 Conditions Precedent to Addition of New Seller. The addition
of any new Seller to a Purchase Agreement shall be subject to the further
conditions precedent that at least five (5) Business Days prior to the first
transfer of Eligible Loans or Eligible Student Loan ABS from such Seller, the
Transferor or the Administrator shall have delivered copies of the following
documents to the Administrative Agent and the Managing Agents in form acceptable
to the Administrative Agent and the Required Managing Agents and at least three
(3) Business Days prior to the first transfer of Eligible Loans or Eligible
Student Loan ABS from such Seller, the Managing Agents shall have delivered
notice of the proposed addition of such new Seller to the Rating Agencies:
     (a) executed agreements adding the Seller (and, if applicable, the eligible
lender trustee for such Seller) to the Purchase Agreement;
     (b) if applicable, an executed trust agreement with respect to the Seller
and the Seller’s eligible lender trustee, to the extent the Seller will be
transferring Student Loans or Student Loan ABS with respect to which legal title
is held by an eligible lender trustee;
     (c) UCC, tax lien, pending suit and judgment searches against the Seller in
the appropriate jurisdictions;
     (d) a good standing certificate and organizational documents certified by
the Secretary of State of such Seller’s jurisdiction of organization, together
with an officer’s certificate with respect to such Seller’s organizational
documents and incumbency of officers in the form prepared for the initial
Sellers;

75



--------------------------------------------------------------------------------



 



     (e) evidence of filing of UCC financing statements reflecting the Seller
and, to the extent applicable, its eligible lender trustee, in the form prepared
for the initial Sellers in the appropriate jurisdictions; and
     (f) to the extent not already covered by a legal opinion of outside legal
counsel given to the Administrative Agent, a legal opinion in form reasonably
acceptable to the Administrative Agent with respect to true sale,
non-consolidation and security interest issues.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Section 5.01 General Representations and Warranties of the Transferor. The
Administrator (on behalf of the Transferor) represents and warrants for the
benefit of the Administrative Agent, the Purchasers and the other Secured
Creditors as follows on the Closing Date, on the date of each Purchase and on
each Reporting Date:
     (a) The Transferor is a limited liability company duly organized, validly
existing and in good standing solely under the laws of the State of Delaware and
is duly qualified to do business, and is in good standing, in every jurisdiction
in which the nature of its business requires it to be so qualified.
     (b) The execution, delivery and performance by the Transferor of this
Agreement and all Transaction Documents to be delivered by it in connection
herewith or therewith, including the Transferor’s use of the proceeds of
Purchases, are within the Transferor’s organizational powers, (i) have been duly
authorized by all necessary organizational action, (ii) do not contravene
(A) the Transferor’s organizational documents; (B) any law, rule or regulation
applicable to the Transferor; (C) any contractual restriction binding on or
affecting the Transferor or its property; or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting the Transferor or its
property, (iii) do not result in a breach of or constitute a default under any
indenture, agreement, lease or other instrument to which the Transferor is a
party, and (iv) do not result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties (other than in favor of the Administrative Agent, for the benefit of
the Secured Creditors, with respect to the Pledged Collateral); and no
transaction contemplated hereby or by the other Transaction Documents to which
it is a party requires compliance with any bulk sales act or similar law. This
Agreement and the other Transaction Documents to which it is named as a party
have each been duly executed and delivered by the Eligible Lender Trustee, on
behalf of the Transferor.
     (c) No permit, authorization, consent, license or approval or other action
by, and no notice to or filing with, any Official Body is required for the due
execution, delivery and performance by the Transferor of this Agreement or any
other Transaction Document to which it is a party, except for the filing of the
UCC financing statements listed on Exhibit L hereto and such other consents as
may have been obtained.

76



--------------------------------------------------------------------------------



 



     (d) This Agreement and each other Transaction Document to which the
Transferor is a party constitute the legal, valid and binding obligations of the
Transferor, enforceable against the Transferor in accordance with their
respective terms, subject to (i) applicable bankruptcy, insolvency, moratorium,
or other similar laws affecting the rights of creditors and (ii) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law.
     (e) No Termination Event or, to the best of the Transferor’s knowledge,
Potential Termination Event has occurred and is continuing.
     (f) No Monthly Report, Valuation Report (but only to the extent that
information contained therein is supplied by the Administrator on behalf of the
Transferor or by the Transferor), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished by or on behalf of
the Transferor to the Affected Parties in connection with this Agreement is or
will be incorrect in any material respect as of the date it is or shall be
dated.
     (g) The Participation Interests will be characterized as debt for federal
income tax purposes. The Transferor has or has caused to be (i) timely filed all
tax returns (federal, state and local) required to be filed, (ii) paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges and (iii) accounted for the sale, participation and pledge
of the Transferor Student Loans and Transferor Student Loan ABS in its books
consistent with GAAP.
     (h) There is no action, suit, proceeding, inquiry or investigation at law
or in equity or before or by any court, public board or body pending or, to the
knowledge of Transferor, overtly threatened in writing against or affecting the
Transferor (x) asserting the invalidity of this Agreement or any other
Transaction Document, (y) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement and the other Transaction Documents,
or (z) wherein an unfavorable decision, ruling or finding would have a Material
Adverse Effect on the Transferor or which affects, or purports to affect, the
validity or enforceability against Transferor of any Transaction Document.
     (i) The Transferor is not an “investment company” or a company “controlled”
by an “investment company,” within the meaning of the Investment Company Act of
1940, as amended. The Transferor is not a “holding company,” or a subsidiary or
affiliate of a “holding company,” within the meaning of the Public Utility
Holding Company Act of 1935.
     (j) The Transferor is Solvent at the time of (and immediately after) each
Purchase and each purchase of Eligible Loans made by the Transferor. The
Transferor has given reasonably equivalent value to the applicable Seller in
consideration for the transfer to it of the Transferor Student Loans and
Transferor Student Loan ABS from such Seller and each such transfer shall not
have been made for or on account of an antecedent debt owed by such Seller to
it.

77



--------------------------------------------------------------------------------



 



     (k) The Transferor has in place adequate insurance to carry on its business
as contemplated by this Agreement and the other Transaction Documents.
     (l) The principal place of business and chief executive office of the
Transferor and the office where the Transferor keeps any Records in its
possession are located at the addresses of the Transferor referred to in
Section 10.02 or such other location as the Transferor shall have given notice
of to the Administrative Agent pursuant to this Agreement.
     (m) The Transferor has no trade names, fictitious names, assumed names or
“doing business as” names or other names under which it has done or is doing
business.
     (n) All representations and warranties of the Transferor set forth in the
Transaction Documents to which it is a party are true and correct in all
material respects as of the date made the Transferor is hereby deemed to have
made each such representation and warranty, as of the date made, to, and for the
benefit of, the Secured Creditors as if the same were set forth in full herein.
     (o) The Transferor is not in violation of, or default under, any material
law, rule, regulation, order, writ, judgment, award, injunction or decree
binding upon it or affecting the Transferor or its property or any indenture,
agreement, lease or instrument.
     (p) The Transferor has incurred no Debt and has no other obligation or
liability, other than normal trade payables, the Liabilities, Servicer Advances,
obligations under the Hedging Agreement and advances under the Liquidity Advance
Agreement and Revolving Credit Agreement.
     (q) The sale of Participation Interests pursuant to this Agreement will be
exempt from registration under the Securities Act of 1933, as amended.
     (r) No steps have been taken by any Person to terminate any Benefit Plan
under Title IV of ERISA the assets of which are not sufficient to satisfy all of
its benefit liabilities (as determined under Title IV of ERISA) if such
insufficiency is likely to result in a Material Adverse Effect on the
Transferor, no contribution failure has occurred with respect to any Benefit
Plan sufficient to give rise to a lien on the assets of the Transferor under
Section 302(f) of ERISA, and each Benefit Plan of the Transferor has been
administered in all material respects in compliance with its terms and
applicable provision of ERISA and the Code (or, to the extent such Benefit Plan
has not been administered in compliance with such terms and provisions, such
noncompliance is not likely to result in a Material Adverse Effect on the
Transferor.
     (s) No proceeds of any Purchases will be used by the Transferor for any
purpose that violates applicable law, including Regulation U of the Federal
Reserve Board.
     (t) Each Student Loan and Student Loan ABS to be participated with the
proceeds of any Purchase constitutes an Eligible Loan or an Eligible Student
Loan ABS, as applicable, as of the date of such Purchase and is purchased, or
was previously

78



--------------------------------------------------------------------------------



 



purchased by the Transferor, from a Seller pursuant to a Purchase Agreement.
Each Transferor Student Loan and Transferor Student Loan ABS represented as an
Eligible Loan or Eligible Student Loan ABS, as applicable, in a Monthly Report,
in fact satisfied as of the last day of the related Settlement Period the
definition of “Eligible Loan” or “Eligible Student Loan ABS”, as applicable.
Each Transferor Student Loan and Transferor Student Loan ABS represented to be
an Eligible Loan or Eligible Student Loan ABS on any other date or included in
the calculation of Asset Coverage Ratio on any other date in fact satisfied as
of such date the definition of “Eligible Loan” or “Eligible Student Loan ABS”,
as applicable.
     Section 5.02 Representations and Warranties of the Transferor Regarding the
Administrative Agent’s Security Interest. The Administrator (on behalf of the
Transferor) hereby represents and warrants for the benefit of the Administrative
Agent, the Purchasers and the other Secured Creditors as follows:
     (a) This Agreement creates valid Participation Interests in the
Participated Loans and Participated Student Loan ABS and a valid and continuing
perfected security interest (as defined in the applicable Uniform Commercial
Code in effect in the State of New York) in the Pledged Collateral in favor of
the Administrative Agent, which security interest is prior to all other liens,
charges, security interests, mortgages or other encumbrances, and is enforceable
as such as against creditors of and purchasers from the Transferor.
     (b) The Transferor, by and through the Eligible Lender Trustee as its
Eligible Lender, owns and has good and marketable title to the Transferor
Student Loans, Transferor Student Loan ABS and other Pledged Collateral free and
clear of any Adverse Claim.
     (c) No filing is required to perfect the sale of the Participation
Interests hereunder. The Transferor has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Pledged Collateral granted to the Administrative Agent hereunder.
     (d) All executed originals (or with respect to FFELP Loans certified copies
thereof, to the extent more than one loan is evidenced thereby) of each Student
Loan Note that constitute or evidence the Transferor Student Loans have been
delivered to the Servicer, as bailee for the Administrative Agent for the
benefit of the Secured Creditors and all Student Loan ABS Certificates, if any,
have been delivered to the Administrative Agent.
     (e) Other than the Participation Interests sold to the Purchasers and the
security interest granted to the Administrative Agent pursuant to this
Agreement, the Transferor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Pledged Collateral. The Transferor
has not authorized the filing of and is not aware of any financing statements
against the Transferor that include a description of collateral covering the
Pledged Collateral other than any financing

79



--------------------------------------------------------------------------------



 



statement relating to the security interest granted to the Administrative Agent
hereunder or that has been terminated. There are no judgments or tax lien
filings against the Transferor.
     (f) The Transferor is a “registered organization” (as defined in §
9-102(a)(70) of the UCC) organized exclusively under the laws of the State of
Delaware and, for purposes of Article 9 of the UCC, the Transferor is located in
the State of Delaware.
     (g) The Transferor’s exact legal name is the name set forth for it on the
signature page hereto.
     Section 5.03 Particular Representations and Warranties of the Transferor.
The Administrator (on behalf of the Transferor) further represents and warrants
to each of the parties hereto with respect to each of the Transferor Student
Loans and Transferor Student Loan ABS included in the Pledged Collateral:
     (a) Such Transferor Student Loans constitute “accounts”, “promissory notes”
or “payment intangibles” within the meaning of the applicable UCC and such
Transferor Student Loan ABS constitute investment property or promissory notes
and, with respect to such Student Loans which are FFELP Loans, are within the
coverage of Sections 432(m)(1)(E) and 439(d)(3) of the Higher Education Act.
     (b) Such Transferor Student Loans are Eligible Loans and such Transferor
Student Loan ABS are Eligible Student Loan ABS as of the date they become
Pledged Collateral and as of any other date upon which they are declared by the
Transferor or the Administrator to be Eligible Loans or Eligible Student Loan
ABS, as applicable, and the description of such Eligible Loans and Eligible
Student Loan ABS set forth in the Transaction Documents, the Schedule of
Participated Loans and Participated Student Loan ABS or the Schedule of
Transferor Student Loans and Transferor Student Loan ABS, as applicable, and in
any other documents or written information provided to any of the parties
hereunder (other than documents or information stated to be preliminary which
has subsequently been replaced by definitive documents or information), as
applicable, is true and correct in all material respects.
     (c) The Transferor is authorized to sell participation interests in and to
pledge such Transferor Student Loans and Transferor Student Loan ABS and the
other Pledged Collateral; and the participation, sale, assignment and transfer
of such Transferor Student Loans and Transferor Student Loan ABS is or, in the
case of any such Transferor Student Loan or Transferor Student Loan ABS
repurchased by the Transferor, will be made pursuant to and consistent with the
laws and regulations under which the Transferor operates, and will not violate
any decree, judgment or order of any court or agency, or conflict with or result
in a breach of any of the terms, conditions or provisions of any agreement or
instrument to which the Transferor is a party or by which the Transferor or its
property is bound, or constitute a default (or an event which could constitute a
default with the passage of time or notice or both) thereunder.

80



--------------------------------------------------------------------------------



 



     (d) Except as have been obtained, no consents and approvals are required
for the consummation of the sales to the Purchasers of Participation Interests
and the pledge of the Pledged Collateral hereunder to the Administrative Agent
for the benefit of the Secured Creditors.
     (e) Any payments on such Transferor Student Loans and Transferor Student
Loan ABS received by the Transferor which have been allocated to the reduction
of principal and interest on such Transferor Student Loans and Transferor
Student Loans ABS have been allocated on a simple interest basis.
     (f) Due diligence and reasonable care have been exercised in making,
administering, servicing and collecting such Transferor Student Loans and
Transferor Student Loan ABS and, with respect to any Transferor Student Loan for
which repayment terms have been established, all disclosures of information
required to be made pursuant to the Higher Education Act have been made.
     (g) Except for Transferor Student Loans executed electronically or
Transferor Student Loans evidenced by a master promissory note, there is only
one original executed copy of the Student Loan Note evidencing each such
Transferor Student Loan. For such Transferor Student Loans that were executed
electronically, the Master Servicer has possession of the electronic records
evidencing the Student Loan Note. The Eligible Lender Trustee or the Servicer
has in its possession a copy of the endorsement and each Loan Transmittal
Summary Form identifying the Student Loan Notes that constitute or evidence the
Transferor Student Loans. The Student Loan Notes that constitute or evidence
such Transferor Student Loans do not have any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Administrative Agent. All financing statements filed or to be filed against
the Eligible Lender Trustee and the Transferor in favor of the Administrative
Agent in connection herewith describing the Pledged Collateral contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Administrative Agent”.
     (h) The applicable parties shall have performed, satisfied and complied
with the conditions set forth in Section 3 of the applicable Purchase Agreement
as of the date of the related Bill of Sale.
     Section 5.04 Repurchase of Participated Loans and Participated Student Loan
ABS; Reimbursement. The Transferor shall cause the obligations of the Servicers
and Sellers to purchase, repurchase, make reimbursement or substitute Transferor
Student Loans and Transferor Student Loan ABS to be enforced to the extent such
obligations are set forth in the applicable Purchase Agreement and the Servicing
Agreement. The Transferor shall cause any such repurchase amount or
reimbursement to be remitted to the Release Proceeds Account. Any substitute
Transferor Student Loan or Transferor Student Loan ABS obtained by the
Transferor from a Servicer or Seller shall constitute a Participated Loan or
Participated Student Loan ABS, as applicable, and Pledged Collateral hereunder.

81



--------------------------------------------------------------------------------



 



     Section 5.05 Administrator Actions Attributable to Transferor. Any action
required to be taken by the Transferor hereunder may be taken by the
Administrator on behalf of the Transferor, to the extent permitted under the
Administration Agreement. The Transferor shall be fully responsible for each of
the representations, warranties, certifications and other statements made
herein, in any other Transaction Document, any Purchase Request, any Notice of
Release or any other communication hereunder or thereunder by the Administrator
on its behalf as if such representations, warranties, certifications or
statements had been made directly by the Transferor. In addition, the Transferor
shall be fully responsible for all actions of the Administrator taken on its
behalf under this Agreement or any other Transaction Document as if such actions
had been taken directly by the Transferor. Nothing in this section shall limit
the responsibility of the Administrator.
ARTICLE II
COVENANTS OF THE TRANSFEROR
From the date hereof until all of the Obligations hereunder and under the other
Transaction Documents have been satisfied in full:
     Section 6.01 Preservation of Separate Existence.
     (a) Nature of Business. The Transferor will engage in no business other
than (i) purchases, sales, sales of Participation Interests and financings of
Eligible Loans and Eligible Student Loan ABS, (ii) the other transactions
permitted or contemplated by this Agreement and the other Transaction Documents,
and (iii) any other transactions permitted or contemplated by its organizational
documents as they exist on the Closing Date, or as amended as such amendments
may be permitted pursuant to the terms of this Agreement.
     (b) Maintenance of Separate Existence. The Transferor will do all things
necessary to maintain its existence as a Delaware limited liability company
separate and apart from all Affiliates of the Transferor, including complying
with the provisions described in Section 9(j)(iv) of the Limited Liability
Company Agreement of the Transferor.
     (c) Transactions with Affiliates. The Transferor will not enter into, or be
a party to, any transaction with any of its respective Affiliates, except
(i) the transactions permitted or contemplated by this Agreement (including the
Liquidity Advance Agreement, the Hedging Agreement, the Revolving Credit
Agreement and the sale and purchase of Eligible Loans to or from Affiliates) or
the other Transaction Documents; and (ii) other transactions (including, without
limitation, the lease of office space or computer equipment or software by the
Transferor to or from an Affiliate) (A) in the ordinary course of business, (B)
pursuant to the reasonable requirements of the Transferor’s business, (C) upon
fair and reasonable terms that are no less favorable to the Transferor than
could be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Transferor, and (D) not inconsistent with the factual
assumptions set forth in the opinion letter issued as of the Closing Date by
McKee Nelson LLP to the

82



--------------------------------------------------------------------------------



 



Administrative Agent and the Secured Creditors relating to the issues of
substantive consolidation.
     Section 6.02 Notice of Termination Event, Potential Termination Event or
Servicer Default. As soon as possible and in any event within three Business
Days after the occurrence of each Termination Event, each Potential Termination
Event and each Servicer Default (or, to the extent the Transferor does not have
knowledge of a Termination Event, Potential Termination Event or Servicer
Default, promptly upon obtaining such knowledge), the Transferor will provide
(or shall cause the Administrator to provide) to the Administrative Agent a
statement setting forth details of such Termination Event, Potential Termination
Event or Servicer Default and the action which the Transferor has taken or
proposes to take with respect thereto. The Administrative Agent shall promptly
forward such notice to the Managing Agents. The Managing Agents shall promptly
provide written notice of any Termination Event, Potential Termination Event or
Servicer Default to the Rating Agencies.
     Section 6.03 Notice of Material Adverse Change. Immediately upon becoming
aware of an event which could reasonably be expected to have a Material Adverse
Effect on the Transferor, the Transferor will provide to the Administrative
Agent written notice thereof.
     Section 6.04 Compliance with Laws; Preservation of Corporate Existence. The
Transferor will comply in all material respects with all applicable laws, rules,
regulations and orders and preserve and maintain its legal existence, and will
preserve and maintain its rights, franchises, qualifications and privileges in
all material respects.
     Section 6.05 Enforcement of Obligations.
     (a) Enforcement of Transferor Student Loans and Transferor Student Loan
ABS. The Transferor shall cause to be diligently enforced and taken all steps,
actions and proceedings reasonably necessary for the enforcement of all terms,
covenants and conditions of all Transferor Student Loans and Transferor Student
Loan ABS and agreements in connection therewith (except as otherwise permitted
pursuant to the Transaction Documents), including the prompt payment of all
principal and interest payments and all other amounts due the Transferor or the
Eligible Lender Trustee, as applicable thereunder.
     (b) Enforcement of Servicing Agreements and Administration Agreement. The
Transferor shall cause to be diligently enforced and taken all reasonable steps,
actions and proceedings necessary for the enforcement of all terms, covenants
and conditions of all Servicing Agreements and the Administration Agreement,
including all grants, subsidies, donations, Interest Subsidy Payments, Special
Allowance Payments and all defaulted payments Guaranteed by any Guarantor and/or
by the Department of Education which relate to any Transferor Student Loans.
Except as otherwise permitted under any Transaction Document, the Transferor
shall not permit the release of the obligations of any Servicer under any
Servicing Agreement or of the Administrator under the Administration Agreement
and shall at all times, to the extent permitted by law, cause to be defended,
enforced, preserved and protected the rights and privileges of the Transferor,
the Eligible Lender Trustee, the Administrative Agent and the Secured

83



--------------------------------------------------------------------------------



 



Creditors under or with respect to each Servicing Agreement and the
Administration Agreement. The Transferor shall not consent or agree to or permit
any amendment or modification of any Servicing Agreement or of the
Administration Agreement, except (a) as required by the Higher Education Act;
(b) solely for the purpose of extending the term thereof; and/or (c) in any
other manner, if such modification, amendment or supplement is made with the
prior written consent of the Administrative Agent or is otherwise permitted
pursuant to the terms of that agreement. Upon the occurrence of a Servicer
Default and during the continuation thereof, the Transferor shall replace the
Servicer subject to such Servicer Default if instructed to do so by the
Administrative Agent. Upon the occurrence of an Administrator Default and during
the continuation thereof, the Transferor shall replace the Administrator if
instructed to do so by the Administrative Agent.
     (c) Enforcement of Purchase Agreements. The Transferor shall cause to be
diligently enforced and taken all reasonable steps, actions and proceedings
necessary for the enforcement of all terms, covenants and conditions of each
Purchase Agreement. Except as otherwise permitted under any Transaction
Document, the Transferor shall not permit the release of the obligations of any
Seller under any Purchase Agreement and shall at all times, to the extent
permitted by law, cause to be defended, enforced, preserved and protected the
rights and privileges of the Transferor, Seller, the Eligible Lender Trustee,
the Administrative Agent and the Secured Creditors under or with respect to each
Purchase Agreement. Except as otherwise permitted under any Transaction
Document, the Transferor shall not consent or agree to or permit any amendment
or modification of any Purchase Agreement which will in any manner materially
adversely affect the rights or security of the Administrative Agent, the
Eligible Lender Trustee or the Secured Creditors. To the extent such action is
required under the terms of such Purchase Agreement, upon a determination that a
Transferor Student Loan or Transferor Student Loan ABS sold pursuant to a
Purchase Agreement was not an Eligible Loan or an Eligible Student Loan ABS, as
applicable, at the point it was represented to be as such, the Transferor shall
require the applicable seller thereof to repurchase such Transferor Student Loan
or Transferor Student Loan ABS from the applicable purchaser pursuant to its
Purchase Agreement.
     (d) Enforcement and Amendment of Guarantee Agreements. So long as any
Purchases are Outstanding and any Transferor Student Loans are guaranteed by a
Guarantee Agency, the Transferor will (a) from and after the date on which the
Eligible Lender Trustee on its behalf shall have entered into any Guarantee
Agreement covering Transferor Student Loans, cause the Eligible Lender Trustee
to maintain such Guarantee Agreement and diligently enforce the Eligible Lender
Trustee’s rights thereunder; (b) cause the Eligible Lender Trustee to enter into
such other similar or supplemental agreements as shall be required to maintain
benefits for all Transferor Student Loans covered thereby; and (c) not
voluntarily consent to or permit any rescission of or consent to any amendment
to or otherwise take any action under or in connection with any relevant
Guarantee Agreement or any similar or supplemental agreement in any manner which
would materially and adversely affect the ability of the Transferor to perform
its obligations under this Agreement or cause a Material Adverse Effect with
respect to the Transferor without the prior written consent of the
Administrative Agent.

84



--------------------------------------------------------------------------------



 



     Section 6.06 Maintenance of Books and Records. The Transferor shall
maintain and implement or cause to maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing the Pledged Collateral in the event of the destruction of the
originals thereof), and keep and maintain, or cause to be kept and maintained,
all documents, books, records and other information reasonably necessary or
advisable for the collection of all the Pledged Collateral.
     Section 6.07 Fulfillment of Obligations. The Transferor shall fulfill its
obligations pursuant to the Transaction Documents. The Transferor shall cause
each of its Affiliates to fulfill its respective obligations pursuant to the
Transaction Documents.
     Section 6.08 Notice of Material Litigation. As soon as possible and in any
event within three Business Days of the Transferor’s actual knowledge thereof,
the Transferor will cause the Administrative Agent and the Managing Agents to be
provided with written notice of (A) any litigation, investigation or proceeding
which may exist at any time which could have a Material Adverse Effect on the
Transferor; and (B) to the extent reasonably requested by the Administrative
Agent in connection with the delivery of each Monthly Report, a monthly update
of material adverse developments in previously disclosed litigation, including
in each case, if known to the Transferor, including any of the same against a
Servicer or Material Subservicer;
     Section 6.09 Notice of Relocation. The Transferor will cause the
Administrative Agent to be provided notice of any change in the location of the
Transferor’s principal offices or any change in the location of the Transferor’s
books and records within thirty days before any such change.
     Section 6.10 Rescission or Modification of Transferor Student Loans,
Transferor Student Loan ABS and Transaction Documents.
     (a) Except as expressly permitted in the Servicing Agreement, the
Transferor shall not permit the release of the obligations of any Obligor under
any Transferor Student Loan or Transferor Student Loan ABS and shall at all
times, to the extent permitted by law, cause to be defended, enforced, preserved
and protected the rights and privileges of the Transferor, the Administrative
Agent and the Secured Creditors under or with respect to each Transferor Student
Loan and Transferor Student Loan ABS and agreement in connection therewith. The
Transferor shall not consent or agree to or permit any amendment or modification
of any Transferor Student Loan or Transferor Student Loan ABS or agreement in
connection therewith which will in any manner materially adversely affect the
rights or security of the Administrative Agent or the Secured Creditors. Nothing
in this Agreement shall be construed to prevent the Transferor, the Eligible
Lender Trustee or the Administrative Agent, as applicable, from offering any
Obligor any borrower benefit to the extent permissible by this Agreement or the
Servicing Agreement or settling a default or curing a delinquency on any
Transferor Student Loan on such terms as shall be permitted by law and shall be
consistent with the applicable Underwriting Guidelines or Servicing Policies.
     (b) Unless otherwise specified pursuant to clause (a) above or in any
Transaction Document, without the written consent of the Required Managing
Agents

85



--------------------------------------------------------------------------------



 



(and the written consent of the Administrative Agent to the extent any of the
following would require the Administrative Agent to take any action or amend,
modify or waive the duties or responsibilities of the Administrative Agent
hereunder), the Transferor will not (nor will they permit any of its agents to):
     (i) cancel, terminate, extend, amend, modify or waive (or consent to or
approve any of the foregoing) any provision of any Transaction Document (other
than any cancellation or termination of a Guarantee Agreement that does not
apply at such time to any Participated Loans or any extension, amendment,
modification or waiver of a Guarantee Agreement that would not have a Material
Adverse Effect on the Transferor); or
     (ii) take or consent to any other action that may impair the rights of any
Secured Creditor to any Pledged Collateral or modify, in a manner adverse to any
Secured Creditor, the right of such Secured Creditor to demand or receive
payment under any of the Transaction Documents (other than any action with
regard to a Guarantee Agreement that does not apply at such time to any
Participated Loans or any extension, amendment, modification or waiver of a
Guarantee Agreements that would not have a Material Adverse Effect on the
Transferor).
     Section 6.11 Liens.
     (a) Transaction Documents. The Transferor (i) will cause to be taken all
action necessary to perfect, protect and more fully evidence the Participation
Interests in the Participated Student Loans and Participated Student Loan ABS
and the ownership interest of the Transferor (or of the Eligible Lender Trustee,
acting on behalf of the Transferor) and the first priority perfected security
interest of the Administrative Agent in favor of the Secured Creditors in the
Transferor Student Loans, Transferor Student Loan ABS, Collections with respect
thereto and in the other Pledged Collateral and the Transaction Documents
including, without limitation, (A) filing and maintaining effective financing
statements (Form UCC-1) in all necessary or appropriate filing offices;
(B) filing continuation statements, amendments or assignments with respect
thereto in such filing offices; (C) filing amendments, releases and terminations
with respect to filed financing statements, as necessary; and (D) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate; and (ii) will cause to be taken all additional action to perfect,
protect and fully evidence the first priority security interest of the
Administrative Agent, for the benefit of the Secured Creditors, in the
Transferor Student Loans, Transferor Student Loan ABS, and other Pledged
Collateral related thereto.
     (b) UCC Matters; Protection and Perfection of Pledged Collateral; Delivery
of Documents. Unless the Transferor has complied with Section 6.09, the
Transferor will keep its principal place of business and chief executive office,
and the office where it keeps any Records in its possession, at the address of
the Transferor referred to in Exhibit O. The Transferor will not make any change
to its name unless prior to the effective date of any such name change or use,
the Transferor delivers to the Administrative Agent such

86



--------------------------------------------------------------------------------



 



financing statements necessary, or as the Administrative Agent may request, to
reflect such name change, together with such other documents and instruments as
the Administrative Agent may request in connection therewith. The Transferor
will not change its jurisdiction of formation or its corporate structure. The
Transferor agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action necessary, or that the Administrative Agent may reasonably request, in
order to maintain the Administrative Agent’s first priority perfected security
interest in the Pledged Collateral for the benefit of the Secured Creditors, or
to enable the Administrative Agent or the Secured Creditors to exercise or
enforce any of their respective rights hereunder (provided, however, that the
foregoing sentence shall not be deemed to require the Transferor or the Master
Servicer to relocate or deliver any Student Loan Notes to or at the direction of
the Administrative Agent prior to the Termination Date). Without limiting the
generality of the foregoing, the Transferor will: (a) authorize and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate (or as the Administrative Agent may request); and (b) mark their
master data processing records evidencing such Pledged Collateral with a legend
or numeric code acceptable to the Administrative Agent, evidencing that the
Purchasers, with respect to the Participation Interests, and the Administrative
Agent, for the benefit of the Secured Creditors, with respect to the security
interest, have acquired an interest therein as provided in this Agreement. The
Transferor hereby authorizes the Administrative Agent, or any Secured Creditor
on behalf of the Transferor, to file one or more financing or continuation
statements, and amendments thereto and assignments thereof, relative to all or
any of the Pledged Collateral now existing or hereafter arising without the
signature of the Transferor where permitted by law. A carbon, photographic or
other reproduction of this Agreement or any financing statement covering the
Pledged Collateral, or any part thereof shall be sufficient as a financing
statement. If the Transferor fails to perform any of its agreements or
obligations under this Section, the Administrative Agent or any Secured Creditor
may (but shall not be required to) itself perform, or cause performance of, such
agreement or obligation, and the expenses of the Administrative Agent or such
Secured Creditor incurred in connection therewith shall be payable by the
Transferor upon the Administrative Agent’s or such Secured Creditor’s demand
therefor. For purposes of enabling the Administrative Agent or any such Secured
Creditor to exercise their respective rights described in the preceding sentence
and elsewhere in this Agreement, the Transferor and the Eligible Lender Trustee
hereby authorize, and irrevocably grant a power of attorney, exercisable only
after the occurrence and during the continuation of a Termination Event, to the
Administrative Agent and its respective successors and assigns to take any and
all steps in the Transferor’s and the Eligible Lender Trustee’s name and on
behalf of the Transferor and/or the Eligible Lender Trustee necessary or
desirable, in the determination of the Administrative Agent, as the case may be,
to collect all amounts due under any and all Transferor Student Loans,
Transferor Student Loan ABS and other Pledged Collateral, including, without
limitation, endorsing the Transferor’s and/or the Eligible Lender Trustee’s name
on checks and other instruments representing Collections and enforcing such
Transferor Student Loans, Transferor Student Loan ABS and other Pledged
Collateral.

87



--------------------------------------------------------------------------------



 



     Section 6.12 Sales of Assets; Consolidation/Merger.
     (a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, the Transferor will not (nor will it permit the Eligible
Lender Trustee to) sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon or with respect
to, any Pledged Collateral.
     (b) Merger, Etc. Except as permitted under this Agreement, the Transferor
will not merge or consolidate with, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired), or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any Person, other than, with respect to asset
dispositions, in connection herewith. The Transferor shall not form or create
any subsidiary without the consent of the Administrative Agent.
     Section 6.13 Change in Business. The Transferor will not make any change in
the character of its business, which change could reasonably be expected to
impair the collectibility of any Pledged Collateral or otherwise materially
adversely affect the interests or remedies of the Administrative Agent or the
Purchasers under this Agreement or any other Transaction Document.
     Section 6.14 Capital Stock. The Transferor will not issue any Membership
Interests to any Person other than SLM Education Credit Finance Corporation.
     Section 6.15 General Reporting Requirements. The Transferor will provide to
the Administrative Agent (and, as applicable, will cause the Master Servicer to
provide) the following:
     (a) as soon as available and in any event within 120 days after the end of
each fiscal year of the Transferor, the Sellers and the Master Servicer, an
annual statement of compliance with the Transaction Documents and applicable law
together with an agreed upon procedures letter delivered by the Independent
Public Accountant with respect to the Transaction Documents, all in form
acceptable to the Managing Agents;
     (b) as soon as available and in any event within 120 days after the end of
each fiscal year of SLM Corporation, a copy of the balance sheet of SLM
Corporation and the related statements of income, stockholders’ equity and cash
flows for such year, each prepared in accordance with GAAP consistently applied
and duly certified by nationally recognized independent certified public
accountants selected by SLM Corporation, together with a certificate of an
officer certifying that such financial statements fairly present in all material
respects the financial condition of SLM Corporation;
     (c) as soon as available and in any event within 45 days after the end of
each fiscal quarter of SLM Corporation, a copy of an unaudited balance sheet of
SLM Corporation and the related statements of income, stockholders’ equity and
cash flows for such fiscal quarter, each prepared in accordance with GAAP
consistently applied,

88



--------------------------------------------------------------------------------



 



together with a certificate of an officer certifying that such financial
statements fairly present in all material respects the financial condition of
SLM Corporation;
     (d) promptly following the Administrative Agent’s request therefor, copies
of all financial statements, settlement statements, portfolio and other material
reports, notices, disclosures, certificates and other written material delivered
or made available to the Transferor by any Person pursuant to the terms of any
Transaction Document;
     (e) promptly following the Administrative Agent’s request therefor, such
other information respecting the Transferor Student Loans, Transferor Student
Loan ABS and the other Pledged Collateral or the conditions or operations,
financial or otherwise, of the Transferor as the Administrative Agent may from
time to time reasonably request;
     (f) with respect to each Guarantor, promptly after receipt thereof as made
available to the Transferor after request therefor, copies of any audited
financial statements of such Guarantor certified by an independent certified
public accounting firm;
     (g) with respect to the Master Servicer and each Subservicer and promptly
after receipt thereof after a good faith effort to obtain such material is made
by the Transferor, (A) copies of any annual audited financial statements of such
Servicer or Subservicer, to the extent available, certified by an independent
certified public accounting firm, (B) on an annual basis within 30 days after
receipt thereof, copies of SAS 70 reports for such Servicer or Subservicer, or,
if not available, the annual compliance audit for each Servicer and Subservicer
required by Section 428(b)(1)(4) of the Higher Education Act and (C) to the
extent not included in the financial information provided pursuant to clauses
(A) and (B) above and to the extent available, such Servicer’s or Subservicer’s
net dollar loss for the year due to servicing errors;
     (h) promptly following the Administrative Agent’s request therefor, a
Schedule of Transferor Student Loans and Transferor Student Loan ABS;
     (i) promptly after the filing or receiving thereof, copies of all reports
and notices with respect to any Reportable Event defined in Title IV of ERISA or
with respect to the termination of any Benefit Plan subject to Title IV of ERISA
which the Transferor or any of its ERISA Affiliates files under ERISA with the
Internal Revenue Service, the Pension Benefit Guarantee Corporation or the U.S.
Department of Labor or which the Transferor or any of its ERISA Affiliates
receives from the Pension Benefit Guarantee Corporation but in each case only if
such Reportable Event or termination is likely to result in the occurrence of a
Material Adverse Effect on the Transferor;
     (j) promptly after the occurrence thereof, written notice of changes in the
Higher Education Act or any other law of the United States that could reasonably
have a probability of having a Material Adverse Effect on the Transferor or
could materially and adversely affect (A) the ability of a Servicer to perform
its obligations under its Servicing Agreement, (B) the ability of a Subservicer
to perform its obligations under its Servicing Agreement, or (C) the
collectibility or enforceability of a material amount of the

89



--------------------------------------------------------------------------------



 



Transferor Student Loans or Transferor Student Loan ABS, or any Guarantee
Agreement or Federal Reimbursement Contract with respect to a material amount of
Transferor Student Loans;
     (k) upon request, copies of the information required to be delivered
pursuant to Rule 144A(d)(4) under the Securities Act in order to permit
compliance with Rule 144A in connection with assignments of Participation
Interests;
     (l) promptly, notice of any change in the accountants of the Transferor or
SLM Corporation; and
     (m) promptly, after the occurrence thereof or if sooner upon any executive
officer of the Administrator having direct or primary responsibility for ABS
trust administration obtaining knowledge of any pending change, notice of any
change in the accounting policy of the Transferor or SLM Corporation to the
extent such change could reasonably be seen to have a material and adverse
impact on the transactions contemplated herein.
     Section 6.16 Inspections. The Transferor shall (and shall cause the Master
Servicer and each Seller, to the extent the Master Servicer or Seller conducts
primary servicing or origination duties with respect to the Participated Loans),
upon reasonable notice and from time to time during regular business hours, once
per calendar year (or, after the occurrence and during the continuance of a
Termination Event, as frequently as requested by the Administrative Agent on
behalf of any Managing Agent) as requested in advance by the Administrative
Agent, permit the Administrative Agent and the Managing Agents, or their agents
or representatives, (i) to examine and make copies of and take abstracts from
all books, records and documents (including computer tapes and disks) relating
to the Pledged Collateral and (ii) to visit the offices and properties of the
Transferor (or the Master Servicer or Seller, as applicable) for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to the Participated Loans, Participated Student Loan ABS and Pledged
Collateral or the Transferor’s (or the Master Servicer’s or Seller’s)
performance hereunder and under the other Transaction Documents with any of the
officers, directors, employees or independent public accountants of the
Transferor, the Master Servicer or the Seller having knowledge of such matters.
     Section 6.17 ERISA. The Transferor will not adopt, maintain, contribute to
or incur or assume any legal obligation with respect to any Benefit Plan or
Multiemployer Plan.
     Section 6.18 Servicers. Except as permitted by any Servicing Agreement, the
Transferor will not permit any Person other than the Master Servicer or a
Subservicer to collect, service or administer the Transferor Student Loans.
     Section 6.19 Acquisition, Participation, Collection and Assignment of
Student Loans and Student Loan ABS. The Transferor shall acquire or participate
only Eligible Loans and Eligible Student Loan ABS (or beneficial interests
therein) with proceeds of the Purchases and shall cause to be collected all
principal and interest payments on all the Transferor Student Loans and all sums
to which the Transferor or Administrative Agent is entitled pursuant to any
Purchase Agreement, and all grants, subsidies, donations, Interest Subsidy
Payments, Special

90



--------------------------------------------------------------------------------



 



Allowance Payments and all defaulted payments Guaranteed by any Guarantor which
relate to such Transferor Student Loans as more fully set forth in the Servicing
Agreement. The Transferor will assign or direct the assignment of such
Transferor Student Loans for payment of guarantee benefits as required by
applicable law and regulations. The Transferor will comply in all material
respects with any Guarantor’s rules and regulations which apply to such
Transferor Student Loans.
     Section 6.20 Administration and Collection of Transferor Student Loans. All
Transferor Student Loans shall be administered and collected either by the
Transferor or by a Servicer or a Subservicer in a competent, diligent and
orderly fashion and in accordance in all material respects with all applicable
requirements of the Higher Education Act, the Department of Education, this
Agreement, the Federal Reinsurance Agreements, the Eligible Lender Trustee
Guarantee Agreements and any other guarantee agreement issued by any Guarantor
to the Eligible Lender Trustee or the Transferor.
     Section 6.21 Obligations of the Transferor With Respect to Pledged
Collateral. The Transferor will (a) at its expense, regardless of any exercise
by any Secured Creditor of its rights hereunder, timely and fully perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Transaction Documents included in the Pledged Collateral to the
same extent as if Pledged Collateral had not been participated or pledged
hereunder; and (b) pay when due any taxes, including without limitation, sales
and excise taxes, payable in connection with the Pledged Collateral. In no event
shall any Secured Creditor have any obligation or liability with respect to any
Transferor Student Loans or Transferor Student Loan ABS or other instrument
document or agreement included in the Pledged Collateral, nor shall any of them
be obligated to perform any of the obligations of the Transferor or any of its
Affiliates thereunder. The Transferor will timely and fully comply in all
respects with each Transaction Document.
     Section 6.22 Asset Coverage Requirement. The Transferor shall maintain at
all times, to the best of its actual knowledge, the Minimum Asset Coverage
Requirement.
     Section 6.23 Amendment of Organizational Documents. The Transferor shall
cause the Administrative Agent to be notified in writing of any proposed
amendments to the Transferor’s organizational documents. No such amendment shall
become effective unless and until the Administrative Agent has consented in
writing thereto, which consent shall not be unreasonably withheld or delayed.
     Section 6.24 Amendment of Underwriting Guidelines or Servicing Policies.
Promptly after the occurrence thereof, the Transferor shall cause the
Administrative Agent to be notified of any material changes to the Underwriting
Guidelines or Servicing Policies applicable to the private credit education loan
programs for which an Applicable Percentage greater than zero has been
established. The Transferor shall not permit or implement any change in the
Underwriting Guidelines or Servicing Policies applicable to any Transferor
Student Loan which would materially and adversely affect the collectibility of
any Transferor Student Loan, the performance of the portfolio of Transferor
Student Loans or the Administrative Agent’s security interest in such Transferor
Student Loans without the prior written consent of the Required Managing Agents.

91



--------------------------------------------------------------------------------



 



     Section 6.25 No Payments on Membership Interests. Except as expressly
permitted by this Agreement, the Transferor shall not make any payments or
distributions with respect to the Membership Interests without the prior written
consent of the Managing Agents.
     Section 6.26 Reduced Rate Programs. The Transferor will not permit the
Master Servicer to apply any rate reduction programs with respect to the
Transferor Student Loans unless there are on deposit in, or the Master Servicer
has deposited funds into, the Collection Account or the Borrower Benefit Account
in an amount sufficient to offset such effective yield reductions.
ARTICLE VII
TERMINATION EVENTS; TERMINATION DATE
     Section 7.01 Termination Events.
     Each of the following events (each “Termination Event”) shall be a
Termination Event under this Agreement:
     (a) the Transferor fails to reduce when required the Capital on the
Participation Interests or the Transferor, the Administrator, any Seller, any
Servicer or the Eligible Lender Trustee fails to make any payment, transfer or
deposit within five Business Days of the due date thereof (or, if the obligation
in question arises under another Transaction Document, within the cure period,
if any, provided in such Transaction Document) with respect to any of its
Obligations under this Agreement or any of the other Transaction Documents; or
     (b) any material representation, warranty, certification or statement made
or deemed to be made by the Transferor, the Administrator, the Eligible Lender
Trustee, any Seller or any Servicer under or in connection with this Agreement
or any other Transaction Document, or other information, report or document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made, deemed made or delivered (except for representations
and warranties concerning Eligible Loans and Eligible Student Loan ABS with
respect to which the applicable Seller has repurchased the related Student Loans
or Student Loan ABS); or
     (c) the Transferor, the Administrator, the Eligible Lender Trustee, any
Seller or any Servicer shall default in the performance or observance of any
term, covenant or undertaking (other than those set forth in subsections (a),
(b) or (k) of this Section) to be performed or observed herein or in any other
Transaction Document on its part and any such failure shall remain unremedied
(if such default can be remedied) for thirty (30) days after written notice
thereof (or, if the obligation in question arises under another Transaction
Document, within the cure period, if any, provided in such Transaction Document)
shall have been received by the Transferor; provided, however, such thirty
(30) day cure period shall not apply to defaults under Sections 6.01, 6.11, 6.12
or 6.25; or
     (d) (i) a Servicer Default (other than an Event of Bankruptcy) shall have
occurred with respect to the Master Servicer or the Servicing Agreement of the
Master

92



--------------------------------------------------------------------------------



 



Servicer shall not be in full force and effect for any reason or (ii) a Servicer
Default (other than an Event of Bankruptcy) shall have occurred with respect to
a Material Subservicer and the Material Subservicer shall not have been replaced
within 180 days or a Servicing Agreement of a Material Subservicer shall not be
in full force in effect and the Subservicer shall not have been replaced within
180 days; or
     (e) an Event of Bankruptcy shall have occurred with respect to the
Transferor, the Eligible Lender Trustee, any Seller, the Master Servicer, any
Material Subservicer or any Affiliate of the Transferor or any Seller; or
     (f) at any time (i) after the occurrence of an Event of Bankruptcy with
respect to the Hedging Counterparty, (ii) during which the Hedging Agreement and
each Hedge Contract shall have been terminated following a Hedging Agreement
Default or (iii) when the Hedging Agreement shall not be in full force and
effect for any other reason, the Hedging Counterparty shall not have made all
termination payments required under the Hedging Agreement or any Hedge Contract
at the times or within the grace periods provided for in the Hedging Agreement
or such Hedge Contract; or
     (g) at any time after the occurrence of a Capitalized Interest Account
Funding Event, (i) the Transferor shall fail to deposit into the Capitalized
Interest Account the Capitalized Interest Account Specified Balance calculated
as of the date the Capitalized Interest Account Funding Event has occurred and
such failure shall continue for five Business Days or during such five Business
Day period, such Capitalized Interest Account Funding Event shall no longer be
in effect or (ii) the amount on deposit in the Capitalized Interest Account
shall be less than the Capitalized Interest Account Specified Balance as of the
end of three consecutive Settlement Periods; or
     (h) the Asset Coverage Ratio shall be less than the Minimum Asset Coverage
Requirement and shall not have been cured within thirty (30) days; or
     (i) the Transferor, any Seller, the Master Servicer, or any Affiliate
thereof shall be in default under an agreement with respect to financing
arrangements in excess of $50,000,000 and the result of such default is to cause
the acceleration of such financing arrangements; or
     (j) one or more judgments or orders for the payment of money or adverse
rulings shall be rendered against the Transferor, any Seller or the Master
Servicer that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on such Person and such judgment or ruling
shall remain unsatisfied or unstayed for a period in excess of thirty (30) days;
or
     (k) the filing of any actions or proceedings against the Transferor, the
Administrator, any Seller or the Master Servicer that involves the Transaction
Documents or any material portion of the Pledged Collateral which the
Administrative Agent reasonably believes is likely to result in a Material
Adverse Effect on the Transferor; or
     (l) the Purchasers shall, for any reason, cease to have a valid 100%
undivided participation interest in the Participated Loans and Participated
Student Loan ABS or the

93



--------------------------------------------------------------------------------



 



Administrative Agent, for the benefit of the Secured Creditors, shall, for any
reason, cease to have a valid and perfected first priority security interest in
any material portion of the Pledged Collateral or the Transferor shall, for any
reason, cease to have a valid and perfected first priority ownership interest in
any material portion of the Transferor Student Loans, Transferor Student Loan
ABS and Collections with respect thereto; or
     (m) the Internal Revenue Service shall file notice of a lien involving a
sum in excess of $50,000,000 pursuant to Section 6321 of the Internal Revenue
Code with regard to any assets of Transferor and such lien shall not have been
released within five Business Days or any Person shall institute steps to
terminate any Benefit Plan if the assets of such Benefit Plan are insufficient
to satisfy all of its benefit liabilities in excess of $50,000,000 (as
determined under Title IV of ERISA), or a contribution failure in excess of
$50,000,000 occurs with respect to any Benefit Plan which is sufficient to give
rise to a lien under Section 302(f) of ERISA in each case where or the Pension
Benefit Guaranty Corporation shall, or shall indicate its intention to, file
notice of a lien pursuant to Section 4608 of ERISA with regard to any of the
assets of the Transferor and such lien shall not have been released within five
(5) Business Days; or
     (n) any material provision of this Agreement or any other Transaction
Document (other than a Guarantee Agreement that does not apply at such time to
any Participated Loans) to which the Transferor, the Administrator, any Seller
or any Servicer is a party shall cease to be in full force and effect or the
Transferor, the Administrator, any Seller or any Servicer shall so state in
writing; or
     (o) any amendment to the Higher Education Act or any other federal law
becomes effective that materially adversely affects the interests of the
Administrative Agent, the Managing Agents or the Purchasers in the Participated
Loans, Participated Student Loan ABS or other Pledged Collateral; or
     (p) any material adverse development in litigation, investigation or
proceeding against the Transferor, the Seller or the Master Servicer, including,
but not limited to the investigation by the office of the New York Attorney
General that could reasonably be expected to have a Material Adverse Effect on
such Person; or
     (q) the Transferor shall fail to maintain its status as a limited purpose
bankruptcy remote limited liability company.
     Section 7.02 Termination Date
     (a) If any Termination Event occurs, then the Administrative Agent may, and
shall at the request of the Required Managing Agents, by notice to the
Transferor, the Administrative Agent and each Managing Agent, declare that a
Termination Date shall have occurred (except that, in the case of any event
described in Section 7.01 (e), (h) or (l) above, the Termination Date shall be
deemed to have occurred automatically).
     (b) Upon the occurrence of the Termination Date, the Transferor shall have
the right to exercise a call (“Transferor Call Right”) and purchase the
Outstanding Participation Interests from the Purchasers for a purchase price
equal to the Obligations.

94



--------------------------------------------------------------------------------



 



If the Transferor fails to exercise the Transferor Call Right upon the
occurrence of the Termination Date (or, if such Termination Date results solely
from the occurrence of clause (a) of the definition of “Scheduled Call Date”,
within 90 days after the Termination Date), then the Purchasers may purchase the
Participated Loans and Participated Student Loan ABS for their own account
without further consideration, in satisfaction of the Obligations, by delivering
a notice of transfer signed by the Administrative Agent and each Managing Agent
to the Administrator and the Eligible Lender Trustee. The Administrator and
Transferor agree to execute at the reasonable request of the Administrative
Agent all documents necessary to complete the transfer of the Participated Loans
and Participated Student Loan ABS.
     (c) Upon the occurrence of the Termination Date, no further Purchases will
be made and all of the Obligations due and owing to the Affected Parties shall
become immediately due and payable. Upon any such occurrence, the Administrative
Agent (for the benefit of the Secured Creditors) shall have, in addition to all
other rights and remedies under this Agreement or otherwise, all other rights
and remedies provided to a secured party under the UCC of the applicable
jurisdiction and other applicable laws, which rights shall be cumulative. The
rights and remedies of a secured party which may be exercised by the
Administrative Agent pursuant to this Article shall include, without limitation,
the right, without notice except as specified below, to solicit and accept bids
for and sell the Pledged Collateral or any part thereof in one or more parcels
at a public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. Any sale or transfer by the Administrative Agent of
Transferor Student Loans that are FFELP Loans shall only be made to an Eligible
Lender. The Transferor agrees that, to the extent notice of sale shall be
required by law, 10 Business Days’ notice to the Transferor and the
Administrator of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification and that
it shall be commercially reasonable for the Administrative Agent to sell the
Pledged Collateral to an Eligible Lender on an “as is” basis, without
representation or warranty of any kind. The proceeds of any such sale shall be
deposited to the Collection Account and shall be distributed pursuant to Section
2.05(b). The Administrative Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given and may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Administrative Agent and
the Managing Agents shall refrain from selling all or any portion of the Pledged
Collateral until on or after the date which is 90 days after the occurrence of
the Termination Date if such Termination Date results solely from the occurrence
of clause (a) of the definition of “Scheduled Call Date”.
     Section 7.03 Sales of Transferor Student Loan ABS. The Transferor hereby
acknowledges that the sale by the Administrative Agent of any Transferor Student
Loan ABS pursuant to the terms hereof in compliance with the Securities Act of
1933 as now in effect or as hereafter amended, or any similar statute hereafter
adopted with similar purpose or effect (the “Securities Act”), as well as
applicable “Blue Sky” or other state securities laws, may require

95



--------------------------------------------------------------------------------



 



strict limitations as to the manner in which the Administrative Agent or any
subsequent transferee of the Transferor Student Loan ABS may dispose thereof.
The Transferor acknowledges and agrees that in order to protect the
Administrative Agent’s interest it may be necessary to sell the Transferor
Student Loan ABS at a price less than the maximum price attainable if a sale
were delayed or were made in another manner, such as a public offering under the
Securities Act. The Transferor has no objection to sale in such a manner and
agrees that the Administrative Agent shall have no obligation to obtain the
maximum possible price for the Transferor Student Loan ABS. Without limiting the
generality of the foregoing, Transferor agrees that, upon the occurrence and
during the continuation of a Termination Event, the Administrative Agent may,
subject to applicable law, from time to time attempt to sell all or any part of
the Transferor Student Loan ABS by a private placement, restricting the bidders
and prospective purchasers to those who will represent and agree that they are
purchasing for investment only and not for distribution. In so doing, the
Administrative Agent may solicit offers to buy the Transferor Student Loan ABS
or any part thereof for cash, from a limited number of investors reasonably
believed by the Administrative Agent to be institutional investors or other
accredited investors who might be interested in purchasing the Transferor
Student Loan ABS (including SLM Corporation or any Affiliate thereof other than
a Seller). If the Administrative Agent shall solicit such offers, then the
acceptance by the Administrative Agent of one of the offers shall be deemed to
be a commercially reasonable method of disposition of the Transferor Student
Loan ABS.
     Section 7.04 Setoff. Each of the Administrative Agent and the Secured
Creditors is hereby authorized (in addition to any other rights it may have) at
any time after the occurrence of the Termination Date due to the occurrence of a
Termination Event or during the continuance of a Potential Termination Event to
set off, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by the Administrative Agent or such Secured Creditor
to, or for the account of, the Transferor against the amount of the Outstandings
owing by the Transferor to such Person or to the Administrative Agent on behalf
of such Person (even if contingent or unmatured).
     Section 7.05 Failure to Maintain Participation Interest or Security
Interest. Notwithstanding any other provision of this Agreement, all Obligations
of the Transferor under this Agreement shall immediately become due and payable
if at any time the Purchasers shall cease to have valid Participation Interests
or the Administrative Agent, on behalf of the Secured Creditors, shall cease to
have a valid first priority perfected security interest in a material portion of
the Pledged Collateral free and clear of any Adverse Claim and the Transferor
agrees to cause the repayment of all the Liabilities, including the Aggregate
Capital, within five Business Days after notice to the Administrator by the
Administrative Agent of the occurrence thereof.
ARTICLE VIII
INDEMNIFICATION
          Without limiting any other rights which the Administrative Agent, the
Conduit Purchasers, the Managing Agents, the Alternate Purchasers, the Affected
Parties, the Program Support Providers or any of their respective Affiliates may
have hereunder or under applicable

96



--------------------------------------------------------------------------------



 



law, the Transferor hereby agrees to indemnify the Administrative Agent, the
Conduit Purchasers, the Managing Agents, the Alternate Purchasers, the Affected
Parties, the Program Support Providers and each of their respective members,
investors, officers, directors, employees, agents, attorneys-in-fact and
Affiliates from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable attorneys’ fees and
disbursements except as may be expressly limited by Section 10.08 (all of the
foregoing, together with any amounts due to the Valuation Agent pursuant to
Article V of the Valuation Agent Agreement, being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of the Participation Purchase, the funding of Purchases, this
Agreement, the Program Support Agreements, the other Transaction Documents or
the Pledged Collateral, excluding, however, Indemnified Amounts to the extent
resulting from the gross negligence or willful misconduct of the Person seeking
indemnification.
ARTICLE IX
ADMINISTRATIVE AGENT AND MANAGING AGENTS
     Section 9.01 Authorization and Action of Administrative Agent. The Conduit
Purchasers, the Managing Agents and the Alternate Purchasers hereby accept the
appointment of and authorize the Administrative Agent to take such action as
agent on their behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent reserves the right, in
its sole discretion, to take any actions and exercise any rights or remedies
under this Agreement and any related agreements and documents. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Transaction Document, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth in this Agreement, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Purchaser or Managing Agent, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Transaction Document or otherwise exist against
the Administrative Agent. Without limiting the generality of the foregoing
sentence, the use of the term “Administrative Agent” in this Agreement with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent may execute any of its
duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care. The Administrative Agent
agrees to give the Managing Agents notice of each notice and determination and a
copy of each certificate and report (if such notice, report, determination, or
certificate is not given by the applicable Person to such Managing Agent) given
to it by the Transferor, Administrator, any Seller, any Servicer, the Valuation
Agent or the Eligible Lender Trustee pursuant to the terms of the Transaction
Documents which the Administrative Agent deems material to the Managing Agents
or Purchasers within five (5) Business Days of receipt thereof by the
Administrative Agent. Except for actions which the Administrative Agent is
expressly required to take pursuant to this Agreement, as the case may

97



--------------------------------------------------------------------------------



 



be, the Administrative Agent shall not be required to take any action which
exposes the Administrative Agent to personal liability or which is contrary to
applicable law unless the Administrative Agent shall receive further assurances
to its satisfaction from the Managing Agents that it will be indemnified against
any and all liability and expense which may be incurred in taking or continuing
to take such action.
     Section 9.02 Authorization and Action of Managing Agents. Each Conduit
Purchaser and Alternate Purchaser hereby accepts the appointment of and
authorizes its related Managing Agent to take such action as agent on its behalf
and to exercise such powers as are delegated to such Managing Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Each
Managing Agent reserves the right, in its sole discretion, to take any actions
and exercise any rights or remedies under this Agreement and any related
agreements and documents. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Transaction Document, no
Managing Agent shall have any duties or responsibilities, except those expressly
set forth in this Agreement, nor shall any Managing Agent have or be deemed to
have any fiduciary relationship with any Purchaser, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Transaction Document or otherwise exist against
any Managing Agent. Without limiting the generality of the foregoing sentence,
the use of the term “Managing Agent” in this Agreement with reference to any
Managing Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Each Managing Agent may execute any of its duties under
this Agreement or any other Transaction Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Managing Agent shall be responsible for
the negligence or misconduct of any agent or attorney-in-fact that it selects
with reasonable care. Each Managing Agent agrees to give to its related Conduit
Purchaser and Alternate Purchasers prompt notice of each notice and
determination and a copy of each certificate and report (if such notice, report,
determination, or certificate is not given by the applicable Person to such
Conduit Purchaser or the Alternate Purchaser) given to it by the Administrative
Agent, the Transferor, the Administrator, any Seller, any Servicer, the
Valuation Agent or the Eligible Lender Trustee, pursuant to the terms of this
Agreement. Except for actions which each Managing Agent is expressly required to
take pursuant to this Agreement, as the case may be, such Managing Agent shall
not be required to take any action which exposes such Managing Agent to personal
liability or which is contrary to applicable law unless such Managing Agent
shall receive further assurances to its satisfaction from its related Conduit
Purchaser and Alternate Purchaser that it will be indemnified against any and
all liability and expense which may be incurred in taking or continuing to take
such action.
     Section 9.03 Agency Termination. Subject to Sections 9.07 and 9.08, the
appointment and authority of the Administrative Agent and the Managing Agents
hereunder shall terminate upon the payment by the Transferor of all Obligations
hereunder.
     Section 9.04 Administrative Agent’s and Managing Agent’s Reliance, Etc.
None of the Administrative Agent, any Managing Agent or any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it as Administrative

98



--------------------------------------------------------------------------------



 



Agent or Managing Agent under or in connection with this Agreement or any
related agreement or document, except for its own gross negligence or willful
misconduct. Without limiting the foregoing, the Administrative Agent and each
Managing Agent: (a) may consult with legal counsel (including counsel for
Transferor or any Affiliate of Transferor), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Conduit Purchaser, any Managing Agent, any Alternate Purchaser or any Program
Support Provider and shall not be responsible to any Conduit Purchaser, any
Managing Agent, any Alternate Purchaser or any Program Support Provider for any
statements, warranties or representations made by the Transferor, the Eligible
Lender Trustee, any Seller, any Servicer, any Guarantor or the Valuation Agent
in connection with this Agreement or any other Transaction Document; (c) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Transferor, the Eligible Lender Trustee,
any Servicer, any Seller, any Guarantor or the Valuation Agent or to inspect the
property (including the books and records) of the Transferor, the Eligible
Lender Trustee, any Servicer, any Seller, any Guarantor or the Valuation Agent;
(d) shall not be responsible to any Conduit Purchaser, any Managing Agent, any
Alternate Purchaser or any Program Support Provider, as the case may be, for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any Transaction Document or any other instrument or
document furnished pursuant hereto; and (e) shall incur no liability under or in
respect of this Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
facsimile or other electronic means) believed by it in good faith to be genuine
and signed or sent by the proper party or parties.
     Section 9.05 Administrative Agent, Managing Agents and Affiliates. The
Administrative Agent, the Managing Agents and their Affiliates may generally
engage in any kind of business with the Transferor, the Eligible Lender Trustee,
any Servicer, any Guarantor, any Seller, any of their respective Affiliates and
any Person who may do business with or own securities of the Transferor, the
Eligible Lender Trustee, any Servicer, any Guarantor, any Seller, or any of
their respective Affiliates, all as if such entities were not the Administrative
Agent or a Managing Agent and without any duty to account therefor to any
Conduit Purchaser, any Managing Agent, any Alternate Purchaser or any Program
Support Provider.
     Section 9.06 Decision to Make Purchases. The Conduit Purchasers and the
Alternate Purchasers acknowledge that each has, independently and without
reliance upon the Administrative Agent, and based on such documents and
information as it has deemed appropriate, made its own evaluation and decision
to enter into this Agreement and to make Purchases hereunder. The Conduit
Purchasers and the Alternate Purchasers also acknowledge that each will,
independently and without reliance upon the Administrative Agent, the Managing
Agent or any of their Affiliates, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under this Agreement or any related agreement,
instrument or other document. Furthermore, each of the Purchasers and Managing
Agents acknowledges and agrees that although it may have received modeling and
other structural information (including cash flow analysis) from the
Administrative Agent, the Administrative Agent assumes no responsibility for the
accuracy or

99



--------------------------------------------------------------------------------



 



completeness of such information and such information is not intended to be
relied upon as a prediction of performance or for any other reason.
     Section 9.07 Successor Administrative Agent.
     (a) The Administrative Agent may resign at any time by giving five days’
written notice thereof to each Conduit Purchaser, each Managing Agent, each
Alternate Purchaser, the Transferor, the Administrator and the Eligible Lender
Trustee. Upon any such resignation, the Conduit Purchasers, the Managing Agents
and the Alternate Purchasers shall have the right to appoint a successor
Administrative Agent approved by the Transferor (which approval will not be
unreasonably withheld or delayed and will not be required after the occurrence
and during the continuance of a Termination Event). If no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment, within sixty days after the retiring Administrative Agent’s giving
of notice of resignation, then the retiring Administrative Agent may, on behalf
of the Conduit Purchasers, the Managing Agents and the Alternate Purchasers,
appoint a successor Administrative Agent. If the successor Administrative Agent
is not an Affiliate of the resigning Administrative Agent or an Alternate
Purchaser, such successor Administrative Agent shall be subject to the
Transferor’s prior written approval (which approval will not be unreasonably
withheld or delayed). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Administrative Agent,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Administrative Agent under this Agreement.
     (b) The “Administrative Agent” shall include any successors to the
Administrative Agent as a result of a merger, consolidation, combination,
conversion, reorganization or any other transaction (or series of related
transactions) in which shares of the Administrative Agent’s capital stock are
sold or exchanged for or converted or otherwise changed into other stock or
securities, cash and/or any other property, or the sale, lease, assignment,
transfer or other conveyance of a majority of the assets of the Administrative
Agent in any transaction (or series of related transactions). Notwithstanding
anything to the contrary in this Agreement, no consent of the Purchasers, the
Managing Agents or the Transferor shall be required in connection with the
succession of the Administrative Agent as a result of any of the foregoing
transactions.
     Section 9.08 Successor Managing Agents. Any Managing Agent may resign at
any time by giving five days’ written notice thereof to its related Conduit
Purchaser and Alternate Purchaser, the Transferor, the Administrator, the
Administrative Agent and the Eligible Lender Trustee. Upon any such resignation,
the related Conduit Purchaser and Alternate Purchaser shall have the right to
appoint a successor Managing Agent approved by the Transferor (which approval
will not be unreasonably withheld or delayed and will not be required after the

100



--------------------------------------------------------------------------------



 



occurrence and during the continuance of a Termination Event). If no successor
Managing Agent shall have been so appointed and shall have accepted such
appointment, within sixty days after the retiring Managing Agent’s giving of
notice of resignation, then the retiring Managing Agent may, on behalf of the
related Conduit Purchaser and Alternate Purchaser, appoint a successor Managing
Agent. If the successor Managing Agent is not an Affiliate of the resigning
Managing Agent, such successor Managing Agent shall be subject to the
Transferor’s prior written approval (which approval will not be unreasonably
withheld or delayed). Upon the acceptance of any appointment as a Managing Agent
hereunder by a successor Managing Agent, such successor Managing Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Managing Agent, and the retiring Managing
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Managing Agent’s resignation hereunder as a Managing Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was a Managing Agent under this
Agreement.
     Section 9.09 Reimbursement. Each Alternate Purchaser agrees to reimburse
and indemnify the Administrative Agent and its officers, directors, employees,
representatives, counsel and agents (to the extent the Administrative Agent is
not paid or reimbursed by the Transferor, the Master Servicer, or the Sellers),
ratably according to the respective Capital of the Outstanding Purchases then
held by each of them (or if the Outstanding Purchases are equal to zero are such
time, ratably in accordance with their Pro Rata Shares), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any other Transaction Document or any action taken or omitted by the
Administrative Agent under this Agreement or any the Transaction Document,
provided that no Purchaser shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Alternate Purchaser agrees to reimburse the Administrative Agent promptly upon
demand for its ratable share of any out-of-pocket expenses (including counsel
fees) incurred by the Administrative Agent in connection with the due diligence,
negotiation, preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Transaction Document, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Transferor, the
Master Servicer or the Sellers.
     Section 9.10 Notice of Termination Event, Potential Termination Event or
Servicer Default. The Administrative Agent shall not be deemed to have knowledge
or notice of the occurrence of a Potential Termination Event, a Termination
Event or a Servicer Default, unless the Administrative Agent has received
written notice from a Purchaser, a Managing Agent or the Transferor referring to
this Agreement, describing such Potential Termination Event, Termination Event
or Servicer Default and stating that such notice is a “Notice of Termination
Event or Potential Termination Event” or “Notice of Servicer Default,” as
applicable. The Administrative Agent will notify the Managing Agents of its
receipt of any such notice.

101



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
     Section 10.01 Amendments, Etc. Unless otherwise specified herein, no
amendment to or waiver of any provision of this Agreement nor consent to any
departure by Transferor or any other Person therefrom shall in any event be
effective unless the same shall be in writing and signed by the Transferor, the
Eligible Lender Trustee and the Required Managing Agents and then such waiver or
consent shall be effective only in the specific instance for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall, without the consent of the Administrative Agent, require the
Administrative Agent to take any action or amend, modify or waive the duties,
responsibilities or rights of the Administrative Agent hereunder or under any
other Transaction Document; and provided further that no such amendment, waiver
or consent shall, without the consent of each affected Managing Agent, (a) amend
the definitions of Eligible Loan, Eligible FFELP Loan, Eligible Private Credit
Loan, Eligible Student Loan ABS, Applicable Percentage, Maximum Purchase Amount,
Defaulted Student Loan, Defaulted Student Loan ABS, or Required Managing Agents
contained in this Agreement or modify the then existing Excess Concentration
Amounts; (b) amend, modify or waive any provision of this Agreement in any way
which would (i) reduce the Capital or Purchaser Costs payable on account of any
Participation Interest or delay any scheduled date for payment thereof;
(ii) reduce fees payable by the Transferor to the Administrative Agent, the
Managing Agents or the Purchasers or delay the dates on which such fees are
payable; or (iii) modify any provisions relating to reserves so as to reduce
such reserves; (c) agree to the payment of a different rate of interest on the
Participation Interests pursuant to this Agreement; (d) amend or waive the
Termination Event relating to the bankruptcy of the Transferor in Article VII of
this Agreement; (e) amend this Section 10.01 in any way other than expanding the
list of amendments, waivers or consents that require the consent of each
Managing Agent or (f) release all or substantially all of the Pledged Collateral
except as expressly permitted by this Agreement; and provided further, that the
consent of an Alternate Purchaser shall be required to (a) increase the amount
of its Commitment and (b) extend the termination date of its Commitment. Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. To the extent the consent
of any of the parties hereto (other than the Transferor) is required under any
of the Transaction Documents, the determination as to whether to grant or
withhold such consent shall be made by such party in its sole discretion without
any implied duty toward any other Person, except as otherwise expressly provided
herein or therein. The parties acknowledge that, before entering into such an
amendment or granting such a waiver or consent, Purchasers may also be required
to obtain the approval of some or all of the Program Support Providers or to
obtain confirmation from certain Rating Agencies that such amendment, waiver or
consent will not result in a withdrawal or reduction of the ratings of the CP.
If any Conduit Purchaser is required pursuant to its program documents to
provide notice of an amendment to the Transaction Documents to any Rating Agency
rating the CP of such Conduit Purchaser, such Conduit Purchaser’s related
Managing Agent shall provide such Rating Agency with notice of such amendment to
the Transaction Documents.
     Section 10.02 Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy or other electronic means) and mailed, delivered
by nationally recognized

102



--------------------------------------------------------------------------------



 



overnight courier service, transmitted or delivered by hand, as to each party
hereto, at its address set forth on Exhibit O hereto or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, upon receipt, or
in the case of (a) notice by mail, five days after being deposited in the United
States mails, first class postage prepaid or (b) notice by facsimile or other
electronic copy, when verbal communication of receipt is obtained, except that
notices and communications pursuant to Article II shall not be effective until
received.
     Section 10.03 No Waiver; Remedies. No failure on the part of the Eligible
Lender Trustee, the Administrative Agent, any Managing Agent or the Secured
Creditors to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     Section 10.04 Successors and Assigns; Binding Effect.
     (a) This Agreement shall be binding on the parties hereto and their
respective successors and permitted assigns; provided, however, that neither the
Transferor nor the Administrator may assign any of its rights or delegate any of
its duties hereunder or under any of the other Transaction Documents to which it
is a party without the prior written consent of the Administrative Agent. Except
as provided in clause (b) below and except as provided in Article III, no
provision of this Agreement shall in any manner restrict the ability of any
Purchaser to assign, participate, grant security interests in, or otherwise
transfer any portion of the Participation Interests.
     (b) Any Alternate Purchaser may assign all or any portion of its Commitment
and its interest in the Participation Interests, the Pledged Collateral and its
other rights and obligations hereunder to any Person with the prior written
approval of the Transferor and the Administrator (which approval shall not be
unreasonably withheld and shall not be required after the occurrence and during
the continuance of a Termination Event), the Managing Agent for such Purchaser’s
Facility Group and the Administrative Agent; provided, however, such consent of
the Transferor or the Administrator shall not be required in the case of an
assignment to any existing Alternate Purchaser or any Affiliate of an existing
Alternate Purchaser (or, for the avoidance of doubt, in the case of a sale of a
participation interest that does not affect the rights or obligations of such
Alternate Purchaser hereunder). In connection with any such assignment, the
assignor shall deliver to the assignee(s) an Assignment Agreement, duly
executed, assigning to such assignee a pro rata interest in such assignor’s
Commitment and other obligations hereunder and in the Participation Interests
and Pledged Collateral and other rights hereunder, and such assignor shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to protect,
or more fully evidence the assignee’s right, title and interest in and to such
interest and to enable the Administrative Agent, on behalf of such assignee, to
exercise or enforce any rights hereunder and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party. Upon any such assignment, (i) the assignee shall have all of the
rights and obligations of the assignor hereunder and under

103



--------------------------------------------------------------------------------



 



the other Transaction Documents to which such assignor is or, immediately prior
to such assignment, was a party with respect to such assignor’s Commitment and
interest in the Participation Interests and the Pledged Collateral for all
purposes of this Agreement and under the other Transaction Documents to which
such assignor is or, immediately prior to such assignment, was a party and
(ii) the assignor shall have no further obligations with respect to the portion
of its Commitment which has been assigned and shall relinquish its rights with
respect to the portion of its interest in the Participation Interests and
Pledged Collateral which has been assigned for all purposes of this Agreement
and under the other Transaction Documents to which such assignor is or,
immediately prior to such assignment, was a party. No such assignment shall be
effective unless a fully executed copy of the related Assignment Agreement shall
be delivered to the Administrative Agent, the applicable Managing Agent and the
Transferor. All costs and expenses of the Administrative Agent incurred in
connection with any assignment hereunder shall be borne by the Transferor. No
Alternate Purchaser shall assign any portion of its Commitment hereunder without
also simultaneously assigning an equal portion of its interest in the Program
Support Agreement to which it is a party or under which it has acquired a
participation.
     (c) By executing and delivering an Assignment Agreement, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment Agreement, the
assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value or this
Agreement, the other Transaction Documents or any such other instrument or
document; (ii) the assignor makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Transferor or any
Affiliate of the Transferor or the performance or observance by the Transferor
or any Affiliate of the Transferor of any of their respective obligations under
this Agreement or the other Transaction Documents or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and each other Transaction Document and such
other instruments, documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment
Agreement and to purchase such interest; (iv) such assignee will, independently
and without reliance upon the Administrative Agent, or any of its Affiliates, or
the assignor and based on such agreements, documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement, the other Transaction Documents and any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto and to enforce its respective rights and interests
in and under this Agreement, the other Transaction Documents and the Pledged
Collateral; (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Transaction

104



--------------------------------------------------------------------------------



 



Documents are required to be performed by it as the assignee of the assignor;
and (vii) such assignee agrees that it will not institute against the Conduit
Purchasers any proceeding of the type referred to in Section 10.14 prior to the
date which is one year and one day after the payment in full of all CP issued by
the Conduit Purchaser (or any related commercial paper issuer, if the Conduit
Purchaser does not itself issue CP).
     (d) Without limiting the foregoing, each Conduit Purchaser may, from time
to time, with prior or concurrent notice to the Transferor, the Administrator,
the Managing Agent for such Conduit Purchaser’s Facility Group, and the
Administrative Agent, in one transaction or a series of transactions, assign all
or a portion of its outstanding Participation Interests and its rights and
obligations under this Agreement and any other Transaction Documents to which it
is a party to a Conduit Assignee. Upon and to the extent of such assignment by a
Conduit Purchaser to a Conduit Assignee, (i) such Conduit Assignee shall be the
owner of the assigned portion of the Participation Interests, (ii) unless
otherwise provided for in an agreement among the Conduit Assignee, the
Administrative Agent and the Transferor, the Managing Agent for the Conduit
Purchaser assignor will act as the Managing Agent for such Conduit Assignee,
with all corresponding rights and powers, express or implied, granted to the
Managing Agent hereunder or under the other Transaction Documents, (iii) such
Conduit Assignee (and any related commercial paper issuer, if such Conduit
Assignee does not itself issue commercial paper) and their respective Program
Support Providers and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Purchaser and its Program Support
Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the Conduit
Purchaser’s obligations, if any, hereunder or any other Transaction Document,
and the Conduit Purchaser shall be released from such obligations, in each case
to the extent of such assignment, and the obligations of the Conduit Purchaser
and such Conduit Assignee shall be several and not joint, (v) all distributions
in respect of the Participation Interests shall be made to the applicable agent
or Managing Agent, as applicable, on behalf of the Conduit Purchaser and such
Conduit Assignee on a pro rata basis according to their respective interests,
(vi) the defined terms and other terms and provisions of this Agreement and the
other Transaction Documents shall be interpreted in accordance with the
foregoing, and (vii) if requested by the Administrative Agent or the Managing
Agent with respect to the Conduit Assignee, the parties will execute and deliver
such further agreements and documents and take such other actions as the
Administrative Agent or such Managing Agent may reasonably request to evidence
and give effect to the foregoing. No assignment by a Conduit Purchaser to a
Conduit Assignee of all or any portion of the Participation Interests shall in
any way diminish its related Alternate Investors’ obligation under this
Agreement to fund any Participation Interests not funded by the Conduit
Purchaser or such Conduit Assignee.
     (e) In the event that a Conduit Purchaser makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Alternate Purchasers in such
Conduit

105



--------------------------------------------------------------------------------



 



Purchaser’s Facility Group: (i) if requested by the related Managing Agent,
shall terminate their participation in the applicable Program Support Agreement
to the extent of such assignment, (ii) if requested by the related Managing
Agent, shall execute (either directly or through a participation agreement, as
determined by such Managing Agent) the program support agreement related to such
Conduit Purchaser, to the extent of such assignment, the terms of which shall be
substantially similar to those of the participation or other agreement entered
into by such Alternate Purchaser with respect to the applicable Program Support
Agreement (or which shall be otherwise reasonably satisfactory to the related
Managing Agent and the Alternate Purchasers), (iii) if requested by the Conduit
Purchaser, shall enter into such agreements as requested by the Conduit
Purchaser pursuant to which they shall be obligated to provide funding to the
Conduit Assignee on substantially the same terms and conditions as is provided
for in this Agreement in respect of the Conduit Purchaser (or which agreements
shall be otherwise reasonably satisfactory to the Conduit Purchaser and the
Alternate Purchasers), and (iv) shall take such actions as the Administrative
Agent shall reasonably request in connection therewith.
     (f) The Transferor hereby agrees and consents to the assignment by the
Conduit Purchaser from time to time of all or any part of its rights under,
interest in and title to the Participation Interests, the Pledged Collateral,
this Agreement, and the other Transaction Documents to any Program Support
Provider.
     (g) If its related Managing Agent so elects, a Conduit Purchaser shall
assign (and the Transferor consents to such assignment), effective on the
Assignment Date referred to below, all or such portions as may be elected by the
Conduit Purchaser of its interest in the Participation Interests at such time to
its related Alternate Purchaser; provided, however, that no such assignment
shall take place pursuant to this paragraph at a time when an Event of
Bankruptcy with respect to such Conduit Purchaser exists. No further
documentation or action on the part of the Conduit Purchaser shall be required
to exercise the rights set forth in the immediately preceding sentence, other
than the giving of notice by its related Managing Agent on behalf of the Conduit
Purchaser referred to above and the delivery by such related Managing Agent of a
copy of such notice to each related Alternate Purchaser (the date of the receipt
by the applicable Managing Agent of any such notice being the “Assignment
Date”). Each Alternate Purchaser hereby agrees, unconditionally and irrevocably
and under all circumstances, without setoff, counterclaim or defense of any
kind, to pay the full amount of its Assignment Amount on such Assignment Date to
its related Conduit Purchaser or Conduit Purchasers in immediately available
funds to an account designated by the related Managing Agent. Upon payment of
its Assignment Amount, each Alternate Purchaser shall acquire an interest in the
Participation Interests equal to that transferred by the Conduit Purchaser. In
the event that the aggregate of the Assignment Amounts paid by any Facility
Group’s Alternate Purchasers pursuant to this paragraph on any Assignment Date
occurring is less than the Capital of the Participation Interests of the
applicable Conduit Purchaser on such Assignment Date, then to the extent
payments are therefore received by the applicable Managing Agent hereunder in
respect of such Participation Interest in excess of the aggregate of the
unrecovered Assignment Amounts funded by the related Alternate

106



--------------------------------------------------------------------------------



 



Purchasers, such excess shall be remitted by the applicable Managing Agent to
the applicable Conduit Purchasers.
     (h) From and after the effective date specified in each assignment and
acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such assignment and acceptance, have the rights and
obligations of the Purchasers under this Agreement. Any assignment or transfer
by a Purchaser of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Purchaser of a participation in such rights and obligations in
accordance with the terms hereof.
     (i) The Administrative Agent shall maintain on behalf of the Transferor a
register (the “Register”) on which it will record the Purchasers’ rights
hereunder, and each assignment and acceptance and participation. The Register
shall include the names and addresses of the Purchasers (including all
assignees, successors and participants). Absent manifest error, the Register
shall be conclusive as to the ownership of a Purchaser’s rights hereunder, but
failure to make any such recordation, or any error in such recordation shall not
affect the Purchasers’ obligations in respect of such rights. If a Purchaser
assigns or sells a participation in its rights hereunder, such assignment shall
not be effective until it has provided the Administrative Agent with the
information described in this paragraph. The Administrative Agent shall permit
the Transferor to review such information as reasonably needed for the
Transferor to comply with its obligations under this Agreement or to maintain
the Obligations at all times in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations.
     Section 10.05 Survival. The rights and remedies with respect to any breach
of a representation and warranty made by or on behalf of the Transferor pursuant
to Article V and the indemnification and payment provisions of Articles VIII and
IX and Sections 2.14, 2.15, 2.20, 10.08, 10.09 and 10.14 shall be continuing and
shall survive the termination of this Agreement and, with respect to the
Administrative Agent’s and the Eligible Lender Trustee’s rights under Articles
VIII, IX and X, the removal or resignation of the Administrative Agent or the
Eligible Lender Trustee.
     Section 10.06 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ALL
RESPECTS IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES).
     Section 10.07 Submission to Jurisdiction; Waiver of Jury Trial; Appointment
of Service Agent.
     (a) EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL

107



--------------------------------------------------------------------------------



 



LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS SECTION 10.07 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE MANAGING AGENTS OR THE PURCHASERS TO BRING ANY ACTION
OR PROCEEDING AGAINST THE TRANSFEROR OR THE ADMINISTRATOR OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.
     (b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.
     (c) The Transferor and the Administrator each hereby appoint CT Corporation
located at 111 Eighth Avenue, New York, New York 10011 as the authorized agent
upon whom process may be served in any action arising out of or based upon this
Agreement, the other Transaction Documents to which such Person is a party or
the transactions contemplated hereby or thereby that may be instituted in the
United States District Court for the Southern District of New York and of any
New York State court sitting in The City of New York by the Administrative Agent
or the Purchasers or any successor or assignee of any of them.
     Section 10.08 Costs and Expenses. In addition to the rights of
indemnification granted under Article IX, and notwithstanding any limitation on
recourse set forth herein, the Transferor agrees to pay on demand all reasonable
costs, fees and expenses of the Eligible Lender Trustee, the Administrative
Agent, the Conduit Purchasers, the Managing Agents, the Alternate Purchasers or
the Program Support Providers incurred in connection with the due diligence,
negotiation, preparation, execution, delivery, renewal or any amendment or
modification of, or any waiver or consent issued in connection with, this
Agreement, any Program Support Agreement or any other Transaction Document,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Eligible Lender Trustee, the Administrative Agent, the Conduit
Purchasers, the Managing Agents, the Alternate Purchasers or the Program Support
Providers with respect thereto and all costs, fees and expenses, if any
(including reasonable counsel fees and expenses), incurred by the Eligible
Lender Trustee, the Administrative Agent, the Conduit Purchasers, the Managing
Agents, the Alternate Purchasers or the Program Support Providers in connection
with the enforcement of this Agreement, any Program Support Agreement and the
other Transaction Documents. Notwithstanding the foregoing, each of the Conduit
Purchasers, Managing Agents, Alternate Purchasers and Program Support Providers
agree that the Transferor shall only be required to pay amounts for legal fees
and expenses of a

108



--------------------------------------------------------------------------------



 



single law firm engaged by the Administrative Agent on behalf of the
Administrative Agent and the Secured Creditors, unless otherwise agreed to by
the Transferor in its sole discretion.
     Section 10.09 Recourse Against Certain Parties. No recourse under or with
respect to any obligation, covenant or agreement (including, without limitation,
the payment of any fees or any other obligations) of the Eligible Lender
Trustee, the Administrative Agent, the Conduit Purchasers, the Managing Agents,
the Alternate Purchasers or the Program Support Providers as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any administrator
of the Eligible Lender Trustee, the Administrative Agent, the Conduit
Purchasers, the Managing Agents, the Alternate Purchasers or the Program Support
Providers or any incorporator, affiliate, stockholder, officer, employee or
director of the Eligible Lender Trustee, the Administrative Agent, the Conduit
Purchasers, the Managing Agents, the Alternate Purchasers or the Program Support
Providers or of any such administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that the agreements of the
Eligible Lender Trustee, the Administrative Agent, the Conduit Purchasers, the
Managing Agents, the Alternate Purchasers and the Program Support Providers
contained in this Agreement and all of the other agreements, instruments and
documents entered into by the Eligible Lender Trustee, the Administrative Agent,
the Conduit Purchasers, the Managing Agents, the Alternate Purchasers or the
Program Support Providers pursuant hereto or in connection herewith are, in each
case, solely the corporate obligations of the Eligible Lender Trustee, the
Administrative Agent, the Conduit Purchasers, the Managing Agents, the Alternate
Purchasers or the Program Support Providers, as applicable. No personal
liability whatsoever shall attach to or be incurred by any administrator of the
Eligible Lender Trustee, the Administrative Agent, the Conduit Purchasers, the
Managing Agents, the Alternate Purchasers or the Program Support Providers or
any incorporator, stockholder, affiliate, officer, employee or director of the
Eligible Lender Trustee, the Administrative Agent, the Conduit Purchasers, the
Managing Agents, the Alternate Purchasers or the Program Support Providers or of
any such administrator, as such, or any other them, under or by reason of any of
the obligations, covenants or agreements of the Eligible Lender Trustee, the
Administrative Agent, the Conduit Purchasers, the Managing Agents, the Alternate
Purchasers or the Program Support Providers contained in this Agreement or in
any other such instruments, documents or agreements, or which are implied
therefrom, and that any and all personal liability of every such administrator
of the Eligible Lender Trustee, the Administrative Agent, the Conduit
Purchasers, the Managing Agents, the Alternate Purchasers or the Program Support
Providers and each incorporator, stockholder, affiliate, officer, employee or
director of the Eligible Lender Trustee, the Administrative Agent, the Conduit
Purchasers, the Managing Agents, the Alternate Purchasers or the Program Support
Providers or of any such administrator, or any of them, for breaches by the
Eligible Lender Trustee, the Administrative Agent, the Conduit Purchasers, the
Managing Agents, the Alternate Purchasers or the Program Support Providers of
any such obligations, covenants or agreements, which liability may arise either
at common law or at equity, by statute or constitution, or otherwise, is hereby
expressly waived as a condition of and in consideration for the execution of
this Agreement. The provisions of this Section shall survive the termination of
this Agreement and, with respect to the rights of the Eligible Lender Trustee,
the Administrative Agent or the Managing Agents, the resignation or removal of
the Eligible Lender Trustee, the Administrative Agent or the Managing Agents.

109



--------------------------------------------------------------------------------



 



     Section 10.10 Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery by facsimile or electronic mail of an executed
signature page of this Agreement or any other Transaction Document shall be
effective as delivery of an executed counterpart hereof. In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement contains the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.
     Section 10.11 Confidentiality.
     (a) Each of the Administrative Agent, the Managing Agents and the
Purchasers agrees to keep confidential and not disclose any non-public
information or documents related to the Transferor or any Affiliate of the
Transferor delivered or provided to such Person in connection with this
Agreement, any other Transaction Document or the transactions contemplated
hereby or thereby and which are clearly identified in writing by the Transferor
or such Affiliate as being confidential; provided, however, that each of the
foregoing may disclose such information (a) to the extent required or deemed
necessary and/or advisable by such Person’s counsel in any judicial, regulatory,
arbitration or governmental proceeding or under any law, regulation, order,
subpoena or decree; (b) to its officers, directors, employees, accountants,
auditors and outside counsel, in each case, provided they are informed of the
confidentiality thereof and agree to maintain such confidentiality; (c) to any
Program Support Provider for the Conduit Purchasers, any potential Program
Support Provider for the Conduit Purchasers, or any assignee or participant or
potential assignee or participant of any Program Support Provider for the
Conduit Purchasers, provided they are informed of the confidentiality thereof
and agree to maintain such confidentiality; (d) to any assignee, participant or
potential assignee or participant of or with any of the foregoing or any Program
Support Provider, any such liquidity or program support provider or assignee or
participant is required by law, regulation, decree or order to make such
disclosure; (f) in connection with the enforcement hereof or of any of the other
Transaction Documents or any Program Support Agreement; (g) to any rating agency
rating the commercial paper notes of the Conduit Purchasers or rating SLM
Corporation; and (h) to such other Persons as may be approved by the Transferor.
Notwithstanding the foregoing, the foregoing obligations shall not apply to any
such information, documents or portions thereof that (i) were of public
knowledge or literature generally available to the public at the time of such
disclosure; or (ii) have become part of the public domain by publication or
otherwise, other than as a result of the failure of such party or any of its
respective employees, directors, officers, advisors, accountants, auditors, or
legal counsel to preserve the confidentiality thereof.

110



--------------------------------------------------------------------------------



 



     (b) Each of the Transferor and the Administrator hereby agrees that it will
not disclose the contents of this Agreement or any other Transaction Document or
any other proprietary or confidential information of or with respect to any
Purchaser, the Administrative Agent or any Program Support Provider to any other
Person except (a) its auditors and attorneys, employees or financial advisors
(other than any commercial bank) and any nationally recognized statistical
rating organization, provided such auditors, attorneys, employees, financial
advisors or rating agencies are informed of the highly confidential nature of
such information or (b) as otherwise required by applicable law or order of a
court of competent jurisdiction.
     (c) Notwithstanding any other provision herein to the contrary, each of the
parties hereto (and each employee, representative or other agent of each such
party) may disclose to any and all persons, without limitation of any kind, any
information with respect to the United States federal, state and local “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated by the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or its representatives relating to
such tax treatment and tax structure; provided, that no person may disclose the
name of or identifying information with respect to any party identified in the
Transaction Documents or any pricing terms or other nonpublic business or
financial information that is unrelated to the United States federal, state and
local tax treatment of the transaction and is not relevant to understanding the
United States federal, state and local tax treatment of the transaction, without
the prior consent of the Transferor; provided further, that with respect to any
document or similar item that in either case contains information concerning the
tax treatment or tax structure of the transaction as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the United States federal, state and local tax treatment or tax
structure of the transactions contemplated hereby.
     Section 10.12 Section Titles. The section titles contained in this
Agreement shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties.
     Section 10.13 Entire Agreement. This Agreement, including all Exhibits,
Schedules and Appendices and other documents attached hereto or incorporated by
reference herein, together with the other Transaction Documents constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all other negotiations, understandings and representations, oral or
written, with respect to the subject matter hereof.
     Section 10.14 No Petition. Each of the Transferor, the Administrator, the
Eligible Lender Trustee, the Administrative Agent and the Managing Agents hereby
covenants and agrees with respect to each Conduit Purchaser that, prior to the
date which is one year and one day after the payment in full of all outstanding
indebtedness of such Conduit Purchaser (or its related commercial paper issuer),
it will not institute against or join any other person or entity in instituting
against such Conduit Purchaser any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States. The foregoing shall not
limit the rights of the Transferor,

111



--------------------------------------------------------------------------------



 



the Administrator, the Eligible Lender Trustee, the Administrative Agent or the
Managing Agents to file any claim in, or otherwise take any action with respect
to, any insolvency proceeding instituted against any Conduit Purchaser by a
Person other than the Transferor, the Administrator, the Eligible Lender
Trustee, the Administrative Agent or the Managing Agents, as applicable.
     Section 10.15 Excess Funds. Notwithstanding any provisions contained in
this Agreement to the contrary, no Conduit Purchaser shall, nor shall be
obligated to, pay any amount pursuant to this Agreement unless (i) such Conduit
Purchaser has received funds which may be used to make such payment and which
funds are not required to repay its commercial paper notes when due and (ii)
after giving effect to such payment, either (x) such Conduit Purchaser could
issue commercial paper notes to refinance all of its outstanding commercial
paper notes (assuming such outstanding commercial paper notes matured at such
time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all of such Conduit Purchaser’s
commercial paper notes are paid in full. Any amount which a Conduit Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in §101 of the United States Bankruptcy Code)
against or corporate obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. The provisions of this Section shall survive the
termination of this Agreement.
     Section 10.16 Agreed Tax Treatment. The Transferor and, by its acceptance
or acquisition of a Participation Interest or a beneficial interest therein,
each Purchaser of, and any Person that acquires a direct or indirect beneficial
interest in, such Participation Interest, intend and agree to treat such
Participation Interest as indebtedness of the Transferor or SLM Education Credit
Finance Corporation for United States federal, state and local tax purposes. The
provisions of this Agreement shall be interpreted to further this intention and
agreement of the parties.

112



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            THE TRANSFEROR:

MUSTANG FUNDING I, LLC
      By:   /s/ Mark L. Heleen       Name:   Mark L. Heleen       Title:   Vice
President       THE ADMINISTRATOR:

SALLIE MAE, INC.
      By:   /s/ J. Lance Franke       Name:   J. Lance Franke       Title:  
Senior Vice President    

Signature Page
to
Mustang Funding I, LLC
Participation Purchase
and Security Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF AMERICA CONDUIT PURCHASERS:

KITTY HAWK FUNDING CORPORATION
      By:   /s/ Philip A. Martone       Name:   Philip A. Martone       Title:  
Vice President       RANGER FUNDING COMPANY LLC
      By:   /s/ Doris J. Hearn       Name:   Doris J. Hearn       Title:   Vice
President       YC SUSI TRUST
      By:   /s/ Margaux L. Karagosian       Name:   Margaux L. Karagosian      
Title:   Vice President       THE BANK OF AMERICA MANAGING AGENT:

BANK OF AMERICA, N.A.
      By:   /s/ Margaux L. Karagosian       Name:   Margaux L. Karagosian      
Title:   Vice President       THE BANK OF AMERICA ALTERNATE PURCHASER:

BANK OF AMERICA, N.A.
      By:   /s/ Margaux L. Karagosian       Name:   Margaux L. Karagosian      
Title:   Vice President    

Signature Page
to
Mustang Funding I, LLC
Participation Purchase
and Security Agreement

 



--------------------------------------------------------------------------------



 



            THE JPMORGAN CONDUIT PURCHASERS:

CHARIOT FUNDING LLC
      By:   /s/ GEORGE S. WILKINS       Name:   George S. Wilkins       Title:  
Vice President       FALCON ASSET SECURITIZATION COMPANY LLC
      By:   /s/ GEORGE S. WILKINS       Name:   George S. Wilkins       Title:  
Vice President       JUPITER SECURITIZATION COMPANY LLC
      By:   /s/ GEORGE S. WILKINS       Name:   George S. Wilkins       Title:  
Vice President       PARK AVENUE RECEIVABLES COMPANY, LLC
      By:   /s/ GEORGE S. WILKINS       Name:   George S. Wilkins       Title:  
Vice President       THE JPMORGAN MANAGING AGENT:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ GEORGE S. WILKINS       Name:   George S. Wilkins       Title:  
Vice President  

Signature Page
to
Mustang Funding I, LLC
Participation Purchase
and Security Agreement

 



--------------------------------------------------------------------------------



 



         

            THE JPMORGAN ALTERNATE PURCHASER:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ GEORGE S. WILKINS       Name:   George S. Wilkins       Title:  
Vice President    

Signature Page
to
Mustang Funding I, LLC
Participation Purchase
and Security Agreement

 



--------------------------------------------------------------------------------



 



            THE ELIGIBLE LENDER TRUSTEE:

CHASE BANK USA, NATIONAL ASSOCIATION, not in its individual capacity but solely
in its capacity as Eligible Lender Trustee under the Eligible Lender Trustee
Agreement dated as of April ___, 2007 by and between Mustang Funding I, LLC and
the Eligible Lender Trustee
      By:   /s/ John J. Cashin       Name:   John J. Cashin         Title:  
Vice President         THE ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.
      By:   /s/ Margaux L. Karagosian       Name:   Margaux L. Karagosian      
  Title:   Vice President         BANK OF AMERICA, N.A., as securities
intermediary and depositary bank with respect to the Accounts
      By:   /s/ Margaux L. Karagosian       Name:   Margaux L. Karagosian      
  Title:   Vice President      

Signature Page
to
Mustang Funding I, LLC
Participation Purchase
and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF PURCHASE AGREEMENT
(SLM EDUCATION CREDIT FINANCE CORPORATION)

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF PURCHASE AGREEMENT
(VG FUNDING, LLC)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF MONTHLY REPORT
SALLIE MAE, INC.
12061 Bluemont Way
Reston, Virginia 20190

By facsimile:  (704) 387-2828
(704) 409-0594

                          , 2007

  To:    Bank of America, N.A., as Administrative Agent
Hearst Tower
214 N. Tryon Street
Charlotte, NC 28255
Attn: Ms. Camille Zerbinos (tel. 704.386.8361)
         Ms. Margaux Karagosian (tel. 704.387.7778)         REF: Mustang Funding
I, LLC Monthly Report

Reference is made to the Participation Purchase and Security Agreement, dated as
of April 30, 2007 among Mustang Funding I, LLC as Transferor, the conduit
purchasers party thereto, the alternate purchasers party thereto, Bank of
America, N.A., as Administrative Agent, the managing agents party thereto, Chase
Bank USA, National Association, as Eligible Lender Trustee and Sallie Mae, Inc.,
as Administrator (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Agreement.
The Administrator, on behalf of the Transferor, is delivering this Monthly
Report pursuant to Section 2.05(a) of the Agreement.
     I. The Administrator, on behalf of itself and the classes, hereby certifies
as of _________ ___, 2007 the Minimum Asset Coverage Requirement is met. The
Asset Coverage Ratio as of the before mentioned date is
Asset Coverage Ratio:           %
and the Private Credit Loan Default Ratio as of the before mentioned date is:
Private Credit Loan Default Ratio:           %
     II. The following Permitted Releases of Transferor Student Loans and
Transferor Student Loan ABS occurred during the Settlement Period listed below:
Settlement Period                           , 2007 to                     
     , 2007

         
A) Take Out Securitization
  $  —  

 



--------------------------------------------------------------------------------



 



                          , 2007
Page 2

         
B) Fair Market Auction
  $  —  
C) Permitted SPE Transfer
  $  —  
D) Permitted Seller Buy-Back
  $  —  
E) Other Transfers
  $  —  

The Administrator, on behalf of itself and the Transferor, hereby certifies that
(i) each of the releases described above meets the requirements of a Permitted
Release under and as defined in the Agreement and (ii) a true, correct and
complete schedule of each Transferor Student Loan and Transferor Student Loan
ABS that was released during the above-mentioned Settlement Period is attached
hereto.
     III. The Administrator, on behalf of the classes, hereby directs and
authorizes the Administrative Agent to make the following transfers from the
Collection Account on _________ ___, 2007 pursuant to Section 2.05(b) of the
Agreement.

  A. Transfer:   From the Collection Account 1233056260
To the Capital Payment Account 1233056161
Amount:                    $  —     B. Transfer:   From the Collection Account
1233056260
To the Interest Reserve Subaccount 1233056203
Amount:                    $ —     C. Transfer:   From the Collection Account
1233056260
To Reserve Account 1233056265
Amount:                    $ —     D. Transfer:   From the Collection Account
1233056260
To Capitalized Interest Account 1233056185
Amount:                    $ —     E. Transfer:   From the Collection Account
1233056260
To Floor Income Rebate Account 1233056208
Amount:                    $ —     F. Transfer:   From the Collection Account
1233056260
To Borrower Benefit Account 1233056246
Amount:                    $ —

 



--------------------------------------------------------------------------------



 



                          , 2007
Page 3

  G. Transfer:   From the Collection Account 1233056260
To Sallie Mae Inc.         ABA: 021000018
Bank: Bank of New York
AC#: [                    ]
Name: Sallie Mae Inc.
Ref: Monthly Servicing Fees
Amount:                    $ —     H. Transfer:   From the Collection Account
1233056260
To Sallie Mae Inc.         ABA: 021000018
Bank: Bank of New York
AC#: [___]
Name: Sallie Mae Inc.
Ref: ABCP Administrator Fee
Amount:                    $                         I. Transfer:   From the
Collection Account 1233056260
To Disbursement Account 1233056166
Amount:                    $ —     J. Transfer:   From Collection Account
1233056260
To Bank of America Intl, New York, NY         ABA: 026009593
AC#: 1093600656600
BNF Structured Finance Wire Clearing
Ref: SLM-Mustang I Admin Fee     K. Transfer:   From Collection Account
1233056260
To Purchasers     A)   Bank of America Funding Group   B)   JP Morgan Funding
Group
Ref: SLM-Mustang I Program Fee
Amount
Ref: SLM-Mustang I Liquidity Fee
Amount     L. Transfer:   From the Collection Account 1233056260
To SLM Corporation         ABA: 021000018

 



--------------------------------------------------------------------------------



 



                          , 2007
Page 4

      Bank: Bank of New York
AC#: [                    ]
Name: SLM Corp
Ref: ABCP Hedge Counterparty Fees
Amount:                    $ —     M. Transfer:   From the Collection Account
1233056260
To SLM Corporation         ABA: 021000018
Bank: Bank of New York
AC#: [                    ]
Name: SLM Corp
Ref: ABCP Hedge Agreement Payment
Amount:                    $ —     N. Transfer:   From the Collection Account
1233056260
To SLM Education Credit Finance Corporation         ABA: 021000018
Bank: Bank of New York
AC#: [                    ]
Name: Mustang Funding I, LLC
Ref: Membership Interest
Amount:                    $ —

The Administrator, on behalf of itself and the Transferor, hereby certifies that
(i) no Termination Event or, to the best of its knowledge, Potential Termination
Event has occurred and is continuing and (ii) to the best of its knowledge and
belief, the amounts provided above are accurate and complete.

            Sincerely,

SALLIE MAE, INC., as
Administrator
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF VALUATION AGENT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF PURCHASE REQUEST
SALLIE MAE, INC.
12061 Bluemont Way
Reston, Virginia 20190

By facsimile:   (704) 387-2828
(704) 409-0594

                    [Date]

     To:   Bank of America, N.A., as Administrative Agent
Hearst Tower
214 N. Tryon Street
Charlotte, NC 28255
Attn: Ms. Camille Zerbinos (tel. 704.386.8361)
          Ms. Margaux Karagosian (tel. 704.387.7778)

Reference is made to the Participation Purchase and Security Agreement, dated as
of April 30, 2007 among Mustang Funding I, LLC, as the Transferor, the conduit
purchasers party thereto, the alternate purchasers party thereto, Bank of
America, N.A., as Administrative Agent, Bank of America, N.A. and JPMorgan Chase
Bank, N.A., as Managing Agents, Chase Bank USA, National Association, as
Eligible Lender Trustee and Sallie Mae, Inc., as Administrator (as amended,
restated, supplemented or otherwise modified, the “Agreement”). Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
them in the Agreement.
Pursuant to Section 2.02(b) of the Agreement, the Administrator, on behalf of
the Transferor, hereby requests that on [Date of Purchase]1 (the “Purchase
Date”), a Purchase (the “Requested Purchase”) be made in the aggregate amount of
$[Amount of Purchase] (the “Requested Purchase Amount”). The Requested Purchase
is a (check one):
o Purchase Price Purchase, and the following applies:
The proceeds of the Requested Purchase will be used by the Transferor to acquire
the Student Loans and Student Loan ABS listed on the Schedule of Student Loans
and Student Loan ABS that accompanies this request, and the Requested Purchase
Amount is calculated as follows based upon the aggregate Maximum Purchase
Amounts of such Student Loans and Student Loan ABS:

                      Weighted     Type of Student Loan       Average     or  
Aggregate Principal   Applicable   Maximum Purchase Student Loan ABS   Balance  
Percentage   Amount
Eligible FFELP Loans
           
Eligible Private Credit Loans
           
Eligible Student Loan ABS2
           

 

1   Must be at least two (2) Business Days after the date of this request.   2  
Include lead underwriters/managers, CUSIP number, tranche issuance amount.

 



--------------------------------------------------------------------------------



 



     
1. Requested Purchase Amount (Not to exceed the total Maximum Purchase Amount
for the Student Loans calculated above plus the total Maximum Purchase Amount
for Student Loan ABS calculated above)
  $                                        
 
   
2. CP Purchase/LIBOR Purchase/Base Rate Purchase
   
 
   
3. Requested Tranche Period (if a CP Purchase or LIBOR Purchase)
   
 
   
4. Matched Funded/Pool Funded (if a CP Purchase)
   
 
   
5. Requested Purchase to be funded with amount in the Principal Payment Account
or Release Proceeds Account?
  Yes/No
 
   
If yes, existing Tranche Period to be allocated to Requested Purchase
   
 
   
If yes, existing Yield to be allocated to Requested Purchase
   
 
   
6. Cutoff Date with respect to Student Loans and Student Loan ABS
   

o Rollover Capital Purchase, and the following applies:

     
1. Purchase Date of Purchase being refinanced (the “Existing Purchase”)
   
 
   
2. Tranche Period of Existing Purchase
   
 
   
3. Yield of Existing Purchase
   
 
   
4. Principal amount of Existing Purchase
  $                                        
 
   
5. Accrued and unpaid Financing Costs relating to the Existing Purchase, to the
extent permitted by Section 2.01(b) of the Agreement
  $                                        
 
   
6. Sum of Item 4 and item 5
  $                                        
 
   
7. Requested Purchase Amount (Not to exceed Item 6)
  $                                        
 
   
8. CP Purchase/LIBOR Purchase/Base Rate Purchase
   
 
   
9. Requested Tranche Period (if a CP Purchase or a LIBOR Purchase)
   
 
   
10. Match-Funded/Pool-Funded (if a CP Purchase)
   
 
   
11. Requested Purchase to be funded with amount in the Principal Payment Account
or Release Proceeds Account?
  [Yes/No]
 
   
If yes, existing Tranche Period to be allocated to Requested Purchase
   
 
   
If yes, existing Yield to be allocated to Requested Purchase
   

 



--------------------------------------------------------------------------------



 



o Excess Capital Purchase, and the following applies:

     
1. Adjusted Pool Balance (as calculated on the attached schedule)
  $                                        
 
   
2. Reported Liabilities (as calculated on the attached schedule)
  $                                        
 
   
3. Item 1 minus Item 2
  $                                        
 
   
4. Requested Purchase Amount (Not to exceed Item 3)
  $                                        
 
   
5. CP Purchase/LIBOR Purchase/ Base Rate Purchase
   
 
   
6. Requested Tranche Period (if a CP Purchase or LIBOR Purchase)
   
 
   
7. Match-Funded/Pool-Funded (if a CP Purchase)
   
 
   
8. Requested Purchase to be funded with amount in the Principal Payment Account
or Release Proceeds Account?
  [Yes/No]
 
   
If yes, existing Tranche Period to be allocated to Requested Purchase
   
 
   
If yes, existing Yield to be allocated to Requested Purchase
   
 
   

 



--------------------------------------------------------------------------------



 



Please consider this proper authorization to transfer the Requested Purchase
Amount to the Disbursement Account on the Purchase Date. The undersigned, on
behalf of itself and the Transferor, hereby certifies that each of the
conditions precedent described in Section 4.01 and 4.02 of the Agreement has
been satisfied and that no Termination Event or, to the best of its knowledge,
Potential Termination Event has occurred and is continuing. The undersigned, on
behalf of itself and the Transferor, further certifies that (i) to the best of
its knowledge and belief, the amounts provided above are accurate and complete
and (ii) the Administrator, on behalf of the Transferor, will, unless the
Requested Purchase is the initial Purchase or a Rollover Capital Purchase,
deliver a Purchase Reconciliation Statement pursuant to Section 4.03 of the
Agreement within five (5) Business Days after the Purchase Date which shall
include an updated calculation, based upon actual figures as of the Purchase
Date, of each of the items listed above and a certification in the form of
Exhibit N to the Agreement confirming that the Minimum Asset Coverage
Requirement was satisfied on the Purchase Date after giving effect to the
Requested Purchase.

            SALLIE MAE, INC., as Administrator
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF MONTHLY ADMINISTRATIVE AGENT’S REPORT

 



--------------------------------------------------------------------------------



 

r

EXHIBIT G
FORM OF NOTICE OF RELEASE
SALLIE MAE, INC.
12061 Bluemont Way
Reston, Virginia 20190

By facsimile:   (704) 387-2828
(704) 409-0594

                     __, 2007

         
To:
  Bank of America, N.A., as Administrative Agent
 
  Hearst Tower
 
  214 N. Tryon Street
 
  Charlotte, NC 28255
 
  Attn:   Ms. Camille Zerbinos (tel. 704.386.8361)
 
      Ms. Margaux Karagosian (tel. 704.387.7778)

     Reference is made to the Participation Purchase and Security Agreement,
dated as of April 30, 2007 among Mustang Funding I, LLC as Transferor, the
conduit purchasers party thereto, the alternate purchasers party thereto, Bank
of America, N.A., as Administrative Agent, the managing agents party thereto,
Chase Bank USA, National Association, as Eligible Lender Trustee and Sallie Mae,
Inc., as Administrator (as amended, restated, supplemented or otherwise
modified, the “Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Agreement.
     Pursuant to Section 2.18 of the Agreement, we hereby request that the
Administrative Agent release its security interest in the Transferor Student
Loans and/or Transferor Student Loan ABS (the “Released Collateral”) on the list
that accompanies this notice (which list may be set forth in a computer tape or
other electronic medium) on [Date][such date as the Administrator, on behalf of
the Transferor, shall subsequently notify the Administrative Agent in writing at
least two (2) Business days prior thereto] (the “Release Date”).1
     With respect to the Released Collateral, the Administrator, on behalf of
itself and the Transferor, hereby certifies as follows:

(A)   The Released Collateral shall be sold by the Transferor on the Release
Date pursuant to a [Take Out Securitization][Fair Market Auction][Permitted
Seller Buy-Back]2;

(B)   Both before and after giving effect to the release of the Released
Collateral on the Release Date, there shall not exist any Termination Event or,
to the best of the Transferor’s and the Administrator’s knowledge, Potential
Termination Event;   (C)   Both before and after giving effect to the release of
the Released Collateral on the Release Date, the Minimum Asset Coverage
Requirement will be met. (See the Pro Forma Report accompanying this notice for
details);   (D)   On or prior to the Release Date, the Transferor shall have
deposited into the Release Proceeds Account cash in an aggregate amount equal to
(the “Released Collateral Amount”) (i) for each Transferor Student Loan
comprising part of the Released Collateral, the product of the Applicable
Percentage (determined as if such Transferor Student Loan was an Eligible

 

1   The Release Date shall be at least three (3) Business Days after the date of
this notice.   2   Indicate one.

 



--------------------------------------------------------------------------------



 



    Loan) multiplied by the outstanding Principal Balance of such Transferor
Student Loan, and (ii) for each Transferor Student Loan ABS comprising part of
the Released Collateral, the product of the Applicable Percentage (determined as
if such Transferor Student Loan was an Eligible Student Loan ABS) multiplied by
the Market Value with respect to such Student Loan ABS (using the most recent
Market Value reported on a date when the Asset Coverage Ratio was greater than
or equal to the Minimum Asset Coverage Ratio), which aggregate amount, as of the
date hereof, is estimated to be $[                    ] (as calculated on the
attached schedule); and   (E)   Within five (5) Business Days after the Release
Date, the Administrator, on behalf of the Transferor, will deliver a
reconciliation statement, which shall include an updated calculation, based on
actual figures as of the Release Date, in the form of Exhibit I to the Agreement
confirming that the Minimum Asset Coverage Requirement was satisfied before and
after giving effect to the release of the Released Collateral.

            SALLIE MAE, INC., as Administrator
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Released Collateral

                          Type of Financed           Weighted Average        
Student Loan or   Aggregate     Applicable     Total Released   Student Loan ABS
  Principal Balance     Percentage     Amount  
Eligible FFELP Loans
                       
Eligible Private Credit Loans
                       
Eligible Student Loan ABS
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF PRO FORMA REPORT (SECTION 2.18(a)(ii))
SALLIE MAE, INC.
12061 Bluemont Way
Reston, Virginia 20190

By facsimile:   (704) 387-2828
(704) 409-0954

                         , 2007

         
To:
  Bank of America, N.A., as Administrative Agent
 
  Hearst Tower
 
  214 N. Tryon Street
 
  Charlotte, NC 28255
 
  Attn:   Ms. Camille Zerbinos (tel. 704.386.8361)
 
      Ms. Margaux Karagosian (tel. 704.387.7778)

Reference is made to the Participation Purchase and Security Agreement, dated as
of April 30, 2007 among Mustang Funding I, LLC, as the Transferor, the conduit
purchasers party thereto, the alternate purchasers thereto, Bank of America,
N.A., as Administrative Agent, the managing agents party thereto, Chase Bank
USA, National Association, as Eligible Lender Trustee and Sallie Mae, Inc., as
Administrator (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Agreement.
This report is delivered pursuant to Section 2.18(b)(iii) of the Agreement in
conjunction with the Notice of Release dated [Date of Notice of Release]
delivered by the Administrator to the Administrative Agent in connection with a
[Take Out Securitization][Fair Market Auction][Permitted Seller Buy-Back]1 (the
“Related Notice of Release”).
With respect to the Released Collateral specified in the Related Notice of
Release, the Administrator, on behalf of itself and the Transferor, hereby
certifies that both before and after giving effect to the release of the
Released Collateral on the Release Date (as such terms are defined in the
Related Notice of Release), the Minimum Asset Coverage Requirement will be met,
as calculated below.
Asset Coverage Ratio Calculation before giving effect to the release of the
Released Collateral on the Release Date (calculated as of 2 Business Days prior
to the Release Date):
 

1   Indicate one.

 



--------------------------------------------------------------------------------



 



         
Adjusted Pool Balance
  $ —  
Accrued and Unpaid Interest, Special Allowance Payments and Interest Subsidy
Payments
  $ —  
Collection Account Balance
  $ —  
Borrower Benefit Account Balance
  $ —  
Disbursement Account Balance
  $ —  
Reserve Account Balance
  $ —  
Capitalized Interest Account Balance
  $ —    
Total Assets
  $ —    
Aggregate Capital
  $ —  
Accrued and Unpaid Purchaser Costs
  $ —  
Accrued and Unpaid Servicing Fees
  $ —  
Accrued and Unpaid Hedging Counterparty Fees
  $ —  
Accrued and Unpaid Liquidity Lender Fees
  $ —  
Accrued and Unpaid Eligible Lender Trustee Fees
  $ —  
Any other Accrued and Unpaid fees or payment obligations
  $ —  
Outstanding Servicer Advances
  $ —  
Payment obligations under the Hedging Agreement
  $ —    
Total Reported Liabilities
         
Asset Coverage Ratio
  #DIV/0!
Minimum Asset Coverage Ratio
    100.00 %

Asset Coverage Ratio Calculation after giving effect to the release of the
Released Collateral on the Release Date (calculated as of 2 Business Days prior
to the Release Date):

 



--------------------------------------------------------------------------------



 



         
Adjusted Pool Balance
  $ —  
Accrued and Unpaid Interest, Special Allowance Payments and Interest Subsidy
Payments
  $ —  
Collection Account Balance
  $ —  
Borrower Benefit Account Balance
  $ —  
Disbursement Account Balance
  $ —  
Reserve Account Balance
  $ —  
Capitalized Interest Account Balance
  $ —    
Total Assets
  $ —    
Aggregate Capital
  $ —  
Accrued and Unpaid Purchaser Costs
  $ —  
Accrued and Unpaid Servicing Fees
  $ —  
Accrued and Unpaid Hedging Counterparty Fees
  $ —  
Accrued and Unpaid Liquidity Lender Fees
  $ —  
Accrued and Unpaid Eligible Lender Trustee Fees
  $ —  
Any other Accrued and Unpaid fees or payment obligations
  $ —  
Outstanding Servicer Advances
  $ —  
Payment obligations under the Hedging Agreement
  $ —    
Total Reported Liabilities
  $ —    
Asset Coverage Ratio
  #DIV/0!
Minimum Asset Coverage Ratio
    100.00 %

            SALLIE MAE, INC., as Administrator
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF RELEASE RECONCILIATION STATEMENT
SALLIE MAE, INC.
12061 Bluemont Way
Reston, Virginia 20190
By facsimile: (704) 387-2828
                       (704) 409-0954
_____________ __, 2007

      To:   Bank of America, N.A., as Administrative Agent
Hearst Tower
214 N. Tryon Street
Charlotte, NC 28255
Ms. Camille Zerbinos (tel. 704.386.8361)
Ms. Margaux Karagosian (tel. 704.387.7778)

Reference is made to the Participation Purchase and Security Agreement, dated as
of April 30, 2007 among Mustang Funding I, LLC, as the Transferor, the conduit
purchasers party thereto, the alternate purchasers party thereto, Bank of
America, N.A., as Administrative Agent, the managing agents party thereto, Chase
Bank USA, National Association, as Eligible Lender Trustee and Sallie Mae, Inc.,
as Administrator (as amended, restated, supplemented or otherwise modified, the
“Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to them in the Agreement.
This statement is delivered pursuant to Section 2.18(c) of the Agreement in
conjunction with the Notice of Release dated [Date of Notice of Release]
delivered by the Administrator, on behalf of the Transferor, to the
Administrative Agent in connection with a [Take Out Securitization][Fair Market
Auction][Permitted Seller Buy-Back]1 and the pro forma report dated [Date of pro
forma report] delivered by Administrator, on behalf of the Transferor, to the
Administrative Agent in conjunction therewith (collectively, the “Related Notice
of Release”).
With respect to the Released Collateral specified in the Related Notice of
Release, the Administrator, on behalf of itself and the Transferor, hereby
certifies that both before and after giving effect to the release of the
Released Collateral on the Release Date (as such terms are defined in the
Related Notice of Release), [the Minimum Asset Coverage Requirement was met as
of the Release Date specified in the Related Notice of Release, as calculated
below][the Minimum Asset Coverage Requirement was not met as of the Release Date
specified in the Related Notice of Release, and the Transferor has deposited
cash in an amount equal to $___ into the Release Proceeds Account, which amount,
if added to assets of the Transferor as of the Release Date, would have caused
the Minimum Asset Coverage Requirement to have been met as of the Release Date,
as calculated below].2
 

1   Indicate one.   2   Indicate one.

 



--------------------------------------------------------------------------------



 



Asset Coverage Ratio Calculation as of the Release Date before giving effect to
the release on the Release Date:

                 
Adjusted Pool Balance
          $ —  
Accrued and Unpaid Interest, Special Allowance Payments and Interest Subsidy
Payments
          $ —  
Collection Account Balance
          $ —  
Borrower Benefit Account Balance
          $ —  
Disbursement Account Balance
          $ —  
Reserve Account Balance
          $ —  
Capitalized Interest Account Balance
          $ —    
Total Assets
          $ —    
Aggregate Capital
          $ —  
Accrued and Unpaid Purchaser Costs
          $ —  
Accrued and Unpaid Servicing Fees
          $ —  
Accrued and Unpaid Hedging Counterparty Fees
          $ —  
Accrued and Unpaid Liquidity Lender Fees
          $ —  
Accrued and Unpaid Eligible Lender Trustee Fees
          $ —  
Any other Accrued and Unpaid fees or payment obligations
          $ —  
Outstanding Servicer Advances
          $ —  
Payment obligations under the Hedging Agreement
          $ —    
Total Reported Liabilities
                 
Asset Coverage Ratio
          #DIV/0!
Minimum Asset Coverage Ratio
            100.00 %

 



--------------------------------------------------------------------------------



 



Asset Coverage Ratio Calculation as of the Release Date after giving effect to
the release on the Release Date:

                 
Adjusted Pool Balance
          $ —  
Accrued and Unpaid Interest, Special Allowance Payments and Interest Subsidy
Payments
          $ —  
Collection Account Balance
          $ —  
Borrower Benefit Account Balance
          $ —  
Disbursement Account Balance
          $ —  
Reserve Account Balance
          $ —  
Capitalized Interest Account Balance
          $ —    
Total Assets
          $ —    
Aggregate Capital
          $ —  
Accrued and Unpaid Purchaser Costs
          $ —  
Accrued and Unpaid Servicing Fees
          $ —  
Accrued and Unpaid Hedging Counterparty Fees
          $ —  
Accrued and Unpaid Liquidity Lender Fees
          $ —  
Accrued and Unpaid Eligible Lender Trustee Fees
          $ —  
Any other Accrued and Unpaid fees or payment obligations
          $ —  
Outstanding Servicer Advances
          $ —  
Payment obligations under the Hedging Agreement
          $ —    
Total Reported Liabilities
                 
Asset Coverage Ratio
          #DIV/0!
Minimum Asset Coverage Ratio
            100.00 %

 



--------------------------------------------------------------------------------



 



The Administrator, on behalf of itself and the Transferor, hereby further
certifies that the actual Released Collateral Amount of the Released Collateral
as of the Release Date (as such terms are defined in the Related Notice of
Release) is $___, as indicated on the calculation that accompanies this
statement. [Such amount is $___ greater than the estimated Released Collateral
Amount specified in the Related Notice of Release, and pursuant to
Section 2.18(c) of the Agreement, the Transferor has deposited $___ into the
Release Proceeds Account.] [ Such amount is $___ less than the estimated
Released Collateral Amount specified in the Related Notice of Release, and
pursuant to Section 2.18(c) of the Agreement, the Administrator, on behalf of
the Transferor, hereby requests that the Administrative Agent withdraw $___ from
the Release Proceeds Account [and $___ from the Collection Account] 3 , and
release such proceeds to the Transferor.]

            SALLIE MAE, INC., as Administrator
      By:           Name:           Title:        

 

3   Use only if there are insufficient funds in the Release Proceeds Account.

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF SECTION 2.20(d) CERTIFICATE
     Reference is hereby made to the Participation Purchase and Security
Agreement dated as of April 30, 2007 among Mustang Funding I, LLC, a Delaware
limited liability company (the “Transferor”), the conduit purchasers party
thereto, the alternate purchasers party thereto, Bank of America, N.A., as
Administrative Agent, the managing agents party thereto, Chase Bank USA,
National Association, as Eligible Lender Trustee, and Sallie Mae, Inc., as
Administrator. Pursuant to the provisions of Section 2.20(d) of the Agreement,
the undersigned purchaser hereby certifies that:

  1.   It is a ___natural individual person, ___ treated as a corporation for
U.S. federal income tax purposes, ___ disregarded for federal income tax
purposes (in which case a copy of this Section 2.20(d) Certificate is attached
in respect of its sole beneficial owner), or ___ treated as a partnership for
U.S. federal income tax purposes (one must be checked).     2.   It is the
beneficial owner of amounts received pursuant to the Agreement.     3.   It is
not a bank, as such term is used in section 881(c)(3)(A) of the Internal Revenue
Code of 1986, as amended (the “Code”), or the Agreement is not, with respect to
the undersigned, a loan agreement entered into in the ordinary course of its
trade or business, within the meaning of such section.     4.   It is not a
10-percent shareholder of the Transferor within the meaning of section 871(h)(3)
or 881(c)(3)(B) of the Code.     5.   It is not a controlled foreign corporation
that is related to the Transferor within the meaning of section 881(c)(3)(C) of
the Code.

            [NAME OF PURCHASER]
      By:           Name:       Date:                         Title:        

 



--------------------------------------------------------------------------------



 



         

EXHIBIT K
[RESERVED]

 



--------------------------------------------------------------------------------



 



EXHIBIT L
CONDITIONS TO PARTICIPATION PURCHASE
     1. Executed copies of this Agreement, the Valuation Agent Agreement, the
Trust Agreement, the Administration Agreement, each initial Purchase Agreement,
each Servicing Agreement pursuant to such Student Loans are to serviced, the
Hedging Agreement, and each Eligible Lender Trustee Guarantee Agreement, and the
initial Purchase Request.
     2. UCC-1 Financing Statements in form acceptable to the Administrative
Agent.
     3. Officers’ Certificates of the Transferor, the Eligible Lender Trustee,
the Administrator, the Master Servicer, each Seller and the Hedging Counterparty
(including, in each case certified articles of incorporation or the equivalent,
by-laws or the equivalent, board resolutions, good standing certificates and
incumbency) (on which certificates the Administrative Agent, Managing Agents and
Purchasers may conclusively rely until such time as the Administrative Agent and
the Managing Agents shall receive from Transferor a revised certificate meeting
the requirements of this clause).
     4. Officers’ Certificates of the Transferor and the Eligible Lender Trustee
certifying that each of the Guarantee Agreements that have been provided to the
Administrative Agent are true and correct copies thereof and remain in full
force and effect.
     5. Opinions of the Transferor and McKee Nelson LLP, counsel to the
Transferor, each Seller, the Administrator, the Master Servicer, and the Hedging
Counterparty in forms acceptable to the Administrative Agent.
     6. A schedule of all Participated Student Loans and Participated Student
Loan ABS as of the Closing Date.
     7. Payment of all fees due and payable to each Conduit Purchaser, each
Managing Agent, each Alternate Purchaser and the Administrative Agent on the
Closing Date.
     8. UCC search report results dated a date reasonably near the Closing Date
listing all effective financing statements which name the Transferor, any
Seller, or the Eligible Lender Trustee (under its present name or any previous
names) in any jurisdictions where filings are to be made under paragraph 2 above
(or similar filings would have been made in the past five years).
     9. Financing Statement terminations on Form UCC-3, if necessary, to release
any liens.
     10 Evidence of establishment of the Collection Account, Borrower Benefit
Account, the Student Loan ABS Proceeds Account, the Floor Income Rebate Account,
the Interest Reserve Subaccount, the Reserve Account, the Disbursement Account,
the Capital Payment Account and the Release Proceeds Account.

 



--------------------------------------------------------------------------------



 



     11. Evidence of required certification from S&P and Moody’s with respect to
pre-review Conduit Purchasers.
     12. Such powers of attorney as the Administrative Agent or any Managing
Agent shall reasonably request to enable the Administrative Agent to collect all
amounts due under any and all of the Pledged Collateral.
     13. An Officer’s Certificate of the Transferor certifying that the Minimum
Asset Coverage Requirement shall be satisfied after giving effect to the initial
Purchase.
     14. A list of any pre-approved Lockbox Bank arrangements and copies of all
related documentation.
     15. All other items listed on the List of Closing Documents prepared in
connection with this Agreement.
     16. Such other information, certificates, documents and actions as the
Managing Agents and the Administrative Agent may reasonably request.

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF PRO FORMA CALCULATION AND CERTIFICATION (SECTION 4.02(b))
SALLIE MAE, INC.
12061 Bluemont Way
Reston, Virginia 20190

By facsimile:   (704) 387-2828
(704) 409-0954

                     
 
                                    , 2007        
 
  To:   Bank of America, N.A., as Administrative Agent        
 
      Hearst Tower        
 
      214 N. Tryon Street        
 
      Charlotte, NC 28255        
 
      Attn:   Ms. Camille Zerbinos (tel. 704.386.8361)        
 
          Ms. Margaux Karagosian (tel. 704.387.7778)        

    Reference is made to the Participation Purchase and Security Agreement,
dated as of April 30, 2007 among Mustang Funding I, LLC, as the Transferor, the
conduit purchasers party thereto, the alternate purchasers party thereto, Bank
of America, N.A., as Administrative Agent, the managing agents party thereto,
Chase Bank USA, National Association, as Eligible Lender Trustee and Sallie Mae,
Inc., as Administrator (as amended, restated, supplemented or otherwise
modified, the “Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Agreement.       This
report is delivered pursuant to Section 4.02(b) of the Agreement in conjunction
with the Purchase Request dated [Date of Purchase Request] delivered by the
Administrator to the Administrative Agent (the “Related Purchase Request”).    
  The Administrator, on behalf of itself and the Transferor, hereby certifies
that both before and after giving effect to the Requested Purchase requested on
the Purchase Date (as such terms are defined in the Related Purchase Request),
the Minimum Asset Coverage Requirement will be met, as calculated below.      
Asset Coverage Ratio Calculation before giving effect to the Requested Purchase
on the Purchase Date (calculated as of 2 Business Days prior to the Purchase
Date):

 



--------------------------------------------------------------------------------



 



         
Adjusted Pool Balance
  $ —  
Accrued and Unpaid Interest, Special Allowance Payments and Interest Subsidy
Payments
  $ —  
Collection Account Balance
  $ —  
Borrower Benefit Account Balance
  $ —  
Disbursement Account Balance
  $ —  
Reserve Account Balance
  $ —  
Capitalized Interest Account Balance
  $ —    
Total Assets
  $ —    
Aggregate Capital
  $ —  
Accrued and Unpaid Purchaser Costs
  $ —  
Accrued and Unpaid Servicing Fees
  $ —  
Accrued and Unpaid Hedging Counterparty Fees
  $ —  
Accrued and Unpaid Liquidity Lender Fees
  $ —  
Accrued and Unpaid Eligible Lender Trustee Fees
  $ —  
Any other Accrued and Unpaid fees or payment obligations
  $ —  
Outstanding Servicer Advances
  $ —  
Payment obligations under the Hedging Agreement
  $ —    
Total Reported Liabilities
         
Asset Coverage Ratio
  #DIV/0!
Minimum Asset Coverage Ratio
    100.00 %

    Asset Coverage Ratio Calculation after giving effect to the Requested
Advance on the Advance Date (calculated as of 2 Business Days prior to the
Advance Date):

 



--------------------------------------------------------------------------------



 



         
Adjusted Pool Balance
  $ —  
Accrued and Unpaid Interest, Special Allowance Payments and Interest Subsidy
Payments
  $ —  
Collection Account Balance
  $ —  
Borrower Benefit Account Balance
  $ —  
Disbursement Account Balance
  $ —  
Reserve Account Balance
  $ —  
Capitalized Interest Account Balance
  $ —    
Total Assets
  $ —    
Aggregate Capital
  $ —  
Accrued and Unpaid Purchaser Costs
  $ —  
Accrued and Unpaid Servicing Fees
  $ —  
Accrued and Unpaid Hedging Counterparty Fees
  $ —  
Accrued and Unpaid Liquidity Lender Fees
  $ —  
Accrued and Unpaid Eligible Lender Trustee Fees
  $ —  
Any other Accrued and Unpaid fees or payment obligations
  $ —  
Outstanding Servicer Advances
  $ —  
Payment obligations under the Hedging Agreement
  $ —    
Total Reported Liabilities
         
Asset Coverage Ratio
  #DIV/0!
Minimum Asset Coverage Ratio
    100.00 %

            SALLIE MAE, INC., as Administrator
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT N
FORM OF PURCHASE RECONCILIATION STATEMENT
SALLIE MAE, INC.
12061 Bluemont Way
Reston, Virginia 20190

By facsimile:   (704) 387-2828
(704) 409-0954

                     
 
                                    , 2007        
 
  To:   Bank of America, N.A., as Administrative Agent        
 
      Hearst Tower        
 
      214 N. Tryon Street        
 
      Charlotte, NC 28255        
 
      Attn:   Ms. Camille Zerbinos (tel. 704.386.8361)        
 
          Ms. Margaux Karagosian (tel. 704.387.7778)        

    Reference is made to the Participation Purchase and Security Agreement,
dated as of April 30, 2007 among Mustang Funding I, LLC, as the Transferor, the
conduit purchasers party thereto, the alternate purchasers party thereto, Bank
of America, N.A., as Administrative Agent, the managing agents party thereto,
Chase Bank USA, National Association, as Eligible Lender Trustee and Sallie Mae,
Inc., as Administrator (as amended, restated, supplemented or otherwise
modified, the “Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Agreement.       This
statement is delivered pursuant to Section 4.03 of the Agreement in conjunction
with the Purchase Request dated [Date of Purchase Request] delivered by the
Administrator, on behalf of the Transferor, to the Administrative Agent and the
pro forma report dated [Date of pro forma report] delivered by Administrator, on
behalf of the Transferor, to the Administrative Agent in conjunction therewith
(collectively, the “Related Purchase Request”).       With respect to the
Requested Purchase specified in the Related Purchase Request, the Administrator,
on behalf of itself and the Transferor, hereby certifies that after giving
effect to the Requested Purchase on the Purchase Date (as such terms are defined
in the Related Purchase Request), [the Minimum Asset Coverage Requirement was
met as of the Purchase Date, as calculated below][the Minimum Asset Coverage
Requirement was not met as of the Purchase Date, and the Transferor has
deposited cash in an amount equal to $_______ into the Capital Payment Account,
which amount, if added to assets of the Transferor as of the Purchase Date,
would have caused the Minimum Asset Coverage Requirement to have been met as of
the Purchase Date, as calculated below].1

 

1   Indicate one.

 



--------------------------------------------------------------------------------



 



Asset Coverage Ratio Calculation as of the Purchase Date after giving effect to
the Requested Purchase on the Purchase Date:

         
Adjusted Pool Balance
  $ —  
Accrued and Unpaid Interest, Special Allowance Payments and Interest Subsidy
Payments
  $ —  
Collection Account Balance
  $ —  
Borrower Benefit Account Balance
  $ —  
Disbursement Account Balance
  $ —  
Reserve Account Balance
  $ —  
Capitalized Interest Account Balance
  $ —    
Total Assets
  $ —    
Aggregate Capital
  $ —  
Accrued and Unpaid Purchaser Costs
  $ —  
Accrued and Unpaid Servicing Fees
  $ —  
Accrued and Unpaid Hedging Counterparty Fees
  $ —  
Accrued and Unpaid Liquidity Lender Fees
  $ —  
Accrued and Unpaid Eligible Lender Trustee Fees
  $ —  
Any other Accrued and Unpaid fees or payment obligations
  $ —  
Outstanding Servicer Advances
  $ —  
Payment obligations under the Hedging Agreement
  $ —    
Total Reported Liabilities
         
Asset Coverage Ratio
  #DIV/0!
Minimum Asset Coverage Ratio
    100.00 %

    The Administrator, on behalf of itself and the Transferor, hereby further
certifies that the actual Maximum Capital Amount of the Transferor Student Loans
acquired by the Transferor on the Purchase Date is $_______, as calculated on
the attached schedule. [Such amount is $_______ less than the Requested Purchase
specified for such Transferor Student Loans in the Related Purchase Request, and
pursuant to Section 4.03 of the Agreement, the Transferor has deposited $_______
into the Capital Payment Account.] [Such amount is $_______ greater than the
Requested Purchase specified for such Transferor Student Loans in the Related
Purchase Request, and pursuant to Section 4.03 of the Agreement, the
Administrator, on behalf of the Transferor, hereby requests that the
Administrative Agent withdraw $_______ from the Release Proceeds Account[,
$_______ from the Capital Payment Account]2 [and $_______ from the Collection
Account]3], in the manner described in Section 4.03 of the Agreement. The
Administrator hereby certifies that after giving effect to such withdrawal, the
amounts on deposit in the Collection Account are sufficient to pay items
(ii) through (v) in Section 2.05(b) of the Agreement due and payable on the next
Settlement Date, as demonstrated by the calculation which accompanies this
statement.]

 

2   Use only if there are insufficient funds in the Release Proceeds Account.  
3   Use only if there are insufficient funds in the Release Proceeds Account and
the Capital Payment Account.

 



--------------------------------------------------------------------------------



 



            SALLIE MAE, INC., as Administrator
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



Released Collateral

                          Type of Financed                     Student Loan    
      Weighted Average         Or   Aggregate Principal     Applicable     Total
Released   Student Loan ABS   Balance     Percentage     Amount  
Eligible FFELP Loans
                       
Eligible Private Credit Loans
                       
Eligible Student Loan ABS
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT O
NOTICE ADDRESSES
Sallie Mae, Inc., as Administrator
12061 Bluemont Way
Reston, Virginia 20190
Attention: Mark Daly
Tel: 703.984.5294
Fax: 703.984.5761
mark.w.daly@slma.com
SLM Corporation, as Hedge Counterparty
12061 Bluemont Way
Reston, Virginia 20190
Attention: Mark Daly
Tel: 703.984.5294
Fax: 703.984.5761
mark.w.daly@slma.com
SLM Education Credit Finance Corporation
20 Hemingway Drive
East Providence, RI 02615
Attention: J. Lance Franke
Tel: 703.984.5724
Fax: 703.984.5761
lance.franke@slma.com
VG Funding, LLC
12061 Bluemont Way
Reston, Virginia 20190
Attention: Mark Daly
Tel: 703.984.5294
Fax: 703.984.5761
mark.w.daly@slma.com
Mustang Funding I, LLC, as Transferor
12061 Bluemont Way, V3419
Reston, Virginia 20190
Attention: Mark Daly
Tel: 703.984.5294
Fax: 703.984.5761
mark.w.daly@slma.com

Bank of America, N.A., as Administrative Agent, Securities Intermediary, a
Managing Agent and an Alternate Purchaser

 



--------------------------------------------------------------------------------



 



Hearst Tower
214 North Tryon Street
Charlotte, North Carolina 28255
Attention: Margaux Karagosian
Tel: 704.387.7778
Fax: 704.409.0594
margaux.karagosian@bankofamerica.com
Banc of America Securities LLC, as Valuation Agent
Banc of America Securities LLC
214 North Tyron Street
Charlotte, North Carolina 28255
Attention: Jim Mackey
Tel: 704.388.2308
Fax: 704.386.2731
jim.g.mackey@bankofamerica.com
with a copy to:
Bank of America, N.A., as Administrative Agent
214 North Tyron Street
Charlotte, North Carolina 28255
Attention: Margaux Karagosian
Tel: 704.387.7778
Fax: 704.409.0594
margaux.karagosian@bankofamerica.com
JPMorgan Chase Bank, N.A., as Administrative Agent, Securities Intermediary, a
Managing Agent and an Alternate Purchaser
c/o JPMorgan Securities Inc.
Chase Tower
10 S. Dearborn Street
Chicago, IL 60603
Attention: George S. Wilkins
Telephone: (312) 732-5723
Facsimile: (312) 732-4487
george.s.wilkins@jpmorgan.com
Ranger Funding Company LLC, as a Conduit Purchaser
c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard, Suite 318
Charlotte, North Carolina 28211
Attention: Doris Hearn
Tel: 704.365.0569 ext 14
Fax: 704.365.1362
djhearn@amacar.com

2



--------------------------------------------------------------------------------



 



Kitty Hawk Funding Corporation, as a Conduit Purchaser
c/o Lord Securities Corporation
48 Wall Street
New York, New York 10005
Attention: Laura Calvaruso
Tel: 212.346.9867
Fax: 212.346.9012
With a copy to:
Phil Martone
Lord Securities Corporation
48 Wall Street
New York, New York 10005
YC SUSI Trust, as a Conduit Purchaser
c/o Bank of America, National Association, as SUSI Trustee
214 North Tryon Street
Charlotte, North Carolina 28255
Attention: Michelle Heath, Global Structured Finance
Telephone: 704.386.7922
Facsimile: 704.388.0827
With a copy to:
Deutsche Bank Trust Company Delaware, as Delaware Trustee
c/o Deutsche Bank Trust Company Americas
60 Wall Street
MS NYC60-2606
New York, New York 10005
Attention: Eileen Hughes
Telephone: 212.250.2273
Facsimile: 212.553.2461
Falcon Asset Securitization Company LLC, as a Conduit Purchaser:
c/o J.P. Morgan Securities Inc.
Chase Tower
10 S. Dearborn Street
Chicago, IL 60603
Attention: George S. Wilkins
Telephone: (312) 732-5723
Facsimile: (312) 732-4487
george.s.wilkins@jpmorgan.com
Park Avenue Receivables Company, LLC, as a Conduit Purchaser:
c/o J.P. Morgan Securities Inc.
Chase Tower

3



--------------------------------------------------------------------------------



 



10 S. Dearborn Street
Chicago, IL 60603
Attention: George S. Wilkins
Telephone: (312) 732-5723
Facsimile: (312) 732-4487
george.s.wilkins@jpmorgan.com
Jupiter Securitization Company LLC, as a Conduit Purchaser
c/o J.P. Morgan Securities Inc.
Chase Tower
10 S. Dearborn Street
Chicago, IL 60603
Attention: George S. Wilkins
Telephone: (312) 732-5723
Facsimile: (312) 732-4487
george.s.wilkins@jpmorgan.com
Chariot Funding LLC, as a Conduit Purchaser
c/o J.P. Morgan Securities Inc.
Chase Tower
10 S. Dearborn Street
Chicago, IL 60603
Attention: George S. Wilkins
Telephone: (312) 732-5723
Facsimile: (312) 732-4487
george.s.wilkins@jpmorgan.com
Chase Bank USA, National Association, as Eligible Lender Trustee
Christiana Center/OPS4
500 Stanton Christiana Road
Newark, Delaware 19713
Attention: John Cashin
Tel: 302.552.6279
Fax: 302.552.6280
john.cashin@chase.com

4



--------------------------------------------------------------------------------



 



EXHIBIT P
COMMITMENTS

                                      Facility                 Group Pro      
Related Alternate   Related Alternate Purchasers Facility Group   Rata Share  
Conduit Purchaser(s)1   Purchasers   Commitment   Pro Rata Share
Bank of America Facility Group
    50 %   Kitty Hawk Funding Corporation, Ranger Funding Company LLC and YC
SUSI Trust   Bank of America, N.A.   $ 7,500,000,000       50 %
 
                               
JPMorgan Facility
Group
    50 %   Chariot Funding LLC, Falcon Asset Securitization Company LLC, Jupiter
Securitization Company LLC and Park Avenue Receivables Company, LLC   JPMorgan
Chase Bank, N.A.   $ 7,500,000,000       50 %

 

1   The Managing Agent for any Facility Group with more than one Conduit
Purchaser may allocate Purchases made by the Conduit Purchasers and Alternate
Purchasers within its Facility Group among such Conduit Purchasers in its
discretion.

 



--------------------------------------------------------------------------------



 



EXHIBIT Q-1
FORM OF HOLDING SPE PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT Q-2
FORM OF HOLDING SPE SALE AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT R
LIST OF APPROVED GUARANTORS
Guarantor
Board of Regents of Higher Education Montana University System
California Student Aid Commission
The Connecticut Student Loan Foundation
Educational Credit Management Corporation
Education Assistance Corporation
Finance Authority of Maine
Florida Department of Education Office of Student Financial Assistance Florida
Guaranteed Loan Programs
Georgia Higher Education Assistance Corporation
Great Lakes Higher Education Corporation
Illinois Student Assistance Commission
Illinois Student Loan Commission
Iowa College Aid Commission
Kentucky Higher Education Assistance Authority
Louisiana Student Financial Assistance Commission
Massachusetts Higher Education Assistance Corporation doing business as American
Student Assistance
Michigan Higher Education Assistance Authority
Missouri Coordinating Board for Higher Education
Nebraska Student Loan Program, Inc.
New Jersey Higher Education Assistance Authority
New York State Higher Education Services Corporation
Northstar Guarantee Inc.
Northwest Education Loan Association
Ohio Student Aid Commission
Oklahoma State Regents for Higher Education Oklahoma Guaranteed Student Loan
Program
Oregon State Scholarship Commission
Pennsylvania Higher Education Assistance Agency
Rhode Island Higher Education Assistance Authority
State Education Assistance Authority (Commonwealth of Virginia)
Student Loan Division of the Colorado Department of Higher Education
Student Loan Guarantee Foundation of Arkansas, Inc.
Texas Guaranteed Student Loan Corporation
United Student Aid Funds, Inc.
Utah Higher Education Assistance Authority

 